UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06243 Franklin Strategic Series (Exact name of registrant as specified in charter) _ ONE FRANKLIN PARKWAY, SAN MATEO, CA 94403-1906 (Address of principal executive offices) (Zip code) _ CRAIG S. TYLE, ONE FRANKLIN PARKWAY, SAN MATEO, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: _ 4/30 Date of reporting period: _ 4/30/14 Item 1. Reports to Stockholders. Contents Shareholder Letter 1 Annual Report Franklin Small Cap Report of Independent Economic and Market Overview 3 Growth Fund 38 Registered Public Franklin Small-Mid Cap Accounting Firm 135 Franklin Flex Cap Growth Fund 5 Growth Fund 50 Tax Information 136 Franklin Focused Core Financial Highlights and Board Members and Officers 137 Equity Fund 16 Statements of Investments 62 Shareholder Information 142 Franklin Growth Financial Statements 105 Opportunities Fund 27 Notes to Financial Statements 114 Annual Report Economic and Market Overview During the 12-month period ended April 30, 2014, and especially in the second half of 2013, the U.S. economy continued to show signs of recovery because of consumer and business spending and rising inventories. Despite the abnormally cold weather that suppressed economic activity in the first quarter of 2014, economic indicators were still broadly supportive of recovery at period-end. Manufacturing activity expanded and retail sales for the period rose year-over-year. Home sales declined because of rising mortgage rates and lower inventories as well as the impact of extreme weather in early 2014, but home prices rose in comparison with year-ago figures. The unemployment rate declined to 6.3% in April 2014 from 7.5% in April 2013, 1 and inflation remained below the U.S. Federal Reserve Boards (Feds) 2.0% target. In October 2013, the federal government temporarily shut down after Congress reached a budget impasse. However, Congress passed a spending bill in January to fund the federal government through September 2014. Congress then approved suspension of the debt ceiling until March 2015. Despite speculation that it would start tapering its quantitative easing, the Fed maintained its monthly bond purchases at $85 billion through December 2013, gradually reducing them beginning in January, based on continued positive economic and employment data. Although economic data in early 2014 were soft in part because of severe winter weather, Fed Chair Janet Yellen kept the pace of asset-purchase tapering intact while adopting a more qualitative approach to rate-hike guidance. However, the Fed remained committed to keeping interest rates low for a considerable time even after the asset purchase program ends, depending on inflation and unemployment trends. Despite volatility in U.S. equity markets toward period-end heightened by geopolitical risks from the crisis in Ukraine, markets continued to advance. Investors confidence grew as corporate profits rose and generally favorable economic data indicated continued recovery despite brief sell-offs when markets reacted to the Feds statements, U.S. budget disputes, political instability in certain emerging markets and Chinas slowing economy. U.S. stocks generated strong returns for the 12 months under review as the Standard & Poors 500 Index and Dow Jones Industrial Average reached all-time highs. 2 Annual Report | 3 The foregoing information reflects our analysis and opinions as of April 30, 2014. The information is not a complete analysis of every aspect of any market, country, industry, security or fund. Statements of fact are from sources considered reliable. 1. Source: Bureau of Labor Statistics. 2. S&P Dow Jones Indices. Copyright © 2014, S&P Dow Jones Indices LLC. All rights reserved. Reproduction of S&P Dow Jones Indices in any form is prohibited except with the prior written permission of S&P. S&P does not guarantee the accuracy, adequacy, completeness or availability of any information and is not responsible for any errors or omissions, regardless of the cause or for the results obtained from the use of such information. S&P DISCLAIMS ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE. In no event shall S&P be liable for any direct, indirect, special or consequential damages, costs, expenses, legal fees, or losses (including lost income or lost profit and opportunity costs) in connection with subscribers or others use of S&P Dow Jones Indices. 4 | Annual Report Franklin Flex Cap Growth Fund Your Funds Goal and Main Investments: Franklin Flex Cap Growth Fund seeks capital appreciation. The Fund normally invests predominantly in equity securities of companies that the manager believes have the potential for capital appreciation. The Fund has flexibility to invest in companies located, headquartered or operating inside and outside the U.S., across the entire market capitalization spectrum from small, emerging growth companies to well-established, large cap companies. We are pleased to bring you Franklin Flex Cap Growth Funds annual report for the fiscal year ended April 30, 2014. Performance Overview For the 12 months under review, Franklin Flex Cap Growth Fund  Class A delivered a +22.31% cumulative total return. For comparison, the Funds narrow benchmark, the Russell 3000 ® Growth Index, which measures performance of Russell 3000 Index companies with higher price-to-book ratios and higher forecasted growth values, generated a +20.72% total return, and the Russell 1000 ® Growth Index, which tracks performance of the largest companies in the Russell 3000 Index with higher price-to-book ratios and higher forecasted growth values, produced a +20.66% total return. 1, 2 Additionally, the Funds broad benchmark, the Standard & Poors 500 Index (S&P 500 ® ), which tracks the broad U.S. stock market, posted a +20.44% total return. 2, 3 You can find the Funds long-term performance data in the Performance Summary beginning on page 8. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Investment Strategy We use fundamental, bottom-up research to seek companies meeting our criteria of growth potential, quality and valuation. In seeking sustainable growth characteristics, we look for companies we believe can produce sustainable earnings and cash flow growth, evaluating the long-term market opportunity and competitive structure of an industry to target leaders and emerging leaders. We define quality companies as those with strong and improving competitive positions in attractive markets. We also believe important attributes of quality are experienced and talented management teams as well as financial strength reflected in the capital structure, gross and operating margins, free cash flow generation and returns on capital employed. Our valuation analysis includes a range of potential outcomes based on an assessment of multiple scenarios. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 67. Annual Report | 5 In assessing value, we consider whether security prices fully reflect the balance of the sustainable growth opportunities relative to business and financial risks. Manager’s Discussion The Fund outperformed its benchmark, the Russell 3000 Growth Index, for the fiscal year under review as all sectors represented in the Fund’s portfolio made gains. Stock selection in information technology (IT) and an underweighting and stock selection in consumer staples contributed to the Fund’s relative performance. 4 The Fund also benefited from stock selection and an overweighting in health care. 5 In the IT sector, an off-benchmark position in Netherlands-based integrated circuits manufacturer NXP Semiconductors was among the top contributors, as the company reported strong quarterly earnings underpinned by solid revenue growth and improved operational cost control. Although the consumer staples sector underperformed the overall index, our new position in craft brewer Boston Beer boosted relative returns. Other key contributors included generic pharmaceutical company Actavis and genetic research firm Illumina in the health care sector. Actavis’s shares gained after the company announced the acquisition of Forest Laboratories to strengthen its specialty pharmaceuticals portfolio. Actavis also reported strong full-year 2013 and first-quarter 2014 results backed by organic growth as well as revenues and operational synergies resulting from the Warner Chilcott acquisition, which was completed in October 2013. Outside of these sectors, equipment rental company United Rentals, apparel and footwear manufacturer Under Armour and commercial banking services provider Signature Bank performed strongly. During the Fund’s fiscal year, stock selection in the energy and industrials sectors detracted from the Fund’s performance relative to its benchmark. 6 Oil exploration company Cobalt International Energy weighed on relative performance as the company failed to find commercially viable oil at one of its Gulf of Mexico wells. 7 Toward the end of 2013, the stock fell amid concerns that Cobalt might not be able to profit from its larger-than-expected natural gas discovery in Angola. In industrials, our new position in engineering equipment firm Chart Industries hurt performance. Some other major detractors included the Fund’s positions in specialty pharmaceuticals company Allergan, biotechnology firm ARIAD Pharmaceuticals and apparel maker Ralph Lauren. 7 ARIAD Pharmaceuticals’ share price fell after the company suspended trials on its leukemia drug Iclusig amid reports of harmful side effects. After initially halting the drug’s marketing in the U.S., the Food and Drug Administration allowed sales to resume with revised labeling and limited application. 6 | Annual Report Thank you for your continued participation in Franklin Flex Cap Growth Fund. We look forward to serving your future investment needs. Top 10 Holdings Fra n kli n Flex Cap Growth F un d 4/30/14 Company % of Total Sector/Industry Net Assets Google Inc., A & C % Software & Services Apple Inc. % Technology Hardware & Equipment Actavis PLC % Pharmaceuticals, Biotechnology & Life Sciences MasterCard Inc., A % Software & Services Ecolab Inc. % Materials Gilead Sciences Inc. % Pharmaceuticals, Biotechnology & Life Sciences Visa Inc., A % Software & Services Precision Castparts Corp. % Capital Goods QUALCOMM Inc. % Technology Hardware & Equipment NXP Semiconductors NV (Netherlands) % Semiconductors & Semiconductor Equipment The foregoing information reflects our analysis, opinions and portfolio holdings as of April 30, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. The index is unmanaged and includes reinvested dividends. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. 1. Frank Russell Company is the source and owner of the Russell Index data contained or reflected in this material and all trademarks and copyrights related thereto. This is a presentation of Licensee. The presentation may contain confi- dential information and unauthorized use, disclosure, copying, dissemination or redistribution is strictly prohibited. Frank Russell Company is not responsible for the formatting or configuration of this material or for any inaccuracy in Licensees presentation thereof. 2. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 3. S&P 500: Copyright © 2014, S&P Dow Jones Indices LLC. All rights reserved. Reproduction of S&P U.S. Index data in any form is prohibited except with the prior written permission of S&P. S&P does not guarantee the accuracy, ade- quacy, completeness or availability of any information and is not responsible for any errors or omissions, regardless of the cause or for the results obtained from the use of such information. S&P DISCLAIMS ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE. In no event shall S&P be liable for any direct, indirect, special or consequential dam- ages, costs, expenses, legal fees, or losses (including lost income or lost profit and opportunity costs) in connection with subscribers or others use of S&P U.S. Index data. 4. The IT sector comprises semiconductors and semiconductor equipment, software and services, and technology hardware and equipment in the SOI. The consumer staples sector comprises food and staples retailing; and food, beverage and tobacco in the SOI. 5. The health care sector comprises health care equipment and services; and pharmaceuticals, biotechnology and life sciences in the SOI. 6. The industrials sector comprises capital goods, commercial and professional services, and transportation in the SOI. 7. No longer held at period-end. Annual Report | 7 Performance Summary as of 4/30/14 Franklin Flex Cap Growth Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Net Asset Value Share Class 4/30/14 4/30/13 Change A (FKCGX) $ $ +$ C (FCIIX) $ $ +$ R (FRCGX) $ $ +$ Advisor (FKCAX) $ $ +$ 5/1/13 R6 (FFCRX) $ $ +$ Distributions Short-Term Long-Term Share Class Capital Gain Capital Gain Total A (5/1/134/30/14 ) $ $ $ C (5/1/134/30/14 ) $ $ $ R (5/1/134/30/14 ) $ $ $ R6 (5/1/134/30/14) $ $ $ Advisor (5/1/134/30/14) $ $ $ 8 | Annual Report Performance Summary (continued) Performance as of 4/30/14 1 C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s a n d val u e of $10,000 i n vestme n t i n cl u de maxim u m sales charges. Class A: 5.75% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Class R/R6/Advisor Class: n o sales charges. Value of Average Annual Total Annual Cumulative Average Annual $ Total Return Operating Share Class Total Return 2 Total Return 3 Investment 4 (3/31/14 ) 5 Expenses 6 A % 1-Year + % + % $ + % 5-Year + % + % $ + % 10-Year + % + % $ + % C % 1-Year + % + % $ + % 5-Year + % + % $ + % 10-Year + % + % $ + % R % 1-Year + % + % $ + % 5-Year + % + % $ + % 10-Year + % + % $ + % R6 7 % Si n ce I n ceptio n (5/1/13) + % + % $ + % Advisor 8 % 1-Year + % + % $ + % 5-Year + % + % $ + % 10-Year + % + % $ + % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Annual Report | 9 Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment 1 Total return represents the change in value of an investment over the periods shown. It includes any applicable, maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged indexes include reinvestment of any income or distributions. They differ from the Fund in composition and do not pay management fees or expenses. One cannot invest directly in an index. 10 | Annual Report Annual Report | 11 Performance Summary (continued) All investments involve risks, including possible loss of principal. Growth stock prices reflect projections of future earnings or revenues, and can, therefore, fall dramatically if the company fails to meet those projec- tions. Smaller, midsized and relatively new or unseasoned companies can be particularly sensitive to changing economic conditions, and their prospects for growth are less certain than those of larger, more established companies. Historically, these securities have exhibited more price volatility than larger company stocks, especially over the short term. To the extent the Fund focuses on particular countries, regions, industries, sectors or types of investment from time to time, it may be subject to greater risks of adverse developments in such areas of focus than a fund that invests in a wider variety of countries, regions, industries, sectors or investments. Foreign securities involve special risks, including currency fluctuations and economic and political uncertainties. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Class R: Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Class R6: Shares are available to certain eligible investors as described in the prospectus. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 12 | Annual Report Performance Summary (continued) 1. The Fund has a fee waiver associated with its investments in a Franklin Templeton money fund, contractually guaranteed through at least its current fiscal year-end. Fund investment results reflect the fee waiver, to the extent applicable; without this reduction, the results would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 6. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 7. Performance shown is not annualized. 8. Effective 8/2/04, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 8/2/04, a restated figure is used based upon the Funds Class A per- formance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 8/2/04, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 8/2/04 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +111.64% and +8.00%. 9. Source: © 2014 Morningstar. The S&P 500 is a market capitalization-weighted index of 500 stocks designed to measure total U.S. equity market performance. The Russell 1000 Growth Index is market capitalization weighted and measures performance of those Russell 1000 Index companies with higher price-to-book ratios and higher forecasted growth values. The Russell 3000 Growth Index is market capitalization weighted and meas- ures performance of those Russell 3000 Index companies with higher price-to-book ratios and higher forecasted growth values. 10. S&P 500: Copyright © 2014, S&P Dow Jones Indices LLC. All rights reserved. Reproduction of S&P U.S. Index data in any form is prohibited except with the prior written permission of S&P. S&P does not guarantee the accuracy, adequacy, completeness or availability of any information and is not responsible for any errors or omissions, regardless of the cause or for the results obtained from the use of such information. S&P DISCLAIMS ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE. In no event shall S&P be liable for any direct, indirect, special or consequential damages, costs, expenses, legal fees, or losses (including lost income or lost profit and opportunity costs) in connection with subscribers or others use of S&P U.S. Index data. 11. Frank Russell Company is the source and owner of the Russell Index data contained or reflected in this material and all trademarks and copy- rights related thereto. This is a presentation of Licensee. The presentation may contain confidential information and unauthorized use, disclosure, copying, dissemination or redistribution is strictly prohibited. Frank Russell Company is not responsible for the formatting or configuration of this material or for any inaccuracy in Licensees presentation thereof. Annual Report | 13 Your Funds Expenses Franklin Flex Cap Growth Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 14 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Share Class Value 11/1/13 Value 4/30/14 Period* 11/1/13 4/30/14 A Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ R Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ R6 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, net of expense waivers, annualized for each class (A: 0.96%; C: 1.71%; R: 1.21%; R6: 0.48%; and Advisor: 0.71%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Annual Report | 15 Franklin Focused Core Equity Fund Your Funds Goal and Main Investments: Franklin Focused Core Equity Fund seeks capital appreciation by normally investing at least 80% of its net assets in equity securities. The Fund normally invests primarily to predominantly in equity securities of large capitalization companies, which are similar in size to those in the Standard & Poors 500 Index (S&P 500). We are pleased to bring you Franklin Focused Core Equity Funds annual report for the fiscal year ended April 30, 2014. Performance Overview For the 12 months under review, Franklin Focused Core Equity Fund  Class A delivered a +28.00% cumulative total return. In comparison, the S&P 500, which tracks the broad U.S. stock market, generated a +20.44% total return. 1, 2 You can find the Funds long-term performance data in the Performance Summary beginning on page 20. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Investment Strategy We are research-driven, bottom-up, fundamental investors. Our investment approach is opportunistic and contrarian, and we seek to identify mispriced companies using fundamental analysis. We seek to take advantage of price dislocations that result from the markets short-term focus. Our analysis includes the investigation of the valuation for each investment based upon the view that the price paid for the security is a critical factor determining long-term success. We rely on a team of analysts to help provide in-depth industry expertise and use both qualitative and quantitative analysis to evaluate companies. Our analysts identify each companys market opportunity, competitive position, management and financial strength, business and financial risks, and valuation. We choose to invest in those companies that, in our opinion, offer the best trade-off between growth opportunity, business and financial risk, and valuation. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 77. 16 | Annual Report Managers Discussion In a strong 12-month period for the stock market, all investment sectors represented in the Funds portfolio, particularly health care, information technology (IT), financials and consumer discretionary, contributed to absolute performance. Pharmaceutical stocks supported returns in the health care sector as shares of Valeant Pharmaceuticals International, Actavis and Allergan rallied. Canada-based Valeants shares advanced after the specialty pharmaceutical company announced a definitive agreement to acquire eye health company Bausch & Lomb Holdings. Valeant reported better-than-expected earnings in recent quarters and provided a solid revenue and earnings forecast for 2014. Toward period-end, the company proposed a merger with Allergan using a combination of cash and stock, which also boosted Valeants share price. Generic drug maker Actaviss share price gained after the company announced the acquisition of Forest Laboratories to strengthen its specialty pharmaceuticals portfolio. Actavis also reported strong full-year 2013 results, backed by organic growth as well as strong revenues and operational synergies resulting from the Warner Chilcott acquisition, which was completed in October 2013. The share price of specialty pharmaceutical company Allergan, a new holding, rose after the company obtained new patents for drugs treating glaucoma and dry eye, delaying the potential threat of generic entrants. Allergans shares also advanced after the company reported higher earnings and received a takeover bid from Valeant. However, Allergan adopted a poison pill defense that would allow existing shareholders to buy the companys stock at a discount if any unapproved investor acquires more than 10% of its shares. Internet giant Google and leading specialty glass products maker Corning aided the Funds return in the IT sector. Googles share price rose after the company reported stronger-than-expected third-quarter 2013 earnings, driven largely by its advertising business. During the period, the company sold its loss-making Motorola Mobility unit to Lenovo. Toward period-end, Google potentially avoided a heavy fine as it reached a settlement with European Union antitrust regulators and agreed to provide comparable prominence in online search results to competitors services. Cornings shares advanced after the company announced an agreement to take full ownership of South Korean liquid crystal display (LCD) glass manufacturer Samsung Corning Precision Materials, its joint venture with Samsung Electronics subsidiary Samsung Display. Corning also reached a 10-year LCD glass supply agreement with Samsung Display. The companys shares were further supported by Cornings solid first-quarter 2014 results and authorization of an additional $2 billion share repurchase program through the end of 2015. Annual Report | 17 Top 10 Equity Holdings Fra n kli n Foc u sed Core Eq u ity F un d 4/30/14 Company % of Total Sector/Industry Net Assets Allergan Inc. % Health Care The Hartford Financial Services Group Inc. % Financials Valeant Pharmaceuticals International Inc. (Canada) % Health Care Adobe Systems Inc. % Information Technology Motorola Solutions Inc. % Information Technology CBRE Group Inc. % Financials Microsoft Corp. % Information Technology LyondellBasell Industries NV, A % Materials MetLife Inc. % Financials Actavis PLC % Health Care In the financials sector, property and casualty insurer The Hartford Financial Services Groups share price rose after the company increased the quarterly dividend payment by 50% and reported better-than-expected first-quarter 2014 earnings. Toward period-end, Japanese leasing company Orix agreed to buy Hartfords Japanese life insurance unit, subject to regulatory approval. Consumer discretionary sector holding BorgWarners share price increased as the automotive components manufacturer reported stronger-than-expected quarterly earnings and raised its full-year 2014 earnings guidance, primarily because of the acquisition of global powertrain supplier Gustav Wahler. Elsewhere, materials sector holding LyondellBasell Industries, a chemical and polymer manufacturer, was a notable contributor to absolute Fund performance as the firm reported record earnings for 2013. LyondellBasell generated solid free cash flow and maintained a healthy balance sheet amid a challenging revenue environment resulting largely from weakness in its intermediate chemicals and refining segments. The company reported better-than-expected fourth-quarter earnings aided by a favorable North American natural gas market. LyondellBasell also announced an additional share buyback program and increased its first-quarter 2014 dividend. Global express delivery services provider FedEx reported strong earnings, driven largely by higher ground shipping revenues. FedEx announced plans to raise domestic express shipping rates and to repurchase up to 32 million shares. Oilfield services company Schlumberger reported better-than-expected quarterly earnings as revenues from the Middle East, Asia and the Gulf of Mexico rose. Nearly all Fund positions contributed to absolute performance, but some notable detractors were global IT software and services provider International Business Machines (IBM) 3 and chemicals and buildings products manufacturer Axiall. IBM reported muted quarterly results amid weakness in emerging markets and the hardware business. The company sold its low-end server unit to Lenovo to focus on higher-margin segments such as cloud computing. Pressuring Axiall shares were a net loss in the first quarter of 2013, lower third-quarter 2013 profit guidance and subsequently disappointing quarterly earnings, partially resulting from lower operating rates and higher-than-planned outage costs. Axiall also forecast that its first-quarter 2014 earnings would be affected by severe winter weather and higher maintenance costs. 18 | Annual Report Thank you for your continued participation in Franklin Focused Core Equity Fund. We look forward to serving your future investment needs. Portfolio Management Team Franklin Focused Core Equity Fund The foregoing information reflects our analysis, opinions and portfolio holdings as of April 30, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. The index is unmanaged and includes reinvested dividends. One cannot invest directly in an index, and an index is not representative of the Fund’s portfolio. 1. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 2. S&P 500: Copyright © 2014, S&P Dow Jones Indices LLC. All rights reserved. Reproduction of S&P U.S. Index data in any form is prohibited except with the prior written permission of S&P. S&P does not guarantee the accuracy, adequacy, completeness or availability of any information and is not responsible for any errors or omissions, regardless of the cause or for the results obtained from the use of such information. S&P DISCLAIMS ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE. In no event shall S&P be liable for any direct, indirect, special or consequential damages, costs, expenses, legal fees, or losses (including lost income or lost profit and opportunity costs) in connection with subscriber’s or others’ use of S&P U.S. Index data. 3. Sold by period-end. Annual Report | 19 Performance Summary as of 4/30/14 Franklin Focused Core Equity Fund Your dividend income will vary depending on dividends or interest paid by securities in the Fund’s portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Fund’s dividends and capital gain distributions, if any, and any unrealized gains or losses. Net Asset Value Share Class 4/30/14 4/30/13 Change A (FCEQX) $ 13.38 $ 10.63 +$ 2.75 C ( n /a) $ 12.98 $ 10.36 +$ 2.62 R ( n /a) $ 13.28 $ 10.56 +$ 2.72 Advisor( n /a) $ 13.48 $ 10.70 +$ 2.78 5/1/13 R6 ( n /a) $ 13.49 $ 10.54 +$ 2.95 Distributions Dividend Long-Term Share Class Income Capital Gain Total A (5/1/13–4/30/14 ) $ 0.0738 $ 0.1327 $ 0.2065 C (5/1/13–4/30/14 ) $ 0.0288 $ 0.1327 $ 0.1615 R (5/1/13–4/30/14 ) $ 0.0550 $ 0.1327 $ 0.1877 R6 (5/1/13–4/30/14) $ 0.1025 $ 0.1327 $ 0.2352 Advisor (5/1/13–4/30/14) $ 0.0916 $ 0.1327 $ 0.2243 20 | Annual Report Performance Summary (continued) Performance as of 4/30/14 1 C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s a n d val u e of $10,000 i n vestme n t i n cl u de maxim u m sales charges. Class A: 5.75% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Class R/R6/Advisor Class: n o sales charges. Value of Average Annual Cumulative Average Annual $ Total Return Total Annual Operating Expenses 6 Share Class Total Return 2 Total Return 3 Investment 4 (3/31/14 ) 5 (with waiver) (without waiver) A % % 1-Year + % + % $ + % 5-Year + % + % $ + % Si n ce I n ceptio n (12/13/07) + % + % $ + % C % % 1-Year + % + % $ + % 5-Year + % + % $ + % Si n ce I n ceptio n (12/13/07) + % + % $ + % R % % 1-Year + % + % $ + % 5-Year + % + % $ + % Si n ce I n ceptio n (12/13/07) + % + % $ + % R6 7 % % Si n ce I n ceptio n (5/1/13) + % + % $ + % Advisor % % 1-Year + % + % $ + % 5-Year + % + % $ + % Si n ce I n ceptio n (12/13/07) + % + % $ + % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Annual Report | 21 Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment 1 Total return represents the change in value of an investment over the periods shown. It includes any applicable, maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. 22 | Annual Report Annual Report | 23 All investments involve risks, including possible loss of principal. To the extent the Fund focuses on particular countries, regions, industries, sectors or types of investment from time to time, it may be subject to greater risks of adverse developments in such areas of focus than a fund that invests in a wider variety of countries, regions, industries, sectors or investments. The Fund may have investments in both growth and value stocks, or in stocks with characteristics of both. Growth stock prices reflect projections of future earnings or revenues, and can, therefore, fall dramatically if the company fails to meet those projections. A value stock may not increase in price as anticipated by the investment man- ager if other investors fail to recognize the companys value and bid up the price, the markets favor faster growing companies, or the factors that the investment manager believes will increase the price of the security do not occur. Foreign securities involve special risks, including currency fluctuations and economic and political uncertainties. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Class R: Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Class R6: Shares are available to certain eligible investors as described in the prospectus. A dvisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. The Fund has an expense reduction contractually guaranteed through at least 8/31/14 and a fee waiver associated with its investments in a Franklin Templeton money fund, contractually guaranteed through at least its current fiscal year-end. Fund investment results reflect the expense reduction and fee waiver, to the extent applicable; without these reductions, the results would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 6. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 7. Performance shown is not annualized. 8. Source: © 2014 Morningstar. The S&P 500 is a market capitalization-weighted index of 500 stocks designed to measure total U.S. equity market performance. 9. S&P 500: Copyright © 2014, S&P Dow Jones Indices LLC. All rights reserved. Reproduction of S&P U.S. Index data in any form is prohibited except with the prior written permission of S&P. S&P does not guarantee the accuracy, adequacy, completeness or availability of any information and is not responsible for any errors or omissions, regardless of the cause or for the results obtained from the use of such information. S&P DISCLAIMS ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE. In no event shall S&P be liable for any direct, indirect, special or consequential damages, costs, expenses, legal fees, or losses (including lost income or lost profit and opportunity costs) in connection with subscribers or others use of S&P U.S. Index data. 24 | Annual Report Your Funds Expenses Franklin Focused Core Equity Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Annual Report | 25 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Share Class Value 11/1/13 Value 4/30/14 Period* 11/1/13 4/30/14 A Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ R Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ R6 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, net of expense waivers, annualized for each class (A: 1.26%; C: 1.95%; R: 1.45%; R6: 0.80%; and Advisor: 0.95%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. 26 | Annual Report Franklin Growth Opportunities Fund Your Funds Goal and Main Investments: Franklin Growth Opportunities Fund seeks capital appreciation by normally investing substantially in equity securities of companies demonstrating accelerating growth, increasing profitability, or above-average growth or growth potential, when compared with the overall economy. This annual report for Franklin Growth Opportunities Fund covers the fiscal year ended April 30, 2014. Performance Overview For the 12 months under review, Franklin Growth Opportunities Fund  Class A delivered a +20.26% cumulative total return. For comparison, the Funds narrow benchmark, the Russell 3000 Growth Index, which measures performance of Russell 3000 Index companies with higher price-to-book ratios and higher forecasted growth values, generated a +20.72% total return. 1, 2 The Funds broad benchmark, the Standard & Poors 500 Index (S&P 500), which tracks the broad U.S. stock market, produced a +20.44% total return. 2, 3 You can find the Funds long-term performance data in the Performance Summary beginning on page 30. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Investment Strategy We use fundamental, bottom-up research to seek companies meeting our criteria of growth potential, quality and valuation. In seeking sustainable growth characteristics, we look for companies we believe can produce sustainable earnings and cash flow growth, evaluating the long-term market opportunity and competitive structure of an industry to target leaders and emerging leaders. We define quality companies as those with strong and improving competitive positions in attractive markets. We also believe important attributes of quality are experienced and talented management teams as well as financial strength reflected in the capital structure, gross and operating margins, free cash flow generation and returns on capital employed. Our valuation analysis includes a range of potential outcomes based on an assessment of multiple scenarios. In assessing value, we consider whether security prices fully reflect the balance of the sustainable growth opportunities relative to business and financial risks. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 84. Annual Report | 27 Managers Discussion The Fund performed comparably to its benchmark, the Russell 3000 Growth Index, for the 12 months under review as holdings across several sectors contributed to relative performance. Stock selection in the health care and financials sectors, along with stock selection and an underweighting in the consumer staples sector, benefited relative returns. Biotechnology firm Gilead Sciences, generic pharmaceutical company Actavis and specialty biopharmaceutical firm Jazz Pharmaceuticals, a new holding this period, helped relative health care sector performance. Gilead, a health care firm specializing in developing antiviral and cardiopulmonary drugs, reported solid revenue and earnings in fiscal year 2013 following strong product sales. The U.S. Food and Drug Administration approved Gileads hepatitis C virus treatment Sovaldi, which boosted the firms performance in the first quarter of 2014. Actaviss shares gained after the company announced the acquisition of Forest Laboratories to strengthen its specialty pharmaceuticals portfolio. Actavis also reported strong full-year 2013 and first-quarter 2014 results, backed by organic growth as well as strong revenues and operational synergies resulting from the Warner Chilcott acquisition, which was completed in October 2013. In the financials sector, Signature Bank contributed to relative returns as the full-service commercial bank continued to generate strong quarterly revenue and earnings growth, led by robust deposit and loan growth. The bank, which operates in the New York metropolitan area, benefited from its client-centric model, which includes hiring seasoned private-client banking teams. Outside of these sectors, global payments and technology company MasterCard, apparel and footwear manufacturer Under Armour and social networking site Facebook aided relative performance. In contrast, stock selection in the materials, industrials and energy sectors detracted from the Funds performance relative to the benchmark. Chemical manufacturing company Axiall in the materials sector lost value as the company signaled lower third-quarter 2013 earnings because of lower operating rates and higher-than-planned outage costs. 4 The company also forecast that its first-quarter 2014 earnings would be affected by severe winter weather and higher maintenance costs. Railroad company Kansas City Southern in the industrials sector hindered relative performance as the firms fourth-quarter 2013 revenue and earnings fell short of expectations. The stock was also weighed down by the possibility of changes to Mexican rail regulations that could result in more competition and lower profitability. In the energy sector, oil exploration and production company Cobalt International Energy failed to find commercially viable oil at one of its Gulf of Mexico wells. 4 Furthermore, toward the end of 2013, the stock fell amid concerns that Cobalt might not be able to profit from its larger-than-expected natural gas discovery in Angola. 28 | Annual Report Other key detractors were biotechnology company ARIAD Pharmaceuticals, 4 Canada-based athletic apparel maker Lululemon Athletica 4, 5 and a new position in specialty retailer of manufactured and natural stone tiles Tile Shop Holdings. Thank you for your continued participation in Franklin Growth Opportunities Fund. We look forward to serving your future investment needs. Top 10 Holdings Fra n kli n Growth Opport un ities F un d 4/30/14 Company % of Total Sector/Industry Net Assets Gilead Sciences Inc. % Health Care Google Inc., A & C % Information Technology Actavis PLC % Health Care MasterCard Inc., A % Information Technology SBA Communications Corp. % Telecommunication Services Amazon.com Inc. % Consumer Discretionary Precision Castparts Corp. % Industrials Las Vegas Sands Corp. % Consumer Discretionary The Priceline Group Inc. % Consumer Discretionary Facebook Inc., A % Information Technology The foregoing information reflects our analysis, opinions and portfolio holdings as of April 30, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. The index is unmanaged and includes reinvested dividends. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. 1. Frank Russell Company is the source and owner of the Russell Index data contained or reflected in this material and all trademarks and copyrights related thereto. This is a presentation of Licensee. The presentation may contain con- fidential information and unauthorized use, disclosure, copying, dissemination or redistribution is strictly prohibited. Frank Russell Company is not responsible for the formatting or configuration of this material or for any inaccuracy in Licensees presentation thereof. 2. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 3. S&P 500: Copyright © 2014, S&P Dow Jones Indices LLC. All rights reserved. Reproduction of S&P U.S. Index data in any form is prohibited except with the prior written permission of S&P. S&P does not guarantee the accuracy, ade- quacy, completeness or availability of any information and is not responsible for any errors or omissions, regardless of the cause or for the results obtained from the use of such information. S&P DISCLAIMS ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE. In no event shall S&P be liable for any direct, indirect, special or consequential dam- ages, costs, expenses, legal fees, or losses (including lost income or lost profit and opportunity costs) in connection with subscribers or others use of S&P U.S. Index data. 4. Sold by period-end. 5. Not part of the index. Annual Report | 29 Performance Summary as of 4/30/14 Franklin Growth Opportunities Fund Your dividend income will vary depending on dividends or interest paid by securities in the Fund’s portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Fund’s dividends and capital gain distributions, if any, and any unrealized gains or losses. Net Asset Value Share Class 4/30/14 4/30/13 Change A (FGRAX) $ 28.48 $ 24.29 +$ 4.19 C (FKACX) $ 25.41 $ 21.89 +$ 3.52 R (FKARX) $ 27.67 $ 23.67 +$ 4.00 Advisor (FRAAX) $ 29.93 $ 25.43 +$ 4.50 5/1/13 R6 (FOPPX) $ 29.98 $ 24.99 +$ 4.99 Distributions Long-Term Share Class Capital Gain A (5/1/13–4/30/14) $ 0.7279 C (5/1/13–4/30/14) $ 0.7279 R (5/1/13–4/30/14) $ 0.7279 R6 (5/1/13–4/30/14) $ 0.7279 Advisor (5/1/13–4/30/14) $ 0.7279 30 | Annual Report Performance Summary (continued) Performance as of 4/30/14 1 C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n a n d val u e of $10,000 i n vestme n t i n cl u de maxim u m sales charges. Class A: 5.75% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Class R/R6/Advisor Class: n o sales charges. Value of Average Annual Total Annual Cumulative Average Annual $ Total Return Operating Share Class Total Return 2 Total Return 3 Investment 4 (3/31/14 ) 5 Expenses 6 A % 1-Year + % + % $ + % 5-Year + % + % $ + % 10-Year + % + % $ + % C % 1-Year + % + % $ + % 5-Year + % + % $ + % 10-Year + % + % $ + % R % 1-Year + % + % $ + % 5-Year + % + % $ + % 10-Year + % + % $ + % R6 7 % Si n ce I n ceptio n (5/1/13) + % + % $ + % Advisor % 1-Year + % + % $ + % 5-Year + % + % $ + % 10-Year + % + % $ + % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Annual Report | 31 Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment 1 Total return represents the change in value of an investment over the periods shown. It includes any applicable, maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged indexes include reinvestment of any income or distributions. They differ from the Fund in composition and do not pay management fees or expenses. One cannot invest directly in an index. Annual Report | 33 All investments involve risks, including possible loss of principal. Growth stock prices reflect projections of future earnings or revenues, and can, therefore, fall dramatically if the company fails to meet those projections. Smaller, midsized and relatively new or unseasoned companies can be particularly sensitive to changing economic conditions, and their prospects for growth are less certain than those of larger, more established companies. Historically, these securities have experienced more price volatility than larger company stocks, especially over the short term. To the extent the Fund focuses on particular countries, regions, industries, sectors or types of investment from time to time, it may be subject to greater risks of adverse developments in such areas of focus than a fund that invests in a wider variety of countries, regions, industries, sectors or investments. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Class R: Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Class R6: Shares are available to certain eligible investors as described in the prospectus. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 34 | Annual Report Performance Summary (continued) 1. The Fund has a fee waiver associated with its investments in a Franklin Templeton money fund, contractually guaranteed through at least its current fiscal year-end. Fund investment results reflect the fee waiver, to the extent applicable; without this reduction, the results would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 6. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 7. Performance shown is not annualized. 8. Source: © 2014 Morningstar. The S&P 500 is a market capitalization-weighted index of 500 stocks designed to measure total U.S. equity market performance. The Russell 3000 Growth Index is market capitalization weighted and measures performance of those Russell 3000 Index companies with higher price-to-book ratios and higher forecasted growth values. 9. S&P 500: Copyright © 2014, S&P Dow Jones Indices LLC. All rights reserved. Reproduction of S&P U.S. Index data in any form is prohibited except with the prior written permission of S&P. S&P does not guarantee the accuracy, adequacy, completeness or availability of any information and is not responsible for any errors or omissions, regardless of the cause or for the results obtained from the use of such information. S&P DISCLAIMS ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE. In no event shall S&P be liable for any direct, indirect, special or consequential damages, costs, expenses, legal fees, or losses (including lost income or lost profit and opportunity costs) in connection with subscribers or others use of S&P U.S. Index data. 10. Frank Russell Company is the source and owner of the Russell Index data contained or reflected in this material and all trademarks and copy- rights related thereto. This is a presentation of Licensee. The presentation may contain confidential information and unauthorized use, disclosure, copying, dissemination or redistribution is strictly prohibited. Frank Russell Company is not responsible for the formatting or configuration of this material or for any inaccuracy in Licensees presentation thereof. Annual Report | 35 Your Funds Expenses Franklin Growth Opportunities Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 36 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Share Class Value 11/1/13 Value 4/30/14 Period* 11/1/13 4/30/14 A Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ R Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ R6 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, net of expense waivers, annualized for each class (A: 1.14%; C: 1.84%; R: 1.34%; R6: 0.69%; and Advisor: 0.84%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Annual Report | 37 Franklin Small Cap Growth Fund Your Funds Goal and Main Investments: Franklin Small Cap Growth Fund seeks long-term capital growth by normally investing at least 80% of its net assets in equity securities of small-capitalization companies, which for this Fund are those with market capitalizations not exceeding that of the highest market capitalization in the Russell 2000 ® Index or $1.5 billion, whichever is greater, at the time of purchase. 1 We are pleased to bring you Franklin Small Cap Growth Funds annual report for the fiscal year ended April 30, 2014. Performance Overview For the 12 months under review, Franklin Small Cap Growth Fund  Class A delivered a +32.40% cumulative total return. In comparison, the Russell 2000 Growth Index, which measures performance of small companies with higher price-to-book ratios and higher forecasted growth values, generated a +21.46% total return. 2, 3 The Standard & Poors 500 Index (S&P 500), which tracks the broad U.S. stock market, produced a +20.44% total return. 2, 4 You can find the Funds long-term performance data in the Performance Summary beginning on page 42. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Investment Strategy We use fundamental, bottom-up research to seek companies meeting our criteria of growth potential, quality and valuation. In seeking sustainable growth characteristics, we look for companies we believe can produce sustainable earnings and cash flow growth, evaluating the long-term market opportunity and competitive structure of an industry to target leaders and emerging leaders. We define quality companies as those with strong and improving competitive positions in attractive markets. We also believe important attributes of quality are experienced and talented management teams as well as financial strength reflected in the capital structure, gross and operating margins, free cash flow generation and returns on capital employed. Our valuation analysis includes a range of potential outcomes based on an assessment of multiple scenarios. In assessing value, we consider whether security prices fully reflect the balance of the sustainable growth opportunities relative to business and financial risks. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 92. 38 | Annual Report Managers Discussion During the fiscal year under review, all sectors in the Funds portfolio contributed to performance relative to the Russell 2000 Growth Index. Key contributors included stock selection in the information technology (IT) and industrials sectors as well as stock selection and an overweighting in the energy sector. In the IT sector, Yelp drove relative results as its shares delivered triple-digit gains for the 12-month period. 5 The online urban guide reported better-than-expected quarterly revenues and lower-than-expected losses throughout the year, supported by the addition of local business customers. The company also raised its full-year 2014 revenue forecast. Integrated circuit solutions provider Lattice Semiconductor, enterprise e-commerce solutions provider Demandware and power-supply chip manufacturer Volterra Semiconductor 5 also aided the Funds relative performance. Lattice Semiconductor gained after it delivered better-than-expected quarterly earnings fueled by increased demand for its innovative low-power, low-cost programmable devices. Demandwares revenue growth accelerated during the period, as customers increased subscriptions for its e-commerce support software. Volterras share price surged after Maxim Integrated Products announced a definitive agreement to acquire the company. The acquisition was completed in October 2013. In the industrials sector, Astronics, a provider of advanced technologies for the global aerospace and defense industries, was also a notable contributor to relative performance. The company generated revenue and net income growth during 2013, resulting from strong sales growth in its aerospace segment as well as from a series of acquisitions made in the second half of 2013. The company also forecast robust revenue growth in 2014, driven by the acquisitions. In the energy sector, land drilling services provider Pioneer Energy Services delivered strong fourth-quarter and full-year 2013 revenues, although it reported a net loss. The company reported better-than-expected first-quarter 2014 results supported by increased demand for oil and gas production services. Other key individual contributors included cancer drug developer Puma Biotechnology 5 and medical device company DexCom. Puma Biotechnology shares gained after the company released positive results from a Phase II trial of its cancer drug neratinib. DexCom, a manufacturer of continuous glucose monitoring systems, generated strong product revenue and total revenue in 2013 that exceeded consensus expectations as sales were robust for its G4 PLATINUM continuous glucose monitor. The company also reported a smaller net loss for 2013 compared with the previous year. Annual Report | 39 Although the Fund delivered strong gains, several holdings detracted from relative performance. Exposure to some holdings in health care such as an off-benchmark investment in Ireland-based biopharmaceutical company Amarin 5 and a position in health care solutions provider HMS Holdings hindered relative returns. Amarins stock price declined after a U.S. Food and Drug Administration advisory panel would not recommend approval to expand the use of the companys fish-oil drug Vascepa to heart-disease patients who already take a statin drug. The share price of health care claims coordinator HMS Holdings fell after the company reported a decline in 2013 revenue and income because of changes in its Medicare contract during the year. Some technology companies, such as Ixia, a maker of comprehensive network testing products, and Semtech, a semiconductor supplier, also hurt relative results. Ixias share price declined after the company announced it would not meet its 2013 second-quarter revenue guidance. However, Ixia reported solid third-quarter revenue and earnings, resulting largely from healthy spending by its enterprise, federal and service-provider clients. During the period, Ixia acquired Net Optics, a leading provider of total application and network visibility solutions. In April 2014, Ixia announced it identified accounting errors and would restate financials of the first two quarters of 2013, which would likely result in lower revenue and profits. Semtech lost value after the company lowered its fiscal 2014 fourth-quarter guidance. Although Semtech reported marginal growth in revenues for fiscal year 2014 (ended January 27, 2014), earnings decreased from the previous year. Among other detractors, a new position in Tile Shop Holdings, a specialty retailer of manufactured and natural stone tiles, suffered after a short seller raised corporate governance concerns that ultimately resulted in an executive related to the CEO being terminated. Tile Shop also reported a disappointing sales outlook for early 2014, partly because of harsh winter weather throughout much of the east coast and Midwest, where a majority of its stores operate. Top 10 Holdings Fra n kli n Small Cap Growth F un d 4/30/14 Company % of Total Sector/Industry Net Assets Lattice Semiconductor Corp. % Information Technology Lithia Motors Inc. % Consumer Discretionary Shutterfly Inc. % Consumer Discretionary Mobile Mini Inc. % Industrials The Manitowoc Co. Inc. % Industrials Tenneco Inc. % Consumer Discretionary Ixia % Information Technology PAREXEL International Corp. % Health Care Tile Shop Holdings Inc. % Consumer Discretionary Virtus Investment Partners Inc. % Financials 40 | Annual Report Thank you for your continued participation in Franklin Small Cap Growth Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of April 30, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. The index is unmanaged and includes reinvested dividends. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. 1. The Russell 2000 Index is market capitalization weighted and measures performance of the 2,000 smallest companies in the Russell 3000 Index, which represent a small amount of the total market capitalization of the Russell 3000 Index. 2. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 3. Frank Russell Company is the source and owner of the Russell Index data contained or reflected in this material and all trademarks and copyrights related thereto. This is a presentation of Licensee. The presentation may contain confi- dential information and unauthorized use, disclosure, copying, dissemination or redistribution is strictly prohibited. Frank Russell Company is not responsible for the formatting or configuration of this material or for any inaccuracy in Licensees presentation thereof. 4. S&P 500: Copyright © 2014, S&P Dow Jones Indices LLC. All rights reserved. Reproduction of S&P U.S. Index data in any form is prohibited except with the prior written permission of S&P. S&P does not guarantee the accuracy, ade- quacy, completeness or availability of any information and is not responsible for any errors or omissions, regardless of the cause or for the results obtained from the use of such information. S&P DISCLAIMS ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE. In no event shall S&P be liable for any direct, indirect, special or consequential dam- ages, costs, expenses, legal fees, or losses (including lost income or lost profit and opportunity costs) in connection with subscribers or others use of S&P U.S. Index data. 5. Sold by period-end. Annual Report | 41 Performance Summary as of 4/30/14 Franklin Small Cap Growth Fund Your dividend income will vary depending on dividends or interest paid by securities in the Fund’s portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Fund’s dividends and capital gain distributions, if any, and any unrealized gains or losses. Net Asset Value Share Class 4/30/14 4/30/13 Change A (FSGRX) $ 18.20 $ 14.26 +$ 3.94 C (FCSGX) $ 16.03 $ 12.70 +$ 3.33 R (FSSRX) $ 17.57 $ 13.81 +$ 3.76 Advisor (FSSAX) $ 19.17 $ 14.94 +$ 4.23 5/1/13 R6 (FSMLX) $ 19.21 $ 14.64 +$ 4.57 Distributions Short-Term Long-Term Share Class Capital Gain Capital Gain Total A (5/1/13–4/30/14) $ 0.1502 $ 0.5069 $ 0.6571 C (5/1/13–4/30/14) $ 0.1502 $ 0.5069 $ 0.6571 R (5/1/13–4/30/14) $ 0.1502 $ 0.5069 $ 0.6571 R6 (5/1/13–4/30/14) $ 0.1502 $ 0.5069 $ 0.6571 Advisor (5/1/13–4/30/14) $ 0.1502 $ 0.5069 $ 0.6571 42 | Annual Report Performance Summary (continued) Performance as of 4/30/14 1 C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s a n d val u e of $10,000 i n vestme n t i n cl u de maxim u m sales charges. Class A: 5.75% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Class R/R6/Advisor Class: n o sales charges. Value of Average Annual Cumulative Average Annual $ Total Return Total Annual Operating Expenses 6 Share Class Total Return 2 Total Return 3 Investment 4 (3/31/14 ) 5 (with waiver) (without waiver) A % % 1-Year + % + % $ + % 5-Year + % + % $ + % 10-Year + % + % $ + % C % % 1-Year + % + % $ + % 5-Year + % + % $ + % 10-Year + % + % $ + % R % % 1-Year + % + % $ + % 5-Year + % + % $ + % 10-Year + % + % $ + % R6 7 % % Si n ce I n ceptio n (5/1/13) + % + % $ + % Advisor % % 1-Year + % + % $ + % 5-Year + % + % $ + % 10-Year + % + % $ + % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Annual Report | 43 Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment 1 Total return represents the change in value of an investment over the periods shown. It includes any applicable, maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged indexes include reinvestment of any income or distributions. They differ from the Fund in composition and do not pay management fees or expenses. One cannot invest directly in an index. 44 | Annual Report Performance Summary (continued) All investments involve risks, including possible loss of principal. Smaller, midsized and relatively new or unseasoned companies can be particularly sensitive to changing economic conditions, and their prospects for growth are less certain than those of larger, more established companies. Historically, these securities have experienced more price volatility than larger company stocks, especially over the short term. Growth stock prices reflect projections of future earnings or revenues, and can, therefore, fall dramatically if the company fails to meet those projections. To the extent the Fund focuses on particular countries, regions, industries, sectors or types of investment from time to time, it may be subject to greater risks of adverse developments in such areas of focus than a fund that invests in a wider variety of countries, regions, industries, sectors or investments. From time to time, the trading market for a particular security or type of security in which the Fund invests may become less liquid or even illiquid. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Class R: Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Class R6: Shares are available to certain eligible investors as described in the prospectus. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 46 | Annual Report Performance Summary (continued) 1. The Fund has a fee waiver associated with its investments in a Franklin Templeton money fund, contractually guaranteed through at least its current fiscal year-end. Fund investment results reflect the fee waiver, to the extent applicable; without this reduction, the results would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 6. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 7. Performance shown is not annualized. 8. Source: © 2014 Morningstar. The S&P 500 is a market capitalization-weighted index of 500 stocks designed to measure total U.S. equity market performance. The Russell 2000 Growth Index is market capitalization weighted and measures performance of those Russell 2000 Index companies with higher price-to-book ratios and higher forecasted growth values. 9. S&P 500: Copyright © 2014, S&P Dow Jones Indices LLC. All rights reserved. Reproduction of S&P U.S. Index data in any form is prohibited except with the prior written permission of S&P. S&P does not guarantee the accuracy, adequacy, completeness or availability of any information and is not responsible for any errors or omissions, regardless of the cause or for the results obtained from the use of such information. S&P DISCLAIMS ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE. In no event shall S&P be liable for any direct, indirect, special or consequential damages, costs, expenses, legal fees, or losses (including lost income or lost profit and opportunity costs) in connection with subscribers or others use of S&P U.S. Index data. 10. Frank Russell Company is the source and owner of the Russell Index data contained or reflected in this material and all trademarks and copy- rights related thereto. This is a presentation of Licensee. The presentation may contain confidential information and unauthorized use, disclosure, copying, dissemination or redistribution is strictly prohibited. Frank Russell Company is not responsible for the formatting or configuration of this material or for any inaccuracy in Licensees presentation thereof. Annual Report | 47 Your Funds Expenses Franklin Small Cap Growth Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 48 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Share Class Value 11/1/13 Value 4/30/14 Period* 11/1/13 4/30/14 A Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ R Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ R6 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, net of expense waivers, annualized for each class (A: 1.19%; C: 1.89%; R: 1.39%; R6: 0.71%; and Advisor: 0.89%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Annual Report | 49 Franklin Small-Mid Cap Growth Fund Your Funds Goal and Main Investments: Franklin Small-Mid Cap Growth Fund seeks long-term capital growth by normally investing at least 80% of its net assets in equity securities of small-cap and mid-cap companies. The Fund defines small-cap companies as those within the market capitalization range of companies in the Russell 2500 Index at the time of purchase, and mid-cap companies as those within the market capitalization range of the Russell Midcap ® Index at the time of purchase. 1 We are pleased to bring you Franklin Small-Mid Cap Growth Funds annual report for the fiscal year ended April 30, 2014. Performance Overview For the 12 months under review, Franklin Small-Mid Cap Growth Fund Class A delivered a +21.99% cumulative total return. In comparison, the Russell Midcap Growth Index, which measures performance of companies in the Russell Midcap Index with higher price-to-book ratios and higher forecasted growth values, generated a +20.62% total return. 2, 3 Also in comparison, the Standard & Poors 500 Index (S&P 500), which tracks the broad U.S. stock market, produced a +20.44% total return. 3, 4 You can find the Funds long-term performance data in the Performance Summary beginning on page 54. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Investment Strategy We use fundamental, bottom-up research to seek companies meeting our criteria of growth potential, quality and valuation. In seeking sustainable growth characteristics, we look for companies we believe can produce sustainable earnings and cash flow growth, evaluating the long-term market opportunity and competitive structure of an industry to target leaders and emerging leaders. We define quality companies as those with strong and improving competitive positions in attractive markets. We also believe important attributes of quality are experienced and talented management teams as well as financial strength reflected in the capital structure, gross and operating margins, free cash flow generation and returns on capital employed. Our valuation analysis includes a range of potential outcomes based on an assessment of multiple scenarios. In assessing value, we consider whether security prices fully reflect the balance of the sustainable growth opportunities relative to business and financial risks. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 101. 50 | Annual Report Managers Discussion During the 12 months under review, nearly all sectors represented in the Funds portfolio contributed to absolute performance as the broad stock market rallied. Relative to the Russell Midcap Growth Index, key contributors to the Funds performance included stock selection in the information technology (IT), financials and consumer discretionary sectors. In the IT sector, our off-benchmark investment in Netherlands-based integrated circuits manufacturer NXP Semiconductors and our position in Singapore-based analog semiconductor manufacturer Avago Technologies performed well. NXP Semiconductors reported strong quarterly earnings resulting from solid revenue growth and improved operational cost control. Avago Technologies share price rose to an all-time high during the period as investors believed the company was strongly positioned to benefit from the smartphone markets growth. Avago Technologies entered into a definitive agreement to acquire LSI, diversifying from wired infrastructure, wireless and industrial businesses into the enterprise storage market. In the financials sector, Signature Bank contributed to relative returns as the full-service commercial bank continued to generate strong quarterly revenue and earnings growth, led by robust deposit and loan growth. The bank, which operates in the New York metropolitan area, benefited from its client-centric model, which includes hiring seasoned private-client banking teams. In the consumer discretionary sector, our off-benchmark investment in Buffalo Wild Wings and our position in Under Armour aided relative returns. Quarterly earnings of restaurant operator and franchisor Buffalo Wild Wings exceeded expectations, supported by revenue growth and higher operating margins resulting from lower chicken wing costs and better cost control. Apparel and footwear manufacturer Under Armours earnings benefited from sales growth across segments. The company also provided a solid outlook for 2014. Other individual contributors included our positions in generic drug maker Actavis and equipment rental company United Rentals. In contrast, key detractors from the Funds relative performance included stock selection in the health care and energy sectors. In the health care sector, our position in ARIAD Pharmaceuticals and an off-benchmark investment in Ireland-based Amarin weighed on relative returns. 5 ARIAD Pharmaceuticals share price fell after the biotechnology company suspended trials on its leukemia drug Iclusig amid reports of harmful side effects. After initially halting the drugs marketing in the U.S., the Food and Drug Administration (FDA) allowed sales to resume with revised labeling and limited application. Amarins stock price declined after an FDA advisory panel would not recommend approval to expand the use of the biopharmaceutical firms cholesterol drug Vascepa to heart-disease patients who already take a statin drug. In the energy sector, oil Top 10 Holdings Fra n kli n Small-Mid Cap Growth F un d 4/30/14 Company % of Total Sector/Industry Net Assets AMETEK Inc. % Industrials Roper Industries Inc. % Industrials Mead Johnson Nutrition Co., A % Consumer Staples Affiliated Managers Group Inc. % Financials NXP Semiconductors NV (Netherlands) % Information Technology Oasis Petroleum Inc. % Energy IntercontinentalExchange Group Inc. % Financials Whole Foods Market Inc. % Consumer Staples Perrigo Co. PLC % Health Care Wynn Resorts Ltd. % Consumer Discretionary exploration and production company Cobalt International Energy detracted from relative returns as the company failed to find commercially viable oil at one of its Gulf of Mexico wells, and its stock fell toward the end of 2013 amid concerns the company might not be able to profit from its larger-than-expected natural gas discovery in Angola. 5 Other individual detractors included our off-benchmark position in Canada-based athletic apparel maker Lululemon Athletica and our holding in fashion apparel manufacturer Ralph Lauren. 5 Thank you for your continued participation in Franklin Small-Mid Cap Growth Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of April 30, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 52 | Annual Report The index is unmanaged and includes reinvested dividends. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. 1. The Russell 2500 Index is market capitalization weighted and measures performance of the 2,500 smallest companies in the Russell 3000 Index, which represent a modest amount of the Russell 3000 Indexs total market capitalization. The Russell Midcap Index is market capitalization weighted and measures performance of the smallest companies in the Russell 1000 Index, which represent a modest amount of the Russell 1000 Indexs total market capitalization. 2. Frank Russell Company is the source and owner of the Russell Index data contained or reflected in this material and all trademarks and copyrights related thereto. This is a presentation of Licensee. The presentation may contain confi- dential information and unauthorized use, disclosure, copying, dissemination or redistribution is strictly prohibited. Frank Russell Company is not responsible for the formatting or configuration of this material or for any inaccuracy in Licensees presentation thereof. 3. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 4. S&P 500: Copyright © 2014, S&P Dow Jones Indices LLC. All rights reserved. Reproduction of S&P U.S. Index data in any form is prohibited except with the prior written permission of S&P. S&P does not guarantee the accuracy, ade- quacy, completeness or availability of any information and is not responsible for any errors or omissions, regardless of the cause or for the results obtained from the use of such information. S&P DISCLAIMS ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE. In no event shall S&P be liable for any direct, indirect, special or consequential dam- ages, costs, expenses, legal fees, or losses (including lost income or lost profit and opportunity costs) in connection with subscribers or others use of S&P U.S. Index data. 5. Sold by period-end. Annual Report | 53 Performance Summary as of 4/30/14 Franklin Small-Mid Cap Growth Fund Your dividend income will vary depending on dividends or interest paid by securities in the Fund’s portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Fund’s dividends and capital gain distributions, if any, and any unrealized gains or losses. Net Asset Value Share Class 4/30/14 4/30/13 Change A (FRSGX) $ 40.42 $ 38.01 +$ 2.41 C (FRSIX) $ 33.78 $ 32.80 +$ 0.98 R (FSMRX) $ 38.61 $ 36.61 +$ 2.00 Advisor (FSGAX) $ 42.44 $ 39.56 +$ 2.88 5/1/13 R6 (FMGGX) $ 42.53 $ 38.96 +$ 3.57 Distributions Short-Term Long-Term Share Class Capital Gain Capital Gain Total A (5/1/13–4/30/14) $ 0.5790 $ 5.2039 $ 5.7829 C (5/1/13–4/30/14) $ 0.5790 $ 5.2039 $ 5.7829 R (5/1/13–4/30/14) $ 0.5790 $ 5.2039 $ 5.7829 R6 (5/1/13–4/30/14) $ 0.5790 $ 5.2039 $ 5.7829 Advisor (5/1/13–4/30/14) $ 0.5790 $ 5.2039 $ 5.7829 54 | Annual Report Performance Summary (continued) Performance as of 4/30/14 1 C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s a n d val u e of $10,000 i n vestme n t i n cl u de maxim u m sales charges. Class A: 5.75% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Class R/R6/Advisor Class: n o sales charges. Value of Average Annual Total Annual Cumulative Average Annual $ Total Return Operating Share Class Total Return 2 Total Return 3 Investment 4 (3/31/14 ) 5 Expenses 6 A % 1-Year + % + % $ + % 5-Year + % + % $ + % 10-Year + % + % $ + % C % 1-Year + % + % $ + % 5-Year + % + % $ + % 10-Year + % + % $ + % R % 1-Year + % + % $ + % 5-Year + % + % $ + % 10-Year + % + % $ + % R6 7 % Si n ce I n ceptio n (5/1/13) + % + % $ + % Advisor % 1-Year + % + % $ + % 5-Year + % + % $ + % 10-Year + % + % $ + % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Annual Report | 55 Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment 1 Total return represents the change in value of an investment over the periods shown. It includes any applicable, maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged indexes include reinvestment of any income or distributions. They differ from the Fund in composition and do not pay management fees or expenses. One cannot invest directly in an index. 56 | Annual Report Annual Report | 57 All investments involve risks, including possible loss of principal. Growth stock prices reflect projections of future earnings or revenues, and can, therefore, fall dramatically if the company fails to meet those projections. Smaller, midsized and relatively new or unseasoned companies can be particularly sensitive to changing eco- nomic conditions, and their prospects for growth are less certain than those of larger, more established companies. Historically, these securities have exhibited more price volatility than larger company stocks, especially over the short term. To the extent the Fund focuses on particular countries, regions, industries, sectors or types of investment from time to time, it may be subject to greater risks of adverse developments in such areas of focus than a fund that invests in a wider variety of countries, regions, industries, sectors or investments. From time to time, the trading market for a particular security or type of security in which the Fund invests may become less liquid or even illiquid. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Class R: Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Class R6: Shares are available to certain eligible investors as described in the prospectus. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 58 | Annual Report Performance Summary (continued) 1. The Fund has a fee waiver associated with its investments in a Franklin Templeton money fund, contractually guaranteed through at least its current fiscal year-end. Fund investment results reflect the fee waiver, to the extent applicable; without this reduction, the results would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 6. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 7. Performance shown is not annualized. 8. Source: © 2014 Morningstar. The S&P 500 is a market capitalization-weighted index of 500 stocks designed to measure total U.S. equity market performance. The Russell Midcap Growth Index is market capitalization weighted and measures performance of those Russell Midcap Index compa- nies with higher price-to-book ratios and higher forecasted growth values. 9. S&P 500: Copyright © 2014, S&P Dow Jones Indices LLC. All rights reserved. Reproduction of S&P U.S. Index data in any form is prohibited except with the prior written permission of S&P. S&P does not guarantee the accuracy, adequacy, completeness or availability of any information and is not responsible for any errors or omissions, regardless of the cause or for the results obtained from the use of such information. S&P DISCLAIMS ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE. In no event shall S&P be liable for any direct, indirect, special or consequential damages, costs, expenses, legal fees, or losses (including lost income or lost profit and opportunity costs) in connection with subscribers or others use of S&P U.S. Index data. 10. Frank Russell Company is the source and owner of the Russell Index data contained or reflected in this material and all trademarks and copy- rights related thereto. This is a presentation of Licensee. The presentation may contain confidential information and unauthorized use, disclosure, copying, dissemination or redistribution is strictly prohibited. Frank Russell Company is not responsible for the formatting or configuration of this material or for any inaccuracy in Licensees presentation thereof. Annual Report | 59 Your Funds Expenses Franklin Small-Mid Cap Growth Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 60 | Annual Report Your Fund’s Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Share Class Value 11/1/13 Value 4/30/14 Period* 11/1/13– 4/30/14 A Act u al $ 1,000 $ 1,048.60 $ 4.83 Hypothetical (5% ret u r n before expe n ses) $ 1,000 $ 1,020.08 $ 4.76 C Act u al $ 1,000 $ 1,044.20 $ 8.62 Hypothetical (5% ret u r n before expe n ses) $ 1,000 $ 1,016.36 $ 8.50 R Act u al $ 1,000 $ 1,047.00 $ 6.09 Hypothetical (5% ret u r n before expe n ses) $ 1,000 $ 1,018.84 $ 6.01 R6 Act u al $ 1,000 $ 1,050.90 $ 2.39 Hypothetical (5% ret u r n before expe n ses) $ 1,000 $ 1,022.46 $ 2.36 Advisor Act u al $ 1,000 $ 1,049.70 $ 3.56 Hypothetical (5% ret u r n before expe n ses) $ 1,000 $ 1,021.32 $ 3.51 *Expenses are calculated using the most recent six-month expense ratio, net of expense waivers, annualized for each class (A: 0.95%; C: 1.70%; R: 1.20%; R6: 0.47%; and Advisor: 0.70%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Annual Report | 61 Franklin Strategic Series Financial Highlights Franklin Flex Cap Growth Fund Year Ended April 30, Class A Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come (loss) b ) c ) ) ) Net realized a n d un realized gai n s (losses) Total from i n vestme n t operatio n s Less distrib u tio n s from: Net i n vestme n t i n come  )    Net realized gai n s ) ) )   Total distrib u tio n s ) ) )   Net asset val u e, e n d of year $ Total ret u r n d % Ratios to average net assets Expe n ses before waiver a n d payme n ts by affiliates % Expe n ses n et of waiver a n d payme n ts by affiliates % e,f % f Net i n vestme n t i n come (loss) )% % c )% )% )% Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. c Net investment income per share includes approximately $0.07 per share received in the form of special dividends. Excluding these amounts, the ratio of net investment income to average net assets would have been (0.06)%. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. e Benefit of waiver and payments by affiliates rounds to less than 0.01%. f Benefit of expense reduction rounds to less than 0.01%. 62 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Strategic Series Financial Highlights (continued) Franklin Flex Cap Growth Fund Year Ended April 30, Class C Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 45.70 $ 46.14 $ 47.88 $ 40.08 $ 30.10 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come (loss) b (0.52 ) (0.29 ) c (0.37 ) (0.41 ) (0.32 ) Net realized a n d un realized gai n s (losses) 10.24 1.48 0.55 8.21 10.30 Total from i n vestme n t operatio n s 9.72 1.19 0.18 7.80 9.98 Less distrib u tio n s from n et realized gai n s (8.63 ) (1.63 ) (1.92 ) — — Net asset val u e, e n d of year $ 46.79 $ 45.70 $ 46.14 $ 47.88 $ 40.08 Total ret u r n d 21.38 % 2.92 % 1.10 % 19.46 % 33.16 % Ratios to average net assets Expe n ses before waiver a n d payme n ts by affiliates 1.72 % 1.74 % 1.73 % 1.73 % 1.76 % Expe n ses n et of waiver a n d payme n ts by affiliates 1.72 % e,f 1.74 % 1.73 % 1.73 % 1.74 % f Net i n vestme n t i n come (loss) (1.02 )% (0.66 )% c (0.85 )% (0.98 )% (0.91 )% Supplemental data Net assets, e n d of year (000’s) $ 348,040 $ 298,253 $ 323,249 $ 352,282 $ 315,013 Portfolio t u r n over rate 41.08 % 63.09 % 49.59 % 51.32 % 47.70 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. c Net investment income per share includes approximately $0.07 per share received in the form of special dividends. Excluding these amounts, the ratio of net investment income to average net assets would have been (0.81)%. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. e Benefit of waiver and payments by affiliates rounds to less than 0.01%. f Benefit of expense reduction rounds to less than 0.01%. Annual Report | The accompanying notes are an integral part of these financial statements. | 63 Franklin Strategic Series Financial Highlights (continued) Franklin Flex Cap Growth Fund Year Ended April 30, Class R Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 49.74 $ 49.82 $ 51.27 $ 42.70 $ 31.91 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come (loss) b (0.28 ) (0.08 ) c (0.16 ) (0.21 ) (0.16 ) Net realized a n d un realized gai n s (losses) 11.16 1.63 0.63 8.78 10.95 Total from i n vestme n t operatio n s 10.88 1.55 0.47 8.57 10.79 Less distrib u tio n s from n et realized gai n s (8.63 ) (1.63 ) (1.92 ) — — Net asset val u e, e n d of year $ 51.99 $ 49.74 $ 49.82 $ 51.27 $ 42.70 Total ret u r n 22.01 % 3.43 % 1.60 % 20.07 % 33.81 % Ratios to average net assets Expe n ses before waiver a n d payme n ts by affiliates 1.22 % 1.24 % 1.23 % 1.23 % 1.26 % Expe n ses n et of waiver a n d payme n ts by affiliates 1.22 % d,e 1.24 % 1.23 % 1.23 % 1.24 % e Net i n vestme n t i n come (loss) (0.52 )% (0.16 )% c (0.35 )% (0.48 )% (0.41 )% Supplemental data Net assets, e n d of year (000’s) $ 56,274 $ 63,134 $ 76,340 $ 72,532 $ 60,904 Portfolio t u r n over rate 41.08 % 63.09 % 49.59 % 51.32 % 47.70 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. c Net investment income per share includes approximately $0.07 per share received in the form of special dividends. Excluding these amounts, the ratio of net investment income to average net assets would have been (0.31)%. d Benefit of waiver and payments by affiliates rounds to less than 0.01%. e Benefit of expense reduction rounds to less than 0.01%. 64 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Strategic Series Financial Highlights (continued) Franklin Flex Cap Growth Fund Year Ended April 30, Class R6 a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 51.70 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.11 Net realized a n d un realized gai n s (losses) 12.36 Total from i n vestme n t operatio n s 12.47 Less distrib u tio n s from n et realized gai n s (8.63 ) Net asset val u e, e n d of year $ 55.54 Total ret u r n 24.32 % Ratios to average net assets Expe n ses d 0.48 % Net i n vestme n t i n come 0.22 % Supplemental data Net assets, e n d of year (000’s) $ 376,607 Portfolio t u r n over rate 41.08 % a For the year May 1, 2013 (effective date) to April 30, 2014. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. c Based on average daily shares outstanding. d Benefit of waiver and payments by affiliates and expense reduction rounds to less than 0.01%. Annual Report | The accompanying notes are an integral part of these financial statements. | 65 Franklin Strategic Series Financial Highlights (continued) Franklin Flex Cap Growth Fund Year Ended April 30, Advisor Class Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b c Net realized a n d un realized gai n s (losses) Total from i n vestme n t operatio n s Less distrib u tio n s from: Net i n vestme n t i n come  )    Net realized gai n s ) ) )   Total distrib u tio n s ) ) )   Net asset val u e, e n d of year $ Total ret u r n % Ratios to average net assets Expe n ses before waiver a n d payme n ts by affiliates % Expe n ses n et of waiver a n d payme n ts by affiliates % d,e % e Net i n vestme n t i n come (loss) )% f % c % % % Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. c Net investment income per share includes approximately $0.07 per share received in the form of special dividends. Excluding these amounts, the ratio of net investment income to average net assets would have been 0.19%. d Benefit of waiver and payments by affiliates rounds to less than 0.01%. e Benefit of expense reduction rounds to less than 0.01%. f Ratio is calculated based on the Fund level net investment income, as reflected in the Statement of Operations, and adjusted for class specific expenses. The amount may not correlate with the per share amount due to the timing of income earned and/or fluctuating market value of the investments of the Fund in relation to the timing of sales and repurchases of Fund shares. 66 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Strategic Series Statement of Investments, April 30, 2014 Franklin Flex Cap Growth Fund Shares Value Common Stocks 98.7% Automobiles & Components 1.1% BorgWar n er I n c. $ a Tesla Motors I n c. Banks 2.5% a Sig n at u re Ba n k/New York NY a SVB Fi n a n cial Gro u p a Talmer Ba n corp I n c., A a Texas Capital Ba n cshares I n c. Capital Goods 11.3% Ac u ity Bra n ds I n c. a Chart I n d u stries I n c. a Colfax Corp. C u mmi n s I n c. Da n aher Corp. a DigitalGlobe I n c. a HD S u pply Holdi n gs I n c. Ho n eywell I n ter n atio n al I n c. a Jacobs E n gi n eeri n g Gro u p I n c. a,b The Keyw Holdi n g Corp. The Ma n itowoc Co. I n c. Pall Corp. Precisio n Castparts Corp. a Proto Labs I n c. Rockwell A u tomatio n I n c. Roper I n d u stries I n c. a U n ited Re n tals I n c. Commercial & Professional Services 1.9% a IHS I n c., A Nielse n Holdi n gs NV a Stericycle I n c. a Verisk A n alytics I n c., A Consumer Durables & Apparel 3.8% a Kate Spade & Co. a,b L u l u lemo n Athletica I n c. a Michael Kors Holdi n gs Ltd. NIKE I n c., B a,b TRI Poi n te Homes I n c. a U n der Armo u r I n c., A Annual Report | 67 Franklin Strategic Series Statement of Investments, April 30, 2014 (continued) Franklin Flex Cap Growth Fund Shares Value Common Stocks (continued) Consumer Services 4.1% a Bally Tech n ologies I n c. $ a B u ffalo Wild Wi n gs I n c. a Chipotle Mexica n Grill I n c. a Ch u ys Holdi n gs I n c. a Hilto n Worldwide Holdi n gs I n c. Las Vegas Sa n ds Corp. a,b Noodles & Co. Wy nn Resorts Ltd. Diversified Financials 3.8% a Affiliated Ma n agers Gro u p I n c. Discover Fi n a n cial Services Evercore Part n ers I n c. Fi n a n cial E n gi n es I n c. I n terco n ti n e n talExcha n ge Gro u p I n c. T. Rowe Price Gro u p I n c. Energy 5.1% A n adarko Petrole u m Corp. a Diamo n dback E n ergy I n c. a FMC Tech n ologies I n c. Natio n al Oilwell Varco I n c. Noble E n ergy I n c. a Oasis Petrole u m I n c. Ocea n eeri n g I n ter n atio n al I n c. a Rice E n ergy I n c. Schl u mberger Ltd. Food & Staples Retailing 1.1% a Spro u ts Farmers Markets LLC Whole Foods Market I n c. Food, Beverage & Tobacco 1.5% a Bosto n Beer I n c., A Mead Joh n so n N u tritio n Co., A a Mo n ster Beverage Corp. Health Care Equipment & Services 2.5% a Cer n er Corp. a DaVita HealthCare Part n ers I n c. a E n visio n Healthcare Holdi n gs I n c. McKesso n Corp. 68 | Annual Report Franklin Strategic Series Statement of Investments, April 30, 2014 (continued) Franklin Flex Cap Growth Fund Shares Value Common Stocks (continued) Insurance 0.3% Aflac I n c. 175,000 $ 10,976,000 Materials 4.5% Cytec I n d u stries I n c. 475,000 45,277,000 Ecolab I n c. 640,000 66,969,600 Praxair I n c. 275,000 35,901,250 148,147,850 Media 4.9% a Charter Comm un icatio n s I n c., A 200,000 27,106,000 a Discovery Comm un icatio n s I n c., C 420,000 29,454,600 a Imax Corp. (Ca n ada) 450,400 11,548,256 a Siri u s XM Holdi n gs I n c. 8,900,000 28,391,000 Twe n ty-First Ce n t u ry Fox I n c., B 775,000 24,273,000 The Walt Dis n ey Co. 500,000 39,670,000 160,442,856 Pharmaceuticals, Biotechnology & Life Sciences 10.1% a Actavis PLC 350,000 71,515,500 a Al n ylam Pharmace u ticals I n c. 310,000 15,354,300 a Bioge n Idec I n c. 167,500 48,092,600 Bristol-Myers Sq u ibb Co. 617,900 30,950,611 a Celge n e Corp. 225,000 33,077,250 a Celldex Therape u tics I n c. 775,000 11,625,000 a Gilead Scie n ces I n c. 800,000 62,792,000 a Ill u mi n a I n c. 210,000 28,528,500 a,b Karyopharm Therape u tics I n c. 125,000 3,353,750 Perrigo Co. PLC 75,000 10,864,500 a Q u i n tiles Tra n s n atio n al Holdi n gs I n c. 350,000 16,495,500 332,649,511 Real Estate 0.6% America n Tower Corp. 225,000 18,792,000 Retailing 6.4% a Amazo n .com I n c. 160,000 48,660,800 a,b The Co n tai n er Store Gro u p I n c. 115,200 3,178,368 Dick’s Sporti n g Goods I n c. 402,400 21,190,384 GNC Holdi n gs I n c., A 275,000 12,375,000 a HomeAway I n c. 425,000 13,863,500 a Liberty Ve n t u res, A 200,000 11,608,000 Lithia Motors I n c. 160,000 11,884,800 a LKQ Corp. 375,000 10,920,000 a Netflix I n c. 45,000 14,491,800 a The Priceli n e Gro u p I n c. 37,500 43,415,625 Tractor S u pply Co. 290,200 19,513,048 211,101,325 Annual Report | 69 Franklin Strategic Series Statement of Investments, April 30, 2014 (continued) Franklin Flex Cap Growth Fund Shares Value Common Stocks (continued) Semiconductors & Semiconductor Equipment 3.9% a Cavi u m I n c. $ Microchip Tech n ology I n c. a Na n ometrics I n c. a NXP Semico n d u ctors NV (Netherla n ds) Xili n x I n c. Software & Services 17.0% a Allia n ce Data Systems Corp. a ANSYS I n c. a Bottomli n e Tech n ologies I n c. a BroadSoft I n c. a CoStar Gro u p I n c. a Dema n dware I n c. a Electro n ic Arts I n c. a Facebook I n c., A a,b FireEye I n c. a FleetCor Tech n ologies I n c. a Forti n et I n c. a Global Eagle E n tertai n me n t I n c. a Google I n c., A a Google I n c., C a G u idewire Software I n c. a Li n kedI n Corp., A MasterCard I n c., A a NetS u ite I n c. a Pa n dora Media I n c. a Salesforce.com I n c. a ServiceNow I n c. a Spl un k I n c. a,b Twitter I n c. Visa I n c., A a Workday I n c. a Yahoo! I n c. a Yelp I n c. Technology Hardware & Equipment 6.8% Apple I n c. a Palo Alto Networks I n c. QUALCOMM I n c. Sa n Disk Corp. a Stratasys Ltd. a Trimble Navigatio n Ltd. a,b Ubiq u iti Networks I n c. 70 | Annual Report Franklin Strategic Series Statement of Investments, April 30, 2014 (continued) Franklin Flex Cap Growth Fund Shares Value Common Stocks (continued) Telecommunication Services 0.8% a SBA Comm un icatio n s Corp. 295,000 $ 26,479,200 Transportation 4.7% Ca n adia n Pacific Railway Ltd. (Ca n ada) 125,000 19,496,250 Expeditors I n ter n atio n al of Washi n gto n I n c. 257,400 10,615,176 a Ge n esee & Wyomi n g I n c. 255,900 25,336,659 a H u b Gro u p I n c., A 551,800 24,637,870 Ka n sas City So u ther n 175,000 17,654,000 a Kirby Corp. 100,000 10,062,000 a Spirit Airli n es I n c. 350,000 19,894,000 U n io n Pacific Corp. 145,000 27,612,351 155,308,306 Total Common Stocks (Cost $2,096,680,633) 3,237,865,879 Preferred Stocks (Cost $9,999,998) 0.4% Pharmaceuticals, Biotechnology & Life Sciences 0.4% a,c FibroGe n I n c., pfd., E 2,227,171 12,605,788 Total Investments before Short Term Investments (Cost $2,106,680,631) 3,250,471,667 Short Term Investments 2.9% Money Market Funds (Cost $37,937,180) 1.1% a,d I n stit u tio n al Fid u ciary Tr u st Mo n ey Market Portfolio 37,937,180 37,937,180 e Investments from Cash Collateral Received for Loaned Securities (Cost $60,498,783) 1.8% Money Market Funds 1.8% f BNY Mello n Over n ight Gover n me n t F un d, 0.05% 60,498,783 60,498,783 Total Investments (Cost $2,205,116,594) 102.0% 3,348,907,630 Other Assets, less Liabilities (2.0)% (67,262,961 ) Net Assets 100.0% $ 3,281,644,669 a Non-income producing. b A portion or all of the security is on loan at April 30, 2014. See Note 1(c). c See Note 7 regarding restricted securities. d See Note 3(f) regarding investments in the Institutional Fiduciary Trust Money Market Portfolio. e See Note 1(c) regarding securities on loan. f The rate shown is the annualized seven-day yield at period end. Annual Report | The accompanying notes are an integral part of these financial statements. | 71 Franklin Strategic Series Financial Highlights Franklin Focused Core Equity Fund Year Ended April 30, Class A Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from: Net i n vestme n t i n come )  ) )  c Net realized gai n s ) ) )   Total distrib u tio n s )  c Net asset val u e, e n d of year $ Total ret u r n d % % )% % % Ratios to average net assets Expe n ses before waiver a n d payme n ts by affiliates % Expe n ses n et of waiver a n d payme n ts by affiliates % e Net i n vestme n t i n come % Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. c Amount rounds to less than $0.01 per share. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. e Benefit of expense reduction rounds to less than 0.01%. 72 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Strategic Series Financial Highlights (continued) Franklin Focused Core Equity Fund Year Ended April 30, Class C Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come (loss) b ) Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from: Net i n vestme n t i n come )  )   c Net realized gai n s ) ) )   Total distrib u tio n s ) ) )   c Net asset val u e, e n d of year $ Total ret u r n d % % )% % % Ratios to average net assets Expe n ses before waiver a n d payme n ts by affiliates % Expe n ses n et of waiver a n d payme n ts by affiliates % e Net i n vestme n t i n come (loss) )% % )% )% )% Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. c Amount rounds to less than $0.01 per share. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. e Benefit of expense reduction rounds to less than 0.01%. Annual Report | The accompanying notes are an integral part of these financial statements. | 73 Franklin Strategic Series Financial Highlights (continued) Franklin Focused Core Equity Fund Year Ended April 30, Class R Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come (loss) b ) Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from: Net i n vestme n t i n come )  ) )  Net realized gai n s ) ) )   Total distrib u tio n s )  Net asset val u e, e n d of year $ Total ret u r n % % )% % % Ratios to average net assets Expe n ses before waiver a n d payme n ts by affiliates % Expe n ses n et of waiver a n d payme n ts by affiliates % c Net i n vestme n t i n come (loss) % )% Supplemental data Net assets, e n d of year (000s) $ $ 76 $ 41 $ 27 $ 21 Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. c Benefit of expense reduction rounds to less than 0.01%. 74 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Strategic Series Financial Highlights (continued) Franklin Focused Core Equity Fund Year Ended April 30, Class R6 a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 10.54 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.07 Net realized a n d un realized gai n s (losses) 3.11 Total from i n vestme n t operatio n s 3.18 Less distrib u tio n s from: Net i n vestme n t i n come (0.10 ) Net realized gai n s (0.13 ) Total distrib u tio n s (0.23 ) Net asset val u e, e n d of year $ 13.49 Total ret u r n 30.43 % Ratios to average net assets Expe n ses before waiver a n d payme n ts by affiliates 2.28 % Expe n ses n et of waiver a n d payme n ts by affiliates 0.77 % Net i n vestme n t i n come 0.68 % Supplemental data Net assets, e n d of year (000’s) $ 14 Portfolio t u r n over rate 43.30 % a For the year May 1, 2013 (effective date) to April 30, 2014. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. c Based on average daily shares outstanding. Annual Report | The accompanying notes are an integral part of these financial statements. | 75 Franklin Strategic Series Financial Highlights (continued) Franklin Focused Core Equity Fund Year Ended April 30, Advisor Class Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from: Net i n vestme n t i n come )  ) )  c Net realized gai n s ) ) )   Total distrib u tio n s )  c Net asset val u e, e n d of year $ Total ret u r n % % )% % % Ratios to average net assets Expe n ses before waiver a n d payme n ts by affiliates % Expe n ses n et of waiver a n d payme n ts by affiliates % d Net i n vestme n t i n come % Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. c Amount rounds to less than $0.01 per share. d Benefit of expense reduction rounds to less than 0.01%. 76 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Strategic Series Statement of Investments, April 30, 2014 Franklin Focused Core Equity Fund Country Shares Value Common Stocks 95.6% Consumer Discretionary 6.6% BorgWar n er I n c. U n ited States $ NIKE I n c., B U n ited States The Walt Dis n ey Co. U n ited States Consumer Staples 4.7% CVS Caremark Corp. U n ited States Mead Joh n so n N u tritio n Co., A U n ited States Energy 10.2% A n adarko Petrole u m Corp. U n ited States a Dresser-Ra n d Gro u p I n c. U n ited States Maratho n Oil Corp. U n ited States Schl u mberger Ltd. U n ited States Financials 20.3% BlackRock I n c. U n ited States a CBRE Gro u p I n c. U n ited States Citigro u p I n c. U n ited States Discover Fi n a n cial Services U n ited States The Hartford Fi n a n cial Services Gro u p I n c. U n ited States JPMorga n Chase & Co. U n ited States MetLife I n c. U n ited States Health Care 16.4% a Actavis PLC U n ited States Aet n a I n c. U n ited States Allerga n I n c. U n ited States Roche Holdi n g AG Switzerla n d a Valea n t Pharmace u ticals I n ter n atio n al I n c. Ca n ada Industrials 5.7% The ADT Corp. U n ited States FedEx Corp. U n ited States a Ge n esee & Wyomi n g I n c. U n ited States Information Technology 24.2% a Adobe Systems I n c. U n ited States Cor n i n g I n c. U n ited States a Eq u i n ix I n c. U n ited States a Google I n c., A U n ited States a Google I n c., C U n ited States MasterCard I n c., A U n ited States Maxim I n tegrated Prod u cts I n c. U n ited States Annual Report | 77 Franklin Strategic Series Statement of Investments, April 30, 2014 (continued) Franklin Focused Core Equity Fund Country Shares Value Common Stocks (continued) Information Technology (continued) Microsoft Corp. U n ited States $ Motorola Sol u tio n s I n c. U n ited States QUALCOMM I n c. U n ited States Materials 7.5% Axiall Corp. U n ited States Lyo n dellBasell I n d u stries NV, A U n ited States The Mosaic Co. U n ited States Total Common Stocks (Cost $39,729,558) Short Term Investments (Cost $2,870,498) 5.3% Money Market Funds 5.3% a,b I n stit u tio n al Fid u ciary Tr u st Mo n ey Market Portfolio U n ited States Total Investments (Cost $42,600,056) 100.9% Other Assets, less Liabilities (0.9)% ) Net Assets 100.0% $ a Non-income producing. b See Note 3(f) regarding investments in the Institutional Fiduciary Trust Money Market Portfolio. 78 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Strategic Series Financial Highlights Franklin Growth Opportunities Fund Year Ended April 30, Class A Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 24.29 $ 23.02 $ 24.28 $ 19.59 $ 13.88 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come (loss) b (0.19 ) (0.12 ) (0.16 ) (0.15 ) (0.14 ) Net realized a n d un realized gai n s (losses) 5.11 1.95 0.40 4.84 5.85 Total from i n vestme n t operatio n s 4.92 1.83 0.24 4.69 5.71 Less distrib u tio n s from n et realized gai n s (0.73 ) (0.56 ) (1.50 ) — — Net asset val u e, e n d of year $ 28.48 $ 24.29 $ 23.02 $ 24.28 $ 19.59 Total ret u r n c 20.26 % 8.29 % 1.90 % 23.94 % 41.14 % Ratios to average net assets Expe n ses before waiver a n d payme n ts by affiliates 1.17 % 1.25 % 1.28 % 1.28 % 1.31 % Expe n ses n et of waiver a n d payme n ts by affiliates 1.17 % d,e 1.25 % 1.28 % 1.28 % 1.24 % e Net i n vestme n t i n come (loss) (0.70 )% (0.56 )% (0.71 )% (0.73 )% (0.81 )% Supplemental data Net assets, e n d of year (000’s) $ 349,343 $ 213,639 $ 209,382 $ 211,435 $ 168,205 Portfolio t u r n over rate 36.64 % 58.76 % 63.57 % 69.74 % 67.27 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. c Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. d Benefit of waiver and payments by affiliates rounds to less than 0.01%. e Benefit of expense reduction rounds to less than 0.01%. Annual Report | The accompanying notes are an integral part of these financial statements. | 79 Franklin Strategic Series Financial Highlights (continued) Franklin Growth Opportunities Fund Year Ended April 30, Class C Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 21.89 $ 20.95 $ 22.40 $ 18.20 $ 12.99 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come (loss) b (0.35 ) (0.26 ) (0.29 ) (0.27 ) (0.24 ) Net realized a n d un realized gai n s (losses) 4.60 1.76 0.34 4.47 5.45 Total from i n vestme n t operatio n s 4.25 1.50 0.05 4.20 5.21 Less distrib u tio n s from n et realized gai n s (0.73 ) (0.56 ) (1.50 ) — — Net asset val u e, e n d of year $ 25.41 $ 21.89 $ 20.95 $ 22.40 $ 18.20 Total ret u r n c 19.42 % 7.47 % 1.24 % 23.08 % 40.11 % Ratios to average net assets Expe n ses before waiver a n d payme n ts by affiliates 1.87 % 1.97 % 1.99 % 1.98 % 2.02 % Expe n ses n et of waiver a n d payme n ts by affiliates 1.87 % d,e 1.97 % 1.99 % 1.98 % 1.95 % e Net i n vestme n t i n come (loss) (1.40 )% (1.28 )% (1.42 )% (1.43 )% (1.52 )% Supplemental data Net assets, e n d of year (000’s) $ 85,883 $ 51,719 $ 50,453 $ 56,658 $ 46,227 Portfolio t u r n over rate 36.64 % 58.76 % 63.57 % 69.74 % 67.27 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. c Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. d Benefit of waiver and payments by affiliates rounds to less than 0.01%. e Benefit of expense reduction rounds to less than 0.01%. 80 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Strategic Series Financial Highlights (continued) Franklin Growth Opportunities Fund Year Ended April 30, Class R Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 23.67 $ 22.49 $ 23.81 $ 19.25 $ 13.67 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come (loss) b (0.24 ) (0.17 ) (0.20 ) (0.19 ) (0.17 ) Net realized a n d un realized gai n s (losses) 4.97 1.91 0.38 4.75 5.75 Total from i n vestme n t operatio n s 4.73 1.74 0.18 4.56 5.58 Less distrib u tio n s from n et realized gai n s (0.73 ) (0.56 ) (1.50 ) — — Net asset val u e, e n d of year $ 27.67 $ 23.67 $ 22.49 $ 23.81 $ 19.25 Total ret u r n 19.99 % 8.03 % 1.73 % 23.69 % 40.82 % Ratios to average net assets Expe n ses before waiver a n d payme n ts by affiliates 1.37 % 1.47 % 1.49 % 1.48 % 1.52 % Expe n ses n et of waiver a n d payme n ts by affiliates 1.37 % c,d 1.47 % 1.49 % 1.48 % 1.45 % d Net i n vestme n t i n come (loss) (0.90 )% (0.78 )% (0.92 )% (0.93 )% (1.02 )% Supplemental data Net assets, e n d of year (000’s) $ 42,953 $ 34,399 $ 33,783 $ 29,053 $ 17,010 Portfolio t u r n over rate 36.64 % 58.76 % 63.57 % 69.74 % 67.27 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. c Benefit of waiver and payments by affiliates rounds to less than 0.01%. d Benefit of expense reduction rounds to less than 0.01%. Annual Report | The accompanying notes are an integral part of these financial statements. | 81 Franklin Strategic Series Financial Highlights (continued) Franklin Growth Opportunities Fund Year Ended April 30, Class R6 a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 24.99 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come (loss) c (0.07 ) Net realized a n d un realized gai n s (losses) 5.79 Total from i n vestme n t operatio n s 5.72 Less distrib u tio n s from n et realized gai n s (0.73 ) Net asset val u e, e n d of year $ 29.98 Total ret u r n 22.90 % Ratios to average net assets Expe n ses d 0.71 % Net i n vestme n t i n come (loss) (0.24 )% Supplemental data Net assets, e n d of year (000’s) $ 180,843 Portfolio t u r n over rate 36.64 % a For the year May 1, 2013 (effective date) to April 30, 2014. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. c Based on average daily shares outstanding. d Benefit of waiver and payments by affiliates and expense reduction rounds to less than 0.01%. 82 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Strategic Series Financial Highlights (continued) Franklin Growth Opportunities Fund Year Ended April 30, Advisor Class Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 25.43 $ 23.99 $ 25.16 $ 20.24 $ 14.30 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come (loss) b (0.13 ) (0.06 ) (0.10 ) (0.09 ) (0.09 ) Net realized a n d un realized gai n s (losses) 5.36 2.06 0.43 5.01 6.03 Total from i n vestme n t operatio n s 5.23 2.00 0.33 4.92 5.94 Less distrib u tio n s from n et realized gai n s (0.73 ) (0.56 ) (1.50 ) — — Net asset val u e, e n d of year $ 29.93 $ 25.43 $ 23.99 $ 25.16 $ 20.24 Total ret u r n 20.58 % 8.62 % 2.20 % 24.31 % 41.54 % Ratios to average net assets Expe n ses before waiver a n d payme n ts by affiliates 0.87 % 0.97 % 0.99 % 0.98 % 1.02 % Expe n ses n et of waiver a n d payme n ts by affiliates 0.87 % c,d 0.97 % 0.99 % 0.98 % 0.95 % d Net i n vestme n t i n come (loss) (0.40 )% (0.28 )% (0.42 )% (0.43 )% (0.52 )% Supplemental data Net assets, e n d of year (000’s) $ 224,469 $ 182,954 $ 154,708 $ 172,528 $ 245,727 Portfolio t u r n over rate 36.64 % 58.76 % 63.57 % 69.74 % 67.27 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. c Benefit of waiver and payments by affiliates rounds to less than 0.01%. d Benefit of expense reduction rounds to less than 0.01%. Annual Report | The accompanying notes are an integral part of these financial statements. | 83 Franklin Strategic Series Statement of Investments, April 30, 2014 Franklin Growth Opportunities Fund Shares Value Common Stocks 99.4% Consumer Discretionary 24.1% a Amazo n .com I n c. 75,692 $ 23,020,208 a AMC Networks I n c., A 80,300 5,273,301 a B u ffalo Wild Wi n gs I n c. 45,700 6,677,684 CBS Corp., B 108,430 6,262,917 a Chipotle Mexica n Grill I n c. 18,003 8,974,495 a DISH Network Corp., A 121,665 6,917,872 a Dollar Ge n eral Corp. 105,344 5,945,615 Harma n I n ter n atio n al I n d u stries I n c. 96,541 10,581,859 a Kate Spade & Co. 185,524 6,450,669 Las Vegas Sa n ds Corp. 253,376 20,049,643 a Liberty Media Corp., A 73,197 9,494,383 Lowe’s Cos. I n c. 118,302 5,431,245 a Michael Kors Holdi n gs Ltd. 102,179 9,318,725 a Netflix I n c. 20,574 6,625,651 NIKE I n c., B 162,418 11,848,393 a The Priceli n e Gro u p I n c. 16,197 18,752,077 Starb u cks Corp. 157,377 11,113,964 a,b Tile Shop Holdi n gs I n c. 273,449 3,854,264 Twe n ty-First Ce n t u ry Fox I n c., B 211,225 6,615,567 a U n der Armo u r I n c., A 188,400 9,210,876 The Walt Dis n ey Co. 144,713 11,481,529 Wy nn Resorts Ltd. 43,475 8,864,118 212,765,055 Consumer Staples 2.4% a Bosto n Beer I n c., A 19,783 4,867,409 Mead Joh n so n N u tritio n Co., A 85,166 7,516,751 a Mo n ster Beverage Corp. 132,051 8,842,135 21,226,295 Energy 5.4% A n adarko Petrole u m Corp. 93,075 9,216,287 a Camero n I n ter n atio n al Corp. 96,640 6,277,734 a Diamo n dback E n ergy I n c. 115,928 8,339,860 Hallib u rto n Co. 111,972 7,062,074 a Key E n ergy Services I n c. 483,300 4,852,332 a Rice E n ergy I n c. 101,244 3,006,947 Schl u mberger Ltd. 87,718 8,907,763 47,662,997 Financials 7.6% a Affiliated Ma n agers Gro u p I n c. 57,025 11,302,355 Ao n PLC 85,893 7,290,598 Ba n k of America Corp. 511,687 7,746,941 BlackRock I n c. 37,469 11,278,169 a CBRE Gro u p I n c. 155,800 4,150,512 I n terco n ti n e n talExcha n ge Gro u p I n c. 44,832 9,165,454 84 | Annual Report Franklin Strategic Series Statement of Investments, April 30, 2014 (continued) Franklin Growth Opportunities Fund Shares Value Common Stocks (continued) Financials (continued) JPMorga n Chase & Co. $ a Sig n at u re Ba n k/New York NY Health Care 18.4% a Actavis PLC Allerga n I n c. a Al n ylam Pharmace u ticals I n c. a Bioge n Idec I n c. a Celge n e Corp. a Celldex Therape u tics I n c. The Cooper Cos. I n c. a Gilead Scie n ces I n c. a HMS Holdi n gs Corp. a Ill u mi n a I n c. a Jazz Pharmace u ticals PLC a,b Karyopharm Therape u tics I n c. a Medivatio n I n c. Perrigo Co. PLC a Rege n ero n Pharmace u ticals I n c. a Sage n t Pharmace u ticals I n c. a Valea n t Pharmace u ticals I n ter n atio n al I n c. (Ca n ada) Industrials 13.3% Allegia n t Travel Co. a America n Airli n es Gro u p I n c. a Colfax Corp. C u mmi n s I n c. a DigitalGlobe I n c. Flowserve Corp. a Hexcel Corp. a IHS I n c., A Ka n sas City So u ther n Precisio n Castparts Corp. Rockwell A u tomatio n I n c. Towers Watso n & Co. a U n ited Re n tals I n c. a Verisk A n alytics I n c., A Information Technology 23.5% a Adobe Systems I n c. Apple I n c. ARM Holdi n gs PLC (U n ited Ki n gdom) a BroadSoft I n c. a Facebook I n c., A Annual Report | 85 Franklin Strategic Series Statement of Investments, April 30, 2014 (continued) Franklin Growth Opportunities Fund Shares Value Common Stock (continued) Information Technology (continued) a Google I n c., A 31,445 $ 16,819,302 a Google I n c., C 31,445 16,560,824 a Li n kedI n Corp., A 43,424 6,664,281 MasterCard I n c., A 336,607 24,757,445 a NetS u ite I n c. 62,217 4,809,996 a NXP Semico n d u ctors NV (Netherla n ds) 107,916 6,433,952 QUALCOMM I n c. 125,712 9,894,792 a Salesforce.com I n c. 212,297 10,965,140 a ServiceNow I n c. 141,053 7,013,155 a,b Stratasys Ltd. 47,479 4,599,291 a Trimble Navigatio n Ltd. 302,957 11,642,637 a,b Twitter I n c. 42,500 1,656,225 a,b Ubiq u iti Networks I n c. 130,294 5,046,287 a ViaSat I n c. 80,121 5,144,569 Visa I n c., A 81,829 16,579,374 a Workday I n c. 47,677 3,483,758 a Yahoo! I n c. 295,063 10,607,515 207,305,855 Materials 2.1% Airgas I n c. 59,942 6,369,437 Lyo n dellBasell I n d u stries NV, A 78,934 7,301,395 Marti n Marietta Materials I n c. 35,477 4,410,855 18,081,687 Telecommunication Services 2.6% a SBA Comm un icatio n s Corp. 259,019 23,249,545 Total Common Stocks (Cost $663,090,612) 877,853,172 Short Term Investments 2.5% Money Market Funds (Cost $10,764,599) 1.2% a,c I n stit u tio n al Fid u ciary Tr u st Mo n ey Market Portfolio 10,764,599 10,764,599 d Investments from Cash Collateral Received for Loaned Securities (Cost $12,024,475) 1.3% Money Market Funds 1.3% e BNY Mello n Over n ight Gover n me n t F un d, 0.05% 12,024,475 12,024,475 Total Investments (Cost $685,879,686) 101.9% 900,642,246 Other Assets, less Liabilities (1.9)% (17,151,001 ) Net Assets 100.0% $ 883,491,245 a Non-income producing. b A portion or all of the security is on loan at April 30, 2014. See Note 1(c). c See Note 3(f) regarding investments in the Institutional Fiduciary Trust Money Market Portfolio. d See Note 1(c) regarding securities on loan. e The rate shown is the annualized seven-day yield at period end. 86 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Strategic Series Financial Highlights Franklin Small Cap Growth Fund Year Ended April 30, Class A Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 14.26 $ 12.84 $ 13.02 $ 10.02 $ 6.41 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come (loss) b (0.15 ) (0.09 ) (0.07 ) (0.10 ) (0.09 ) Net realized a n d un realized gai n s (losses) 4.75 1.87 (0.11 ) 3.10 3.70 Total from i n vestme n t operatio n s 4.60 1.78 (0.18 ) 3.00 3.61 Less distrib u tio n s from n et realized gai n s (0.66 ) (0.36 ) — — — Net asset val u e, e n d of year $ 18.20 $ 14.26 $ 12.84 $ 13.02 $ 10.02 Total ret u r n c 32.40 % 14.35 % (1.38 )% 29.94 % 56.32 % Ratios to average net assets Expe n ses before waiver a n d payme n ts by affiliates 1.20 % 1.33 % 1.37 % 1.37 % 1.37 % Expe n ses n et of waiver a n d payme n ts by affiliates 1.20 % d 1.33 % 1.37 % 1.37 % 1.35 % Net i n vestme n t i n come (loss) (0.85 )% (0.68 )% (0.60 )% (0.94 )% (1.06 )% Supplemental data Net assets, e n d of year (000’s) $ 851,317 $ 327,882 $ 244,570 $ 270,271 $ 197,461 Portfolio t u r n over rate 40.35 % 41.02 % 50.08 % 63.07 % 61.32 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. c Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. d Benefit of waiver and payments by affiliates and expense reduction rounds to less than 0.01%. Annual Report | The accompanying notes are an integral part of these financial statements. | 87 Franklin Strategic Series Financial Highlights (continued) Franklin Small Cap Growth Fund Year Ended April 30, Class C Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come (loss) b ) Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from n et realized gai n s ) )    Net asset val u e, e n d of year $ Total ret u r n c % % )% % % Ratios to average net assets Expe n ses before waiver a n d payme n ts by affiliates % Expe n ses n et of waiver a n d payme n ts by affiliates % d % Net i n vestme n t i n come (loss) )% )% )% )% )% Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. c Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. d Benefit of waiver and payments by affiliates and expense reduction rounds to less than 0.01%. 88 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Strategic Series Financial Highlights (continued) Franklin Small Cap Growth Fund Year Ended April 30, Class R Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 13.81 $ 12.48 $ 12.67 $ 9.77 $ 6.26 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come (loss) b (0.18 ) (0.11 ) (0.09 ) (0.12 ) (0.10 ) Net realized a n d un realized gai n s (losses) 4.60 1.80 (0.10 ) 3.02 3.61 Total from i n vestme n t operatio n s 4.42 1.69 (0.19 ) 2.90 3.51 Less distrib u tio n s from n et realized gai n s (0.66 ) (0.36 ) — — — Net asset val u e, e n d of year $ 17.57 $ 13.81 $ 12.48 $ 12.67 $ 9.77 Total ret u r n 32.15 % 14.04 % (1.50 )% 29.68 % 56.07 % Ratios to average net assets Expe n ses before waiver a n d payme n ts by affiliates 1.40 % 1.53 % 1.57 % 1.57 % 1.60 % Expe n ses n et of waiver a n d payme n ts by affiliates 1.40 % c 1.53 % 1.57 % 1.57 % 1.58 % Net i n vestme n t i n come (loss) (1.05 )% (0.88 )% (0.80 )% (1.14 )% (1.29 )% Supplemental data Net assets, e n d of year (000’s) $ 51,190 $ 15,783 $ 8,489 $ 8,993 $ 4,290 Portfolio t u r n over rate 40.35 % 41.02 % 50.08 % 63.07 % 61.32 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. c Benefit of waiver and payments by affiliates and expense reduction rounds to less than 0.01%. Annual Report | The accompanying notes are an integral part of these financial statements. | 89 Franklin Strategic Series Financial Highlights (continued) Franklin Small Cap Growth Fund Year Ended April 30, Class R6 a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 14.64 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come (loss) c (0.06 ) Net realized a n d un realized gai n s (losses) 5.29 Total from i n vestme n t operatio n s 5.23 Less distrib u tio n s from n et realized gai n s (0.66 ) Net asset val u e, e n d of year $ 19.21 Total ret u r n 35.80 % Ratios to average net assets Expe n ses d 0.72 % Net i n vestme n t i n come (loss) (0.37 )% Supplemental data Net assets, e n d of year (000’s) $ 87,777 Portfolio t u r n over rate 40.35 % a For the year May 1, 2013 (effective date) to April 30, 2014. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. c Based on average daily shares outstanding. d Benefit of waiver and payments by affiliates and expense reduction rounds to less than 0.01%. 90 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Strategic Series Financial Highlights (continued) Franklin Small Cap Growth Fund Year Ended April 30, Advisor Class Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come (loss) b ) Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from n et realized gai n s ) )    Net asset val u e, e n d of year $ Total ret u r n % % )% % % Ratios to average net assets Expe n ses before waiver a n d payme n ts by affiliates % Expe n ses n et of waiver a n d payme n ts by affiliates % c % Net i n vestme n t i n come (loss) )% )% )% )% )% Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. c Benefit of waiver and payments by affiliates and expense reduction rounds to less than 0.01%. Annual Report | The accompanying notes are an integral part of these financial statements. | 91 Franklin Strategic Series Statement of Investments, April 30, 2014 Franklin Small Cap Growth Fund Shares Value Common Stocks 94.8% Consumer Discretionary 19.4% a 2U I n c. 296,000 $ 4,416,320 a America n Axle & Ma nu fact u ri n g Holdi n gs I n c. 967,600 17,078,140 a America n P u blic Ed u catio n I n c. 351,800 12,172,280 a B u ffalo Wild Wi n gs I n c. 80,700 11,791,884 a Citi Tre n ds I n c. 559,000 9,497,410 a Gra n d Ca n yo n Ed u catio n I n c. 407,400 17,567,088 a HomeAway I n c. 439,500 14,336,490 a Ico n ix Bra n d Gro u p I n c. 138,700 5,894,750 a Imax Corp. (Ca n ada) 793,300 20,340,212 Lithia Motors I n c. 351,495 26,109,049 a M/I Homes I n c. 703,300 15,662,491 a,b Mattress Firm Holdi n g Corp. 208,600 9,426,634 a,b Noodles & Co. 436,100 14,299,719 a Nord A n glia Ed u catio n I n c. (Ho n g Ko n g) 560,600 11,127,910 a,b Potbelly Corp. 816,500 13,880,500 a Sh u tterfly I n c. 601,600 24,623,488 a Sportsma n ’s Wareho u se Holdi n gs I n c. 808,400 8,512,452 a Te nn eco I n c. 389,200 23,301,404 a Tile Shop Holdi n gs I n c. 1,586,800 22,365,946 a Vitami n Shoppe I n c. 214,600 10,275,048 Wolveri n e World Wide I n c. 649,300 18,245,330 310,924,545 Consumer Staples 3.0% a Bosto n Beer I n c., A 29,800 7,331,992 a So n Opta I n c. (Ca n ada) 1,882,600 21,969,942 a TreeHo u se Foods I n c. 260,200 19,473,368 48,775,302 Energy 6.7% a C&J E n ergy Services I n c. 484,300 14,558,058 a Key E n ergy Services I n c. 1,472,700 14,785,908 a Matador Reso u rces Co. 287,600 8,259,872 a Pio n eer E n ergy Services Corp. 1,072,400 16,053,828 a Rex E n ergy Corp. 855,700 18,021,042 a Sa n chez E n ergy Corp. 672,600 19,021,128 a Sy n ergy Reso u rces Corp. 1,493,900 17,388,996 108,088,832 Financials 6.8% BBCN Ba n corp I n c. 697,500 10,748,475 a Esse n t Gro u p Ltd. 133,268 2,512,102 Evercore Part n ers I n c. 236,500 12,636,195 I n depe n de n t Ba n k Gro u p I n c. 209,767 10,322,634 Ma nn i n g & Napier I n c. 446,300 7,417,506 a Sq u are 1 Fi n a n cial I n c., A 244,800 4,614,480 a Talmer Ba n corp I n c., A 1,004,500 13,470,345 a Texas Capital Ba n cshares I n c. 94,219 5,294,165 92 | Annual Report Franklin Strategic Series Statement of Investments, April 30, 2014 (continued) Franklin Small Cap Growth Fund Shares Value Common Stocks (continued) Financials (continued) a Virt u s I n vestme n t Part n ers I n c. 120,200 $ 22,235,798 a Wester n Allia n ce Ba n corp 851,600 19,646,412 108,898,112 Health Care 14.9% a Arata n a Therape u tics I n c. 1,003,436 13,827,348 a Celldex Therape u tics I n c. 914,600 13,719,000 a,b Cori u m I n ter n atio n al I n c. 402,350 3,037,743 a DexCom I n c. 535,200 17,361,888 a,b EXACT Scie n ces Corp. 726,813 8,721,756 a Fl u idigm Corp. 293,800 11,035,128 a Greatbatch I n c. 395,000 18,181,850 a HealthStream I n c. 44,800 1,014,720 a HeartWare I n ter n atio n al I n c. 151,300 12,854,448 a Hero n Therape u tics I n c. 233,870 2,818,134 a HMS Holdi n gs Corp. 877,200 14,184,324 a Impax Laboratories I n c. 363,700 9,510,755 a,b Karyopharm Therape u tics I n c. 251,168 6,738,837 a MWI Veteri n ary S u pply I n c. 81,800 12,813,152 a Neoge n Corp. 280,700 11,726,242 a PAREXEL I n ter n atio n al Corp. 495,200 22,457,320 a Phibro A n imal Health Corp. 322,300 5,691,818 a Sage n t Pharmace u ticals I n c. 877,600 18,157,544 a The Spectra n etics Corp. 585,600 12,449,856 a Ta n dem Diabetes Care I n c. 477,700 8,393,189 a Thoratec Corp. 237,600 7,788,528 a Volca n o Corp. 412,100 7,236,476 239,720,056 Industrials 16.7% a The Advisory Board Co. 329,000 18,838,540 Allegia n t Travel Co. 142,000 16,677,900 Altra I n d u strial Motio n Corp. 635,800 21,718,928 a Astro n ics Corp. 301,000 17,193,120 a DigitalGlobe I n c. 673,600 20,059,808 a Echo Global Logistics I n c. 409,900 8,017,644 Expo n e n t I n c. 133,208 9,380,507 a Hexcel Corp. 80,800 3,368,552 a H u b Gro u p I n c., A 400,600 17,886,790 a H u ro n Co n s u lti n g Gro u p I n c. 151,100 10,758,320 I n terface I n c. 1,086,400 19,544,336 a The Keyw Holdi n g Corp. 963,013 12,374,717 The Ma n itowoc Co. I n c. 750,700 23,857,246 Mobile Mi n i I n c. 540,200 23,866,036 a Paylocity Holdi n g Corp. 93,892 1,775,498 a Proto Labs I n c. 200,800 12,156,432 a Spirit Airli n es I n c. 191,800 10,901,912 US Ecology I n c. 433,490 19,355,329 267,731,615 Annual Report | 93 Franklin Strategic Series Statement of Investments, April 30, 2014 (continued) Franklin Small Cap Growth Fund Shares Value Common Stocks (continued) Information Technology 25.1% a A10 Networks I n c. 240,900 $ 3,153,381 a Bazaarvoice I n c. 2,774,300 18,643,296 a,b Be n efitfoc u s I n c. 85,930 2,784,132 a,b Borderfree I n c. 323,000 4,841,770 a Bottomli n e Tech n ologies I n c. 654,404 20,705,343 a BroadSoft I n c. 813,700 20,651,706 a Callid u s Software I n c. 849,800 8,111,341 a Cavi u m I n c. 404,300 17,130,191 a CIBER I n c. 1,363,400 5,889,888 a Cog n ex Corp. 605,500 20,847,365 a Cohere n t I n c. 269,200 16,073,932 a Cve n t I n c. 120,528 3,318,136 a Dema n dware I n c. 431,100 21,395,493 EVERTEC I n c. (P u erto Rico) 247,800 5,833,212 a FARO Tech n ologies I n c. 378,500 15,102,150 a Global Eagle E n tertai n me n t I n c. 659,656 7,276,006 a G u idewire Software I n c. 223,900 8,454,464 I n tersil Corp., A 1,676,800 20,691,712 a Ixia 1,842,100 22,878,882 a Lattice Semico n d u ctor Corp. 3,554,700 29,930,574 Methode Electro n ics I n c. 541,500 15,021,210 a Na n ometrics I n c. 955,471 15,535,958 Natio n al I n str u me n ts Corp. 415,300 11,341,843 Power I n tegratio n s I n c. 48,200 2,276,486 a Q2 Holdi n gs I n c. 340,000 4,175,200 a The R u bico n Project I n c. 118,524 1,703,190 a Sapie n t Corp. 1,129,520 18,377,290 a Semtech Corp. 844,300 20,246,314 a Shoretel I n c. 867,000 6,545,850 a Silico n Laboratories I n c. 368,700 16,573,065 a ViaSat I n c. 257,700 16,546,917 402,056,297 Materials 2.2% H.B. F u ller Co. 447,732 20,743,423 Q u aker Chemical Corp. 190,800 14,201,244 34,944,667 Total Common Stocks (Cost $1,314,770,226) 1,521,139,426 94 | Annual Report Franklin Strategic Series Statement of Investments, April 30, 2014 (continued) Franklin Small Cap Growth Fund Shares Value Short Term Investments 8.2% Money Market Funds (Cost $91,895,995) 5.7% a,c I n stit u tio n al Fid u ciary Tr u st Mo n ey Market Portfolio 91,895,995 $ 91,895,995 d Investments from Cash Collateral Received for Loaned Securities (Cost $40,714,400) 2.5% Money Market Funds 2.5% e BNY Mello n Over n ight Gover n me n t F un d, 0.05% 40,714,400 40,714,400 Total Investments (Cost $1,447,380,621) 103.0% 1,653,749,821 Other Assets, less Liabilities (3.0)% (48,789,514 ) Net Assets 100.0% $ 1,604,960,307 a Non-income producing. b A portion or all of the security is on loan at April 30, 2014. See Note 1(c). c See Note 3(f) regarding investments in the Institutional Fiduciary Trust Money Market Portfolio. d See Note 1(c) regarding securities on loan. e The rate shown is the annualized seven-day yield at period end. Annual Report | The accompanying notes are an integral part of these financial statements. | 95 Franklin Strategic Series Financial Highlights Franklin Small-Mid Cap Growth Fund Year Ended April 30, Class A Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 38.01 $ 38.51 $ 41.47 $ 32.29 $ 22.34 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come (loss) b (0.20 ) (0.10 ) (0.14 ) (0.11 ) (0.13 ) Net realized a n d un realized gai n s (losses) 8.39 3.08 (1.18 ) 9.29 10.08 Total from i n vestme n t operatio n s 8.19 2.98 (1.32 ) 9.18 9.95 Less distrib u tio n s from n et realized gai n s (5.78 ) (3.48 ) (1.64 ) — — Net asset val u e, e n d of year $ 40.42 $ 38.01 $ 38.51 $ 41.47 $ 32.29 Total ret u r n c 21.99 % 8.95 % (2.54 )% 28.43 % 44.54 % Ratios to average net assets Expe n ses 0.96 % d,e 0.98 % 0.99 % 0.99 % 1.04 % e Net i n vestme n t i n come (loss) (0.48 )% (0.27 )% (0.38 )% (0.31 )% (0.48 )% Supplemental data Net assets, e n d of year (000’s) $ 2,371,448 $ 2,355,507 $ 2,492,205 $ 2,939,925 $ 2,585,515 Portfolio t u r n over rate 40.82 % 43.72 % 47.37 % 44.42 % 55.44 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. c Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. d Benefit of waiver and payments by affiliates rounds to less than 0.01%. e Benefit of expense reduction rounds to less than 0.01%. 96 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Strategic Series Financial Highlights (continued) Franklin Small-Mid Cap Growth Fund Year Ended April 30, Class C Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 32.80 $ 33.97 $ 37.10 $ 29.10 $ 20.29 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come (loss) b (0.43 ) (0.32 ) (0.37 ) (0.33 ) (0.30 ) Net realized a n d un realized gai n s (losses) 7.19 2.63 (1.12 ) 8.33 9.11 Total from i n vestme n t operatio n s 6.76 2.31 (1.49 ) 8.00 8.81 Less distrib u tio n s from n et realized gai n s (5.78 ) (3.48 ) (1.64 ) — — Net asset val u e, e n d of year $ 33.78 $ 32.80 $ 33.97 $ 37.10 $ 29.10 Total ret u r n c 21.04 % 8.11 % (3.28 )% 27.49 % 43.42 % Ratios to average net assets Expe n ses 1.71 % d,e 1.73 % 1.74 % 1.74 % 1.79 % e Net i n vestme n t i n come (loss) (1.23 )% (1.02 )% (1.13 )% (1.06 )% (1.23 )% Supplemental data Net assets, e n d of year (000’s) $ 404,923 $ 348,144 $ 367,272 $ 426,526 $ 366,292 Portfolio t u r n over rate 40.82 % 43.72 % 47.37 % 44.42 % 55.44 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. c Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. d Benefit of waiver and payments by affiliates rounds to less than 0.01%. e Benefit of expense reduction rounds to less than 0.01%. Annual Report | The accompanying notes are an integral part of these financial statements. | 97 Franklin Strategic Series Financial Highlights (continued) Franklin Small-Mid Cap Growth Fund Year Ended April 30, Class R Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 36.61 $ 37.32 $ 40.35 $ 31.50 $ 21.85 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come (loss) b (0.29 ) (0.18 ) (0.23 ) (0.19 ) (0.19 ) Net realized a n d un realized gai n s (losses) 8.07 2.95 (1.16 ) 9.04 9.84 Total from i n vestme n t operatio n s 7.78 2.77 (1.39 ) 8.85 9.65 Less distrib u tio n s from n et realized gai n s (5.78 ) (3.48 ) (1.64 ) — — Net asset val u e, e n d of year $ 38.61 $ 36.61 $ 37.32 $ 40.35 $ 31.50 Total ret u r n 21.66 % 8.66 % (2.79 )% 28.10 % 44.16 % Ratios to average net assets Expe n ses 1.21% c,d 1.23 % 1.24 % 1.24 % 1.29 % d Net i n vestme n t i n come (loss) (0.73 )% (0.52 )% (0.63 )% (0.56 )% (0.73 )% Supplemental data Net assets, e n d of year (000’s) $ 85,921 $ 65,397 $ 64,743 $ 86,814 $ 69,415 Portfolio t u r n over rate 40.82 % 43.72 % 47.37 % 44.42 % 55.44 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. c Benefit of waiver and payments by affiliates rounds to less than 0.01%. d Benefit of expense reduction rounds to less than 0.01%. 98 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Strategic Series Financial Highlights (continued) Franklin Small-Mid Cap Growth Fund Year Ended April 30, Class R6 a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 38.96 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.01 Net realized a n d un realized gai n s (losses) 9.34 Total from i n vestme n t operatio n s 9.35 Less distrib u tio n s from n et realized gai n s (5.78 ) Net asset val u e, e n d of year $ 42.53 Total ret u r n 24.43 % Ratios to average net assets Expe n ses d 0.47 % Net i n vestme n t i n come 0.01 % Supplemental data Net assets, e n d of year (000’s) $ 157,153 Portfolio t u r n over rate 40.82 % a For the year May 1, 2013 (effective date) to April 30, 2014. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. c Based on average daily shares outstanding. d Benefit of waiver and payments by affiliates and expense reduction rounds to less than 0.01%. Annual Report | The accompanying notes are an integral part of these financial statements. | 99 Franklin Strategic Series Financial Highlights (continued) Franklin Small-Mid Cap Growth Fund Year Ended April 30, Advisor Class Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 39.56 $ 39.83 $ 42.73 $ 33.19 $ 22.90 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come (loss) b (0.10 ) (0.01 ) (0.05 ) (0.02 ) (0.07 ) Net realized a n d un realized gai n s (losses) 8.76 3.22 (1.21 ) 9.56 10.36 Total from i n vestme n t operatio n s 8.66 3.21 (1.26 ) 9.54 10.29 Less distrib u tio n s from n et realized gai n s (5.78 ) (3.48 ) (1.64 ) — — Net asset val u e, e n d of year $ 42.44 $ 39.56 $ 39.83 $ 42.73 $ 33.19 Total ret u r n 22.30 % 9.21 % (2.29 )% 28.74 % 44.93 % Ratios to average net assets Expe n ses 0.71 % c,d 0.73 % 0.74 % 0.74 % 0.79 % d Net i n vestme n t i n come (loss) (0.23 )% (0.02 )% (0.13 )% (0.06 )% (0.23 )% Supplemental data Net assets, e n d of year (000’s) $ 650,426 $ 909,895 $ 822,827 $ 878,248 $ 783,021 Portfolio t u r n over rate 40.82 % 43.72 % 47.37 % 44.42 % 55.44 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. c Benefit of waiver and payments by affiliates rounds to less than 0.01%. d Benefit of expense reduction rounds to less than 0.01%. 100 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Strategic Series Statement of Investments, April 30, 2014 Franklin Small-Mid Cap Growth Fund Shares Value Common Stocks 98.4% Consumer Discretionary 22.7% a AMC Networks I n c., A 229,100 $ 15,044,997 a Bally Tech n ologies I n c. 154,200 10,039,962 BorgWar n er I n c. 615,600 38,253,384 a BRP I n c. (Ca n ada) 1,164,100 31,331,555 a B u ffalo Wild Wi n gs I n c. 156,900 22,926,228 a Charter Comm un icatio n s I n c., A 117,100 15,870,563 a Chipotle Mexica n Grill I n c. 60,900 30,358,650 Dick’s Sporti n g Goods I n c. 620,400 32,670,264 a Dollar Ge n eral Corp. 742,200 41,889,768 GNC Holdi n gs I n c., A 831,500 37,417,500 a Gra n d Ca n yo n Ed u catio n I n c. 402,400 17,351,488 Harma n I n ter n atio n al I n d u stries I n c. 321,700 35,261,537 a HomeAway I n c. 615,400 20,074,348 a,b Imax Corp. (Ca n ada) 428,500 10,986,740 a Jarde n Corp. 665,528 38,034,925 a Liberty Media Corp., A 240,300 31,169,313 a Liberty Ve n t u res, A 462,000 26,814,480 a Michael Kors Holdi n gs Ltd. 359,000 32,740,800 a Netflix I n c. 104,230 33,566,229 a Norwegia n Cr u ise Li n e Holdi n gs Ltd. 297,900 9,762,183 PetSmart I n c. 365,200 24,716,736 The Ryla n d Gro u p I n c. 524,400 20,131,716 a Sh u tterfly I n c. 474,700 19,429,471 Starwood Hotels & Resorts Worldwide I n c. 419,300 32,139,345 a Starz, A 754,800 24,357,396 a Te nn eco I n c. 556,900 33,341,603 Tractor S u pply Co. 453,600 30,500,064 a U n der Armo u r I n c., A 637,400 31,162,486 Wolveri n e World Wide I n c. 1,457,500 40,955,750 Wy nn Resorts Ltd. 215,500 43,938,295 832,237,776 Consumer Staples 4.9% a Bosto n Beer I n c., A 121,800 29,967,672 Mead Joh n so n N u tritio n Co., A 571,200 50,414,112 a Mo n ster Beverage Corp. 387,500 25,947,000 a TreeHo u se Foods I n c. 376,500 28,177,260 Whole Foods Market I n c. 920,100 45,728,970 180,235,014 Energy 6.4% Cabot Oil & Gas Corp., A 998,910 39,237,185 a Camero n I n ter n atio n al Corp. 232,000 15,070,720 a Co n cho Reso u rces I n c. 276,200 36,030,290 a Diamo n dback E n ergy I n c. 525,400 37,797,276 a Oasis Petrole u m I n c. 999,200 46,472,792 Ocea n eeri n g I n ter n atio n al I n c. 227,300 16,656,544 Annual Report | Franklin Strategic Series Statement of Investments, April 30, 2014 (continued) Franklin Small-Mid Cap Growth Fund Shares Value Common Stocks (continued) Energy (continued) a Sa n chez E n ergy Corp. 686,814 $ 19,423,100 S u perior E n ergy Services I n c. 739,400 24,341,048 235,028,955 Financials 6.6% a Affiliated Ma n agers Gro u p I n c. 251,800 49,906,760 Brow n & Brow n I n c. 351,700 10,473,626 b Digital Realty Tr u st I n c. 199,400 10,647,960 I n terco n ti n e n talExcha n ge Gro u p I n c. 227,048 46,417,693 Jo n es La n g LaSalle I n c. 144,900 16,792,461 Lazard Ltd., A 801,500 37,710,575 a Sig n at u re Ba n k/New York NY 349,200 41,491,944 T. Rowe Price Gro u p I n c. 342,800 28,154,164 241,595,183 Health Care 16.9% a Actavis PLC 211,900 43,297,527 Agile n t Tech n ologies I n c. 373,100 20,162,324 a Alexio n Pharmace u ticals I n c. 188,000 29,741,600 a Al n ylam Pharmace u ticals I n c. 282,900 14,012,037 a BioMari n Pharmace u tical I n c. 151,500 8,821,845 a CareF u sio n Corp. 549,400 21,459,564 a Catamara n Corp. 669,300 25,266,075 a Celldex Therape u tics I n c. 1,096,400 16,446,000 a Cer n er Corp. 588,000 30,164,400 The Cooper Cos. I n c. 197,300 26,025,843 a DaVita HealthCare Part n ers I n c. 584,600 40,512,780 a Edwards Lifescie n ces Corp. 184,700 15,047,509 a E n visio n Healthcare Holdi n gs I n c. 800,600 27,052,274 a HCA Holdi n gs I n c. 620,200 32,250,400 a HeartWare I n ter n atio n al I n c. 163,600 13,899,456 a HMS Holdi n gs Corp. 661,800 10,701,306 a Ill u mi n a I n c. 154,900 21,043,165 a I n cyte Corp. 148,700 7,220,872 a,b Karyopharm Therape u tics I n c. 341,700 9,167,811 a Medivatio n I n c. 303,892 18,297,337 a Mettler-Toledo I n ter n atio n al I n c. 146,200 34,082,144 Perrigo Co. PLC 310,817 45,024,951 a P u ma Biotech n ology I n c. 73,200 5,529,528 a Q u i n tiles Tra n s n atio n al Holdi n gs I n c. 451,100 21,260,343 a Sage n t Pharmace u ticals I n c. 866,300 17,923,747 St. J u de Medical I n c. 395,500 25,102,385 a Vertex Pharmace u ticals I n c. 198,900 13,465,530 Zoetis I n c. 941,300 28,483,738 621,462,491 Industrials 20.2% Ac u ity Bra n ds I n c. 174,900 21,787,293 a The Advisory Board Co. 424,200 24,289,692 Allegia n t Travel Co. 271,870 31,931,132 102 | Annual Report Franklin Strategic Series Statement of Investments, April 30, 2014 (continued) Franklin Small-Mid Cap Growth Fund Shares Value Common Stocks (continued) Industrials (continued) AMETEK I n c. 1,019,950 $ 53,771,764 a B/E Aerospace I n c. 377,800 33,159,506 a Colfax Corp. 547,800 39,430,644 a DigitalGlobe I n c. 956,900 28,496,482 Flowserve Corp. 597,100 43,618,155 a Ge n esee & Wyomi n g I n c. 300,200 29,722,802 a Hexcel Corp. 700,100 29,187,169 a IHS I n c., A 362,900 43,776,627 I n terface I n c. 709,400 12,762,106 J.B. H un t Tra n sport Services I n c. 307,800 23,423,580 a Jacobs E n gi n eeri n g Gro u p I n c. 387,400 22,352,980 Ka n sas City So u ther n 196,100 19,782,568 The Ma n itowoc Co. I n c. 1,098,400 34,907,152 a Proto Labs I n c. 186,700 11,302,818 Robert Half I n ter n atio n al I n c. 834,900 37,403,520 Rockwell A u tomatio n I n c. 170,300 20,296,354 Roper I n d u stries I n c. 386,330 53,680,553 a Spirit Airli n es I n c. 433,900 24,662,876 Towers Watso n & Co. 120,100 13,477,622 a U n ited Re n tals I n c. 398,000 37,344,340 a Verisk A n alytics I n c., A 249,800 15,010,482 W.W. Grai n ger I n c. 69,200 17,604,480 a WABCO Holdi n gs I n c. 173,100 18,523,431 741,706,128 Information Technology 16.2% a Allia n ce Data Systems Corp. 117,100 28,326,490 a ANSYS I n c. 384,400 29,333,564 Avago Tech n ologies Ltd. (Si n gapore) 580,000 36,830,000 a Bottomli n e Tech n ologies I n c. 565,600 17,895,584 a Cog n ex Corp. 664,300 22,871,849 a Dema n dware I n c. 347,100 17,226,573 a Electro n ic Arts I n c. 665,000 18,819,500 a FleetCor Tech n ologies I n c. 228,400 26,067,292 a Global Eagle E n tertai n me n t I n c. 766,700 8,456,701 a,b Gr u bH u b I n c. 26,800 829,460 I n tersil Corp., A 1,894,200 23,374,428 a JDS U n iphase Corp. 1,774,600 22,484,182 a Lam Research Corp. 554,200 31,927,462 a Li n kedI n Corp., A 175,700 26,964,679 Maxim I n tegrated Prod u cts I n c. 764,500 24,800,380 Natio n al I n str u me n ts Corp. 392,716 10,725,074 a NetS u ite I n c. 169,800 13,127,238 a NXP Semico n d u ctors NV (Netherla n ds) 801,300 47,773,506 a Pa n dora Media I n c. 446,500 10,457,030 a Red Hat I n c. 301,000 14,643,650 a Semtech Corp. 518,300 12,428,834 a ServiceNow I n c. 457,000 22,722,040 a Silico n Laboratories I n c. 172,826 7,768,529 Annual Report | Franklin Strategic Series Statement of Investments, April 30, 2014 (continued) Franklin Small-Mid Cap Growth Fund Shares Value Common Stocks (continued) Information Technology (continued) a Stratasys Ltd. 113,600 $ 11,004,432 a Trimble Navigatio n Ltd. 1,084,300 41,669,649 a ViaSat I n c. 374,796 24,065,651 a Workday I n c. 108,300 7,913,481 Xili n x I n c. 410,900 19,390,371 a Yelp I n c. 226,600 13,215,312 593,112,941 Materials 2.8% Airgas I n c. 286,500 30,443,490 Cytec I n d u stries I n c. 279,600 26,651,472 H.B. F u ller Co. 466,933 21,633,006 Marti n Marietta Materials I n c. 187,300 23,287,009 102,014,977 Telecommunication Services 1.1% a SBA Comm un icatio n s Corp. 469,400 42,133,344 Utilities 0.6% a Calpi n e Corp. 997,600 22,874,968 Total Common Stocks (Cost $2,362,812,837) 3,612,401,777 Short Term Investments 2.5% Money Market Funds (Cost $61,645,499) 1.7% a,c I n stit u tio n al Fid u ciary Tr u st Mo n ey Market Portfolio 61,645,499 61,645,499 d Investments from Cash Collateral Received for Loaned Securities (Cost $27,609,025) 0.8% Money Market Funds 0.8% e BNY Mello n Over n ight Gover n me n t F un d, 0.05% 27,609,025 27,609,025 Total Investments (Cost $2,452,067,361) 100.9% 3,701,656,301 Other Assets, less Liabilities (0.9)% (31,785,171 ) Net Assets 100.0% $ 3,669,871,130 104 | The accompanying notes are an integral part of these financial statements. | Annual Report a Non-income producing. b A portion or all of the security is on loan at April 30, 2014. See Note 1(c). c See Note 3(f) regarding investments in the Institutional Fiduciary Trust Money Market Portfolio. d See Note 1(c) regarding securities on loan. e The rate shown is the annualized seven-day yield at period end. Franklin Strategic Series Financial Statements Statements of Assets and Liabilities April 30, 2014 Franklin Franklin Franklin Growth Flex Cap Focused Core Opportunities Growth Fund Equity Fund Fund Assets: I n vestme n ts i n sec u rities: Cost - U n affiliated iss u ers $ 2,167,179,414 $ 39,729,558 $ 675,115,087 Cost - Sweep Mo n ey F un d (Note 3f) 37,937,180 2,870,498 10,764,599 Total cost of i n vestme n ts $ 2,205,116,594 $ 42,600,056 $ 685,879,686 Val u e - U n affiliated iss u ers $ 3,310,970,450 $ 51,796,767 $ 889,877,647 Val u e - Sweep Mo n ey F un d (Note 3f) 37,937,180 2,870,498 10,764,599 Total val u e of i n vestme n ts a 3,348,907,630 54,667,265 900,642,246 Receivables: I n vestme n t sec u rities sold 16,008,219 316,315 3,116,980 Capital shares sold 3,567,817 85,813 891,831 Divide n ds a n d i n terest 530,179 57,135 170,018 Other assets 1,975 28 508 Total assets 3,369,015,820 55,126,556 904,821,583 Liabilities: Payables: I n vestme n t sec u rities p u rchased 19,494,268 795,490 6,947,779 Capital shares redeemed 4,277,038 130,434 1,569,764 Ma n ageme n t fees 1,240,506 6,909 474,550 Distrib u tio n fees 761,080 14,687 173,997 Tra n sfer age n t fees 911,705 9,285 106,510 Payable u po n ret u r n of sec u rities loa n ed 60,498,783 — 12,024,475 Accr u ed expe n ses a n d other liabilities 187,771 4,530 33,263 Total liabilities 87,371,151 961,335 21,330,338 Net assets, at val u e $ 3,281,644,669 $ 54,165,221 $ 883,491,245 Net assets co n sist of: Paid-i n capital $ 1,816,837,067 $ 41,326,219 $ 658,252,096 U n distrib u ted n et i n vestme n t i n come (loss) — 13,720 (1,886,845 ) Net un realized appreciatio n (depreciatio n ) 1,143,791,036 12,068,535 214,762,846 Acc u m u lated n et realized gai n (loss) 321,016,566 756,747 12,363,148 Net assets, at val u e $ 3,281,644,669 $ 54,165,221 $ 883,491,245 a Includes securities loaned $ 55,816,292 $ — $ 11,872,652 Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Strategic Series Financial Statements (continued) Statements of Assets and Liabilities (continued) April 30, 2014 Franklin Franklin Franklin Growth Flex Cap Focused Core Opportunities Growth Fund Equity Fund Fund Class A: Net assets, at val u e $ 2,171,052,671 $ 40,371,799 $ 349,343,492 Shares o u tsta n di n g 40,259,539 3,018,118 12,267,820 Net asset val u e per share a $ 53.93 $ 13.38 $ 28.48 Maxim u m offeri n g price per share ( n et asset val u e per share ÷ 94.25%) $ 57.22 $ 14.20 $ 30.22 Class C: Net assets, at val u e $ 348,040,114 $ 6,665,805 $ 85,883,469 Shares o u tsta n di n g 7,438,079 513,414 3,380,258 Net asset val u e a n d maxim u m offeri n g price per share a $ 46.79 $ 12.98 $ 25.41 Class R: Net assets, at val u e $ 56,274,179 $ 123,919 $ 42,952,792 Shares o u tsta n di n g 1,082,449 9,332 1,552,406 Net asset val u e a n d maxim u m offeri n g price per share $ 51.99 $ 13.28 $ 27.67 Class R6: Net assets, at val u e $ 376,607,136 $ 14,151 $ 180,842,845 Shares o u tsta n di n g 6,780,316 1,049 6,032,188 Net asset val u e a n d maxim u m offeri n g price per share $ 55.54 $ 13.49 $ 29.98 Advisor Class: Net assets, at val u e $ 329,670,569 $ 6,989,547 $ 224,468,647 Shares o u tsta n di n g 5,950,319 518,375 7,499,971 Net asset val u e a n d maxim u m offeri n g price per share $ 55.40 $ 13.48 $ 29.93 a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. 106 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Strategic Series Financial Statements (continued) Statements of Assets and Liabilities (continued) April 30, 2014 Franklin Franklin Small Cap Small-Mid Cap Growth Fund Growth Fund Assets: I n vestme n ts i n sec u rities: Cost - U n affiliated iss u ers $ 1,355,484,626 $ 2,390,421,862 Cost - Sweep Mo n ey F un d (Note 3f) 91,895,995 61,645,499 Total cost of i n vestme n ts $ 1,447,380,621 $ 2,452,067,361 Val u e - U n affiliated iss u ers $ 1,561,853,826 $ 3,640,010,802 Val u e - Sweep Mo n ey F un d (Note 3f) 91,895,995 61,645,499 Total val u e of i n vestme n ts a 1,653,749,821 3,701,656,301 Cash 77,133 — Receivables: I n vestme n t sec u rities sold 27,794,136 19,775,616 Capital shares sold 16,251,283 2,362,101 Divide n ds a n d i n terest 372,336 451,286 Other assets 799 2,178 Total assets 1,698,245,508 3,724,247,482 Liabilities: Payables: I n vestme n t sec u rities p u rchased 25,634,700 10,271,451 Capital shares redeemed 25,280,389 12,825,250 Ma n ageme n t fees 864,762 1,382,468 Distrib u tio n fees 390,088 860,548 Tra n sfer age n t fees 337,903 1,266,470 Payable u po n ret u r n of sec u rities loa n ed 40,714,400 27,609,025 Accr u ed expe n ses a n d other liabilities 62,959 161,140 Total liabilities 93,285,201 54,376,352 Net assets, at val u e $ 1,604,960,307 $ 3,669,871,130 Net assets co n sist of: Paid-i n capital $ 1,323,730,008 $ 2,081,442,638 U n distrib u ted n et i n vestme n t i n come (loss) — 260,343 Net un realized appreciatio n (depreciatio n ) 206,369,200 1,249,588,940 Acc u m u lated n et realized gai n (loss) 74,861,099 338,579,209 Net assets, at val u e $ 1,604,960,307 $ 3,669,871,130 a Includes securities loaned $ 37,362,572 $ 27,259,363 Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Strategic Series Financial Statements (continued) Statements of Assets and Liabilities (continued) April 30, 2014 Franklin Franklin Small Cap Small-Mid Cap Growth Fund Growth Fund Class A: Net assets, at val u e $ 851,316,920 $ 2,371,447,800 Shares o u tsta n di n g 46,766,389 58,665,401 Net asset val u e per share a $ 18.20 $ 40.42 Maxim u m offeri n g price per share ( n et asset val u e per share ÷ 94.25%) $ 19.31 $ 42.89 Class C: Net assets, at val u e $ 187,270,701 $ 404,923,180 Shares o u tsta n di n g 11,682,080 11,986,725 Net asset val u e a n d maxim u m offeri n g price per share a $ 16.03 $ 33.78 Class R: Net assets, at val u e $ 51,189,760 $ 85,921,147 Shares o u tsta n di n g 2,912,647 2,225,379 Net asset val u e a n d maxim u m offeri n g price per share $ 17.57 $ 38.61 Class R6: Net assets, at val u e $ 87,776,563 $ 157,153,119 Shares o u tsta n di n g 4,569,882 3,695,130 Net asset val u e a n d maxim u m offeri n g price per share $ 19.21 $ 42.53 Advisor Class: Net assets, at val u e $ 427,406,363 $ 650,425,884 Shares o u tsta n di n g 22,289,997 15,326,802 Net asset val u e a n d maxim u m offeri n g price per share $ 19.17 $ 42.44 a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. 108 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Strategic Series Financial Statements (continued) Statements of Operations for the year e n ded April 30, 2014 Franklin Franklin Franklin Growth Flex Cap Focused Core Opportunities Growth Fund Equity Fund Fund I n vestme n t i n come: Divide n ds $ 22,618,021 $ 579,581 $ 3,107,584 I n come from sec u rities loa n ed 997,155 — 65,366 Total i n vestme n t i n come 23,615,176 579,581 3,172,950 Expe n ses: Ma n ageme n t fees (Note 3a) 15,572,687 378,362 4,607,345 Distrib u tio n fees: (Note 3c) Class A 5,466,660 89,732 870,287 Class C 3,369,351 43,526 701,502 Class R 308,135 480 203,541 Tra n sfer age n t fees: (Note 3e) Class A 5,227,771 47,101 466,125 Class C 805,546 6,839 113,700 Class R 147,343 151 65,990 Class R6 128 68 1,062 Advisor Class 1,096,991 8,597 238,397 C u stodia n fees (Note 4) 23,627 467 5,917 Reports to shareholders 419,687 9,652 61,094 Registratio n a n d fili n g fees 169,511 76,489 118,784 Professio n al fees 61,594 34,496 40,270 Tr u stees’ fees a n d expe n ses 38,080 — 6,290 Other 45,918 7,427 11,311 Total expe n ses 32,753,029 703,387 7,511,615 Expe n se red u ctio n s (Note 4) (30 ) — (13 ) Expe n ses waived/paid by affiliates (Note 3f a n d 3g) (50,542 ) (204,103 ) (9,730 ) Net expe n ses 32,702,457 499,284 7,501,872 Net i n vestme n t i n come (loss) (9,087,281 ) 80,297 (4,328,922 ) Realized a n d un realized gai n s (losses): Net realized gai n (loss) from: I n vestme n ts 547,040,961 2,999,777 34,740,569 Foreig n c u rre n cy tra n sactio n s — 1,382 (5,720 ) Net realized gai n (loss) 547,040,961 3,001,159 34,734,849 Net cha n ge i n un realized appreciatio n (depreciatio n ) o n : I n vestme n ts 149,336,366 6,358,456 72,756,026 Tra n slatio n of other assets a n d liabilities de n omi n ated i n foreig n c u rre n cies — 1,405 (154 ) Net cha n ge i n un realized appreciatio n (depreciatio n ) 149,336,366 6,359,861 72,755,872 Net realized a n d un realized gai n (loss) 696,377,327 9,361,020 107,490,721 Net i n crease (decrease) i n n et assets res u lti n g from operatio n s $ 687,290,046 $ 9,441,317 $ 103,161,799 Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Strategic Series Financial Statements (continued) Statements of Operations (continued) for the year e n ded April 30, 2014 Franklin Franklin Small Cap Small-Mid Cap Growth Fund Growth Fund I n vestme n t i n come: Divide n ds $ 2,593,793 $ 18,066,541 I n come from sec u rities loa n ed 1,137,271 247,221 Total i n vestme n t i n come 3,731,064 18,313,762 Expe n ses: Ma n ageme n t fees (Note 3a) 7,289,393 17,329,484 Distrib u tio n fees: (Note 3c) Class A 1,840,322 6,097,710 Class C 1,353,493 3,902,802 Class R 159,809 379,276 Tra n sfer age n t fees: (Note 3e) Class A 1,082,857 5,764,906 Class C 238,974 922,610 Class R 56,425 179,275 Class R6 862 200 Advisor Class 394,566 1,886,486 C u stodia n fees (Note 4) 8,671 31,272 Reports to shareholders 135,501 328,429 Registratio n a n d fili n g fees 212,716 185,651 Professio n al fees 41,281 61,616 Tr u stees’ fees a n d expe n ses 8,287 42,552 Other 8,036 52,609 Total expe n ses 12,831,193 37,164,878 Expe n se red u ctio n s (Note 4) (23 ) (17 ) Expe n ses waived/paid by affiliates (Note 3f) (55,735 ) (60,690 ) Net expe n ses 12,775,435 37,104,171 Net i n vestme n t i n come (loss) (9,044,371 ) (18,790,409 ) Realized a n d un realized gai n s (losses): Net realized gai n (loss) from: I n vestme n ts: U n affiliated iss u ers 118,376,734 748,768,800 No n -co n trolled affiliated iss u ers (Note 8) — (17,058,181 ) Foreig n c u rre n cy tra n sactio n s — (34,373 ) Net realized gai n (loss) 118,376,734 731,676,246 Net cha n ge i n un realized appreciatio n (depreciatio n ) o n i n vestme n ts 102,087,491 39,368,824 Net realized a n d un realized gai n (loss) 220,464,225 771,045,070 Net i n crease (decrease) i n n et assets res u lti n g from operatio n s $ 211,419,854 $ 752,254,661 110 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Strategic Series Financial Statements (continued) Statements of Changes in Net Assets Franklin Flex Cap Franklin Focused Core Growth Fund Equity Fund Year Ended April 30, Year Ended April 30, Increase (decrease) in net assets: Operations: Net investment income (loss) $ (9,087,281 ) $ 2,998,279 $ 80,297 $ 174,940 Net realized gain (loss) from investments and foreign currency transactions 547,040,961 269,956,346 3,001,159 (1,098,858 ) Net change in unrealized appreciation (depreciation) on investments and translation of other assets and liabilities denominated in foreign currencies 149,336,366 (181,303,288 ) 6,359,861 3,219,978 Net increase (decrease) in net assets resulting from operations 687,290,046 91,651,337 9,441,317 2,296,060 Distributions to shareholders from: Net investment income: Class A — (352,224 ) (192,481 ) — Class C — — (11,368 ) — Class R — — (445 ) — Class R6 — — (49 ) — Advisor Class — (1,555,933 ) (39,406 ) — Net realized gains: Class A (301,818,476 ) (65,229,228 ) (346,062 ) (127,814 ) Class B — (73,931 ) — — Class C (54,830,001 ) (10,758,605 ) (51,272 ) (17,525 ) Class R (9,202,542 ) (2,192,464 ) (1,074 ) (372 ) Class R6 (49,991,855 ) — (63 ) — Advisor Class (52,429,221 ) (27,903,654 ) (57,087 ) (20,718 ) Total distributions to shareholders (468,272,095 ) (108,066,039 ) (699,307 ) (166,429 ) Capital share transactions: (Note 2) Class A (40,787,141 ) (19,154,003 ) 14,846,786 (8,777,929 ) Class B — (7,931,824 ) — — Class C 41,930,551 (21,357,248 ) 3,202,995 (1,000,057 ) Class R (10,211,593 ) (12,574,711 ) 25,544 28,198 Class R6 351,377,703 — 12,502 — Advisor Class (557,643,800 ) (309,419,923 ) 1,381,150 827,085 Total capital share transactions (215,334,280 ) (370,437,709 ) 19,468,977 (8,922,703 ) Net increase (decrease) in net assets 3,683,671 (386,852,411 ) 28,210,987 (6,793,072 ) Net assets: Beginning of year 3,277,960,998 3,664,813,409 25,954,234 32,747,306 End of year $ 3,281,644,669 $ 3,277,960,998 $ 54,165,221 $ 25,954,234 Undistributed net investment income (loss) included in net assets: End of year $ — $ (2,150,228 ) $ 13,720 $ 175,790 Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Strategic Series Financial Statements (continued) Statements of Changes in Net Assets (continued) Franklin Growth Franklin Small Cap Opportunities Fund Growth Fund Year Ended April 30, Year Ended April 30, I n crease (decrease) i n n et assets: Operatio n s: Net i n vestme n t i n come (loss) $ (4,328,922 ) $ (2,368,918 ) $ (9,044,371 ) $ (2,933,796 ) Net realized gai n (loss) from i n vestme n ts a n d foreig n c u rre n cy tra n sactio n s 34,734,849 549,092 118,376,734 28,952,819 Net cha n ge i n un realized appreciatio n (depreciatio n ) o n i n vestme n ts a n d tra n slatio n of other assets a n d liabilities de n omi n ated i n foreig n c u rre n cies 72,755,872 36,581,747 102,087,491 24,437,254 Net i n crease (decrease) i n n et assets res u lti n g from operatio n s 103,161,799 34,761,921 211,419,854 50,456,277 Distrib u tio n s to shareholders from: Net realized gai n s: Class A (7,721,877 ) (4,652,871 ) (24,165,547 ) (6,851,163 ) Class B — (11,394 ) — (10,436 ) Class C (2,096,347 ) (1,259,124 ) (6,035,996 ) (2,077,955 ) Class R (1,119,208 ) (791,447 ) (1,265,928 ) (348,859 ) Class R6 (3,094,887 ) — (1,954,443 ) — Advisor Class (5,609,140 ) (3,639,948 ) (8,618,047 ) (1,291,841 ) Total distrib u tio n s to shareholders (19,641,459 ) (10,354,784 ) (42,039,961 ) (10,580,254 ) Capital share tra n sactio n s: (Note 2) Class A 97,823,516 (6,288,827 ) 418,746,753 57,075,476 Class B — (1,203,871 ) — (1,182,188 ) Class C 25,708,687 (793,226 ) 87,582,326 3,840,639 Class R 2,812,217 (1,056,593 ) 30,683,689 5,734,645 Class R6 160,891,720 — 77,135,611 — Advisor Class 30,022,943 18,046,112 308,435,474 37,021,301 Total capital share tra n sactio n s 317,259,083 8,703,595 922,583,853 102,489,873 Net i n crease (decrease) i n n et assets 400,779,423 33,110,732 1,091,963,746 142,365,896 Net assets: Begi nn i n g of year 482,711,822 449,601,090 512,996,561 370,630,665 E n d of year $ 883,491,245 $ 482,711,822 $ 1,604,960,307 $ 512,996,561 U n distrib u ted n et i n vestme n t i n come (loss) i n cl u ded i n n et assets: E n d of year $ (1,886,845 ) $ (1,139,112 ) $ — $ 131,316 112 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Strategic Series Financial Statements (continued) Statements of Changes in Net Assets (continued) Franklin Small-Mid Cap Growth Fund Year Ended April 30, I n crease (decrease) i n n et assets: Operatio n s: Net i n vestme n t i n come (loss) $ ) $ ) Net realized gai n (loss) from i n vestme n ts a n d foreig n c u rre n cy tra n sactio n s Net cha n ge i n un realized appreciatio n (depreciatio n ) o n i n vestme n ts Net i n crease (decrease) i n n et assets res u lti n g from operatio n s Distrib u tio n s to shareholders from: Net realized gai n s: Class A ) ) Class B  ) Class C ) ) Class R ) ) Class R6 )  Advisor Class ) ) Total distrib u tio n s to shareholders ) ) Capital share tra n sactio n s: (Note 2) Class A ) ) Class B  ) Class C ) Class R Class R6  Advisor Class ) Total capital share tra n sactio n s ) ) Net i n crease (decrease) i n n et assets ) ) Net assets: Begi nn i n g of year E n d of year $ $ U n distrib u ted n et i n vestme n t i n come (loss) i n cl u ded i n n et assets: E n d of year $ $ ) Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Strategic Series Notes to Financial Statements 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Franklin Strategic Series (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end management investment company, consisting of nine separate funds, five of which are included in this report (Funds). The financial statements of the remaining funds in the Trust are presented separately. The Funds offer five classes of shares: Class A, Class C, Class R, Class R6, and Advisor Class. Effective May 1, 2013, the Funds began offering a new class of shares, Class R6. Each class of shares differs by its initial sales load, contingent deferred sales charges, voting rights on matters affecting a single class, its exchange privilege and fees primarily due to differing arrangements for distribution and transfer agent fees. The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under procedures approved by the Trusts Board of Trustees (the Board), the Funds administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds and non-registered money market funds are valued at the closing net asset value. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including 114 | Annual Report Franklin Strategic Series Notes to Financial Statements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) a. Financial Instrument Valuation (continued) significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. Also, when the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. b. Foreign Currency Translation Portfolio securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars based on the exchange rate of such currencies against U.S. dollars on the date of valuation. The Funds may enter into foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of securities, income and expense items denominated in foreign currencies are translated into U.S. dollars at the exchange Annual Report | Franklin Strategic Series Notes to Financial Statements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) b. Foreign Currency Translation (continued) rate in effect on the transaction date. Portfolio securities and assets and liabilities denominated in foreign currencies contain risks that those currencies will decline in value relative to the U.S. dollar. Occasionally, events may impact the availability or reliability of foreign exchange rates used to convert the U.S. dollar equivalent value. If such an event occurs, the foreign exchange rate will be valued at fair value using procedures established and approved by the Board. The Funds do not separately report the effect of changes in foreign exchange rates from changes in market prices on securities held. Such changes are included in net realized and unrealized gain or loss from investments on the Statements of Operations. Realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions and the difference between the recorded amounts of dividends, interest, and foreign withholding taxes and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in foreign exchange rates on foreign denominated assets and liabilities other than investments in securities held at the end of the reporting period. c. Securities Lending Certain funds participate in an agency based securities lending program. The fund receives cash collateral against the loaned securities in an amount equal to at least 102% of the fair value of the loaned securities. Collateral is maintained over the life of the loan in an amount not less than 100% of the fair value of loaned securities, as determined at the close of fund business each day; any additional collateral required due to changes in security values is delivered to the fund on the next business day. The collateral is invested in a non-registered money fund as indicated on the Statements of Investments. The fund receives income from the investment of cash collateral, in addition to lending fees and rebates paid by the borrower. The fund bears the market risk with respect to the collateral investment, securities loaned, and the risk that the agent may default on its obligations to the fund. The securities lending agent has agreed to indemnify the fund in the event of default by a third party borrower. d. Income and Deferred Taxes It is each funds policy to qualify as a regulated investment company under the Internal Revenue Code. Each fund intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. The Funds may be subject to foreign taxation related to income received, capital gains on the sale of securities and certain foreign currency transactions in the foreign jurisdictions in which it invests. Foreign taxes, if any, are recorded based on the tax regulations and rates that exist in 116 | Annual Report Franklin Strategic Series Notes to Financial Statements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) d. Income and Deferred Taxes (continued) the foreign markets in which the Funds invest. When a capital gain tax is determined to apply the Funds record an estimated deferred tax liability in an amount that would be payable if the securities were disposed of on the valuation date. Each fund recognizes the tax benefits of uncertain tax positions only when the position is more likely than not to be sustained upon examination by the tax authorities based on the technical merits of the tax position. As of April 30, 2014, and for all open tax years, each fund has determined that no liability for unrecognized tax benefits is required in each funds financial statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. e. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Estimated expenses are accrued daily. Dividend income is recorded on the ex-dividend date except that certain dividends from foreign securities are recognized as soon as the Funds are notified of the ex-dividend date. Distributions to shareholders are recorded on the ex-dividend date and are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Common expenses incurred by the Trust are allocated among the Funds based on the ratio of net assets of each fund to the combined net assets of the Trust. Fund specific expenses are charged directly to the fund that incurred the expense. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. f. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. Annual Report | Franklin Strategic Series Notes to Financial Statements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) g. Guarantees and Indemnifications Under the Trust’s organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Funds, enters into contracts with service providers that contain general indemnification clauses. The Trust’s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. 2. S HARES OF B ENEFICIAL I NTEREST At April 30, 2014, there were an unlimited number of shares authorized (without par value). Transactions in the Funds’ shares were as follows: Franklin Franklin Focused Flex Cap Growth Fund Core Equity Fund Shares Amount Shares Amount Class A Shares: Year e n ded April 30, 2014 Shares sold 6,700,704 $ 375,096,611 2,207,069 $ 26,644,238 Shares iss u ed i n rei n vestme n t of distrib u tio n s 5,171,210 276,039,156 43,741 534,953 Shares redeemed (12,236,062 ) (691,922,908 ) (1,023,326 ) (12,332,405 ) Net i n crease (decrease) (364,148 ) $ (40,787,141 ) 1,227,484 $ 14,846,786 Year e n ded April 30, 2013 Shares sold 6,397,482 $ 309,888,631 514,515 $ 4,792,474 Shares iss u ed i n rei n vestme n t of distrib u tio n s 1,178,334 55,146,043 12,299 115,857 Shares redeemed (7,916,454 ) (384,188,677 ) (1,507,893 ) (13,686,260 ) Net i n crease (decrease) (340,638 ) $ (19,154,003 ) (981,079 ) $ (8,777,929 ) Class B Shares: Year e n ded April 30, 2013 a Shares sold 1,058 $ 45,598 Shares iss u ed i n rei n vestme n t of distrib u tio n s 1,671 69,863 Shares redeemed (186,921 ) (8,047,285 ) Net i n crease (decrease) (184,192 ) $ (7,931,824 ) 118 | Annual Report Franklin Strategic Series Notes to Financial Statements (continued) 2. S HARES OF B ENEFICIAL I NTEREST (continued) Franklin Franklin Focused Flex Cap Growth Fund Core Equity Fund Shares Amount Shares Amount Class C Shares: Year e n ded April 30, 2014 Shares sold 893,299 $ 44,126,041 351,843 $ 4,174,110 Shares iss u ed i n rei n vestme n t of distrib u tio n s 1,140,917 52,995,741 5,240 62,354 Shares redeemed (1,121,933 ) (55,191,231 ) (85,283 ) (1,033,469 ) Net i n crease (decrease) 912,283 $ 41,930,551 271,800 $ 3,202,995 Year e n ded April 30, 2013 Shares sold 754,297 $ 32,844,637 63,732 $ 579,665 Shares iss u ed i n rei n vestme n t of distrib u tio n s 245,647 10,290,135 1,895 17,413 Shares redeemed (1,479,890 ) (64,492,020 ) (175,614 ) (1,597,135 ) Net i n crease (decrease) (479,946 ) $ (21,357,248 ) (109,987 ) $ (1,000,057 ) Class R Shares: Year e n ded April 30, 2014 Shares sold 165,427 $ 9,014,678 1,978 $ 24,090 Shares iss u ed i n rei n vestme n t of distrib u tio n s 178,238 9,181,050 125 1,519 Shares redeemed (530,379 ) (28,407,321 ) (5 ) (65 ) Net i n crease (decrease) (186,714 ) $ (10,211,593 ) 2,098 $ 25,544 Year e n ded April 30, 2013 Shares sold 227,103 $ 10,756,576 2,918 $ 28,010 Shares iss u ed i n rei n vestme n t of distrib u tio n s 48,092 2,188,657 40 372 Shares redeemed (538,294 ) (25,519,944 ) (21 ) (184 ) Net i n crease (decrease) (263,099 ) $ (12,574,711 ) 2,937 $ 28,198 Class R6 Shares: Year e n ded April 30, 2014 b Shares sold c 6,538,546 $ 339,702,428 1,049 $ 12,502 Shares iss u ed o n rei n vestme n t of distrib u tio n s 910,764 49,991,855 — — Shares redeemed (668,994 ) (38,316,580 ) — — Net i n crease (decrease) 6,780,316 $ 351,377,703 1,049 $ 12,502 Annual Report | Franklin Strategic Series Notes to Financial Statements (continued) 2. S HARES OF B ENEFICIAL I NTEREST (continued) Franklin Franklin Focused Flex Cap Growth Fund Core Equity Fund Shares Amount Shares Amount Advisor Class Shares: Year e n ded April 30, 2014 Shares sold 1,105,318 $ 63,767,861 151,580 $ 1,862,457 Shares iss u ed i n rei n vestme n t of distrib u tio n s 941,204 51,568,568 7,778 95,825 Shares redeemed b (12,088,944 ) (672,980,229 ) (47,289 ) (577,132 ) Net i n crease (decrease) (10,042,422 ) $ (557,643,800 ) 112,069 $ 1,381,150 Year e n ded April 30, 2013 Shares sold 1,683,784 $ 83,003,307 285,268 $ 2,709,150 Shares iss u ed i n rei n vestme n t of distrib u tio n s 613,738 29,299,870 2,188 20,718 Shares redeemed (8,612,189 ) (421,723,100 ) (216,573 ) (1,902,783 ) Net i n crease (decrease) (6,314,667 ) $ (309,419,923 ) 70,883 $ 827,085 Franklin Growth Franklin Opportunities Fund Small Cap Growth Fund Shares Amount Shares Amount Class A Shares: Year e n ded April 30, 2014 Shares sold 5,335,483 $ 149,644,541 32,871,636 $ 580,436,703 Shares iss u ed i n rei n vestme n t of distrib u tio n s 259,497 7,351,542 1,287,541 22,969,714 Shares redeemed (2,121,489 ) (59,172,567 ) (10,393,514 ) (184,659,664 ) Net i n crease (decrease) 3,473,491 $ 97,823,516 23,765,663 $ 418,746,753 Year e n ded April 30, 2013 Shares sold 2,034,008 $ 45,284,699 8,580,844 $ 116,114,487 Shares iss u ed i n rei n vestme n t of distrib u tio n s 204,804 4,405,319 527,904 6,498,498 Shares redeemed (2,541,886 ) (55,978,845 ) (5,148,606 ) (65,537,509 ) Net i n crease (decrease) (303,074 ) $ (6,288,827 ) 3,960,142 $ 57,075,476 Class B Shares: Year e n ded April 30, 2013 a Shares sold 305 $ 6,881 8,145 $ 93,755 Shares iss u ed i n rei n vestme n t of distrib u tio n s 541 10,556 915 10,047 Shares redeemed (61,518 ) (1,221,308 ) (113,083 ) (1,285,990 ) Net i n crease (decrease) (60,672 ) $ (1,203,871 ) (104,023 ) $ (1,182,188 ) 120 | Annual Report Franklin Strategic Series Notes to Financial Statements (continued) 2. S HARES OF B ENEFICIAL I NTEREST (continued) Franklin Growth Franklin Opportunities Fund Small Cap Growth Fund Shares Amount Shares Amount Class C Shares: Year e n ded April 30, 2014 Shares sold 1,424,840 $ 35,757,550 6,739,782 $ 105,854,080 Shares iss u ed i n rei n vestme n t of distrib u tio n s 78,027 1,977,203 347,196 5,468,331 Shares redeemed (485,128 ) (12,026,066 ) (1,517,438 ) (23,740,085 ) Net i n crease (decrease) 1,017,739 $ 25,708,687 5,569,540 $ 87,582,326 Year e n ded April 30, 2013 Shares sold 539,955 $ 10,975,431 1,443,135 $ 17,053,139 Shares iss u ed i n rei n vestme n t of distrib u tio n s 60,833 1,181,984 173,172 1,903,160 Shares redeemed (646,892 ) (12,950,641 ) (1,314,987 ) (15,115,660 ) Net i n crease (decrease) (46,104 ) $ (793,226 ) 301,320 $ 3,840,639 Class R Shares: Year e n ded April 30, 2014 Shares sold 545,166 $ 14,740,941 2,300,867 $ 39,848,549 Shares iss u ed i n rei n vestme n t of distrib u tio n s 40,261 1,108,798 73,430 1,265,928 Shares redeemed (486,471 ) (13,037,522 ) (604,595 ) (10,430,788 ) Net i n crease (decrease) 98,956 $ 2,812,217 1,769,702 $ 30,683,689 Year e n ded April 30, 2013 Shares sold 421,524 $ 9,105,885 676,380 $ 8,470,505 Shares iss u ed i n rei n vestme n t of distrib u tio n s 37,480 785,961 29,213 348,509 Shares redeemed (507,973 ) (10,948,439 ) (242,918 ) (3,084,369 ) Net i n crease (decrease) (48,969 ) $ (1,056,593 ) 462,675 $ 5,734,645 Class R6 Shares: Year e n ded April 30, 2014 b Shares sold c 6,199,116 $ 165,959,115 4,726,169 $ 80,264,676 Shares iss u ed o n rei n vestme n t of distrib u tio n s 103,960 3,094,887 104,015 1,954,443 Shares redeemed (270,888 ) (8,162,282 ) (260,302 ) (5,083,508 ) Net i n crease (decrease) 6,032,188 $ 160,891,720 4,569,882 $ 77,135,611 Annual Report | Franklin Strategic Series Notes to Financial Statements (continued) 2. S HARES OF B ENEFICIAL I NTEREST (continued) Franklin Growth Franklin Opportunities Fund Small Cap Growth Fund Shares Amount Shares Amount Advisor Class Shares: Year e n ded April 30, 2014 Shares sold 6,718,925 $ 202,105,098 21,984,752 $ 414,137,550 Shares iss u ed i n rei n vestme n t of distrib u tio n s 187,091 5,564,089 373,668 7,013,753 Shares redeemed b (6,601,759 ) (177,646,244 ) (6,203,491 ) (112,715,829 ) Net i n crease (decrease) 304,257 $ 30,022,943 16,154,929 $ 308,435,474 Year e n ded April 30, 2013 Shares sold 1,061,965 $ 25,394,126 3,532,296 $ 51,189,023 Shares iss u ed i n rei n vestme n t of distrib u tio n s 160,621 3,612,362 84,707 1,091,876 Shares redeemed (474,835 ) (10,960,376 ) (1,148,352 ) (15,259,598 ) Net i n crease (decrease) 747,751 $ 18,046,112 2,468,651 $ 37,021,301 Franklin Small-Mid Cap Growth Fund Shares Amount Class A Shares: Year e n ded April 30, 2014 Shares sold 8,518,651 $ 352,913,687 Shares iss u ed i n rei n vestme n t of distrib u tio n s 7,034,330 277,011,793 Shares redeemed (18,857,338 ) (788,563,792 ) Net i n crease (decrease) (3,304,357 ) $ (158,638,312 ) Year e n ded April 30, 2013 Shares sold 7,696,472 $ 276,191,716 Shares iss u ed i n rei n vestme n t of distrib u tio n s 5,177,054 173,793,699 Shares redeemed (15,626,931 ) (564,222,075 ) Net i n crease (decrease) (2,753,405 ) $ (114,236,660 ) Class B Shares: Year e n ded April 30, 2013 a Shares sold 2,137 $ 70,578 Shares iss u ed i n rei n vestme n t of distrib u tio n s 2,393 72,482 Shares redeemed (119,379 ) (3,889,571 ) Net i n crease (decrease) (114,849 ) $ (3,746,511 ) 122 | Annual Report Franklin Strategic Series Notes to Financial Statements (continued) 2. S HARES OF B ENEFICIAL I NTEREST (continued) Franklin Small-Mid Cap Growth Fund Shares Amount Class C Shares: Year e n ded April 30, 2014 Shares sold 1,311,930 $ 46,282,012 Shares iss u ed i n rei n vestme n t of distrib u tio n s 1,665,263 54,953,680 Shares redeemed (1,603,672 ) (56,397,779 ) Net i n crease (decrease) 1,373,521 $ 44,837,913 Year e n ded April 30, 2013 Shares sold 916,926 $ 28,779,646 Shares iss u ed i n rei n vestme n t of distrib u tio n s 1,081,181 31,408,307 Shares redeemed (2,195,464 ) (69,390,747 ) Net i n crease (decrease) (197,357 ) $ (9,202,794 ) Class R Shares: Year e n ded April 30, 2014 Shares sold 827,089 $ 33,172,661 Shares iss u ed i n rei n vestme n t of distrib u tio n s 273,999 10,316,051 Shares redeemed (661,910 ) (26,130,400 ) Net i n crease (decrease) 439,178 $ 17,358,312 Year e n ded April 30, 2013 Shares sold 723,580 $ 25,355,379 Shares iss u ed i n rei n vestme n t of distrib u tio n s 182,327 5,901,923 Shares redeemed (854,742 ) (29,892,942 ) Net i n crease (decrease) 51,165 $ 1,364,360 Class R6 Shares: Year e n ded April 30, 2014 b Shares sold 3,770,614 $ 161,755,908 Shares iss u ed o n rei n vestme n t of distrib u tio n s 318,927 13,190,824 Shares redeemed (394,411 ) (17,479,787 ) Net i n crease (decrease) 3,695,130 $ 157,466,945 Advisor Class Shares: Year e n ded April 30, 2014 Shares sold 3,625,676 $ 157,249,867 Shares iss u ed i n rei n vestme n t of distrib u tio n s 1,961,538 81,031,144 Shares redeemed (13,258,411 ) (581,143,866 ) Net i n crease (decrease) (7,671,197 ) $ (342,862,855 ) Year e n ded April 30, 2013 Shares sold 4,478,999 $ 168,792,553 Shares iss u ed i n rei n vestme n t of distrib u tio n s 1,908,966 66,642,021 Shares redeemed (4,046,317 ) (151,391,635 ) Net i n crease (decrease) 2,341,648 $ 84,042,939 a Effective March 22, 2013, all Class B shares were converted to Class A. b For the year May 1, 2013 (effective date) to April 30, 2014. c Effective May 1, 2013, a portion of Advisor Class shares were exchanged into R6 for the Franklin Flex Cap Growth Fund, Franklin Growth Opportunities Fund, and Franklin Small Cap Growth Fund. Annual Report | Franklin Strategic Series Notes to Financial Statements (continued) 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Trust are also officers and/or directors of the following subsidiaries: Subsidiary Affiliation Fra n kli n Advisers, I n c. (Advisers) I n vestme n t ma n ager Fra n kli n Templeto n Services, LLC (FT Services) Admi n istrative ma n ager Fra n kli n Templeto n Distrib u tors, I n c. (Distrib u tors) Pri n cipal un derwriter Fra n kli n Templeto n I n vestor Services, LLC (I n vestor Services) Tra n sfer age n t a. Management Fees The Franklin Flex Cap Growth Fund and the Franklin Small-Mid Cap Growth Fund pay an investment management fee to Advisers based on the average daily net assets of each of the funds as follows: Annualized Fee Rate Net Assets % Up to a n d i n cl u di n g $100 millio n % Over $100 millio n , u p to a n d i n cl u di n g $250 millio n % Over $250 millio n , u p to a n d i n cl u di n g $7.5 billio n % Over $7.5 billio n , u p to a n d i n cl u di n g $10 billio n % Over $10 billio n , u p to a n d i n cl u di n g $12.5 billio n % Over $12.5 billio n , u p to a n d i n cl u di n g $15 billio n % I n excess of $15 billio n The Franklin Focused Core Equity Fund pays an investment management fee to Advisers based on the average daily net assets of the fund as follows: Annualized Fee Rate Net Assets % Up to a n d i n cl u di n g $500 millio n % Over $500 millio n , u p to a n d i n cl u di n g $1 billio n % Over $1 billio n , u p to a n d i n cl u di n g $1.5 billio n % Over $1.5 billio n , u p to a n d i n cl u di n g $6.5 billio n % Over $6.5 billio n , u p to a n d i n cl u di n g $11.5 billio n % Over $11.5 billio n , u p to a n d i n cl u di n g $16.5 billio n % Over $16.5 billio n , u p to a n d i n cl u di n g $19 billio n % Over $19 billio n , u p to a n d i n cl u di n g $21.5 billio n % I n excess of $21.5 billio n Effective May 1, 2013, the Franklin Focused Core Equity Fund combined its investment management and administration agreements as approved by the Board. The fees paid under the combined agreement do not exceed the aggregate fees that were paid under the separate agreements. 124 | Annual Report Franklin Strategic Series Notes to Financial Statements (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) a. Management Fees (continued) Prior to May 1, 2013, the Franklin Focused Core Equity Fund paid fees to Advisers based on the average daily net assets of the fund as follows: Annualized Fee Rate Net Assets % Up to a n d i n cl u di n g $500 millio n % Over $500 millio n , u p to a n d i n cl u di n g $1 billio n % Over $1 billio n , u p to a n d i n cl u di n g $1.5 billio n % Over $1.5 billio n , u p to a n d i n cl u di n g $6.5 billio n % Over $6.5 billio n , u p to a n d i n cl u di n g $11.5 billio n % Over $11.5 billio n , u p to a n d i n cl u di n g $16.5 billio n % Over $16.5 billio n , u p to a n d i n cl u di n g $19 billio n % Over $19 billio n , u p to a n d i n cl u di n g $21.5 billio n % I n excess of $21.5 billio n The Franklin Growth Opportunities Fund pays an investment management fee to Advisers based on the average daily net assets of the fund as follows: Annualized Fee Rate Net Assets % Up to a n d i n cl u di n g $500 millio n % Over $500 millio n , u p to a n d i n cl u di n g $1 billio n % Over $1 billio n , u p to a n d i n cl u di n g $1.5 billio n % Over $1.5 billio n , u p to a n d i n cl u di n g $6.5 billio n % Over $6.5 billio n , u p to a n d i n cl u di n g $11.5 billio n % Over $11.5 billio n , u p to a n d i n cl u di n g $16.5 billio n % Over $16.5 billio n , u p to a n d i n cl u di n g $19 billio n % Over $19 billio n , u p to a n d i n cl u di n g $21.5 billio n % I n excess of $21.5 billio n Effective May 1, 2013, the Franklin Growth Opportunities Fund combined its investment management and administration agreements as approved by the Board. The fees paid under the combined agreement do not exceed the aggregate fees that were paid under the separate agreements. Prior to May 1, 2013, the Franklin Growth Opportunities Fund paid fees to Advisers based on the average daily net assets of the fund as follows: Annualized Fee Rate Net Assets % Up to a n d i n cl u di n g $500 millio n % Over $500 millio n , u p to a n d i n cl u di n g $1 billio n % Over $1 billio n , u p to a n d i n cl u di n g $1.5 billio n % Over $1.5 billio n , u p to a n d i n cl u di n g $6.5 billio n % Over $6.5 billio n , u p to a n d i n cl u di n g $11.5 billio n % Over $11.5 billio n , u p to a n d i n cl u di n g $16.5 billio n % Over $16.5 billio n , u p to a n d i n cl u di n g $19 billio n % Over $19 billio n , u p to a n d i n cl u di n g $21.5 billio n % I n excess of $21.5 billio n Annual Report | Franklin Strategic Series Notes to Financial Statements (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) a. Management Fees (continued) The Franklin Small Cap Growth Fund pays an investment management fee to Advisers based on the average daily net assets of the fund as follows: Annualized Fee Rate Net Assets % Up to and including $500 million % Over $500 million, up to and including $1 billion % Over $1 billion, up to and including $1.5 billion % Over $1.5 billion, up to and including $6.5 billion % Over $6.5 billion, up to and including $11.5 billion % Over $11.5 billion, up to and including $16.5 billion % Over $16.5 billion, up to and including $19 billion % Over $19 billion, up to and including $21.5 billion % In excess of $21.5 billion Effective May 1, 2013, the Franklin Small Cap Growth Fund combined its investment management and administration agreements as approved by the Board. The fees paid under the combined agreement do not exceed the aggregate fees that were paid under the separate agreements. Prior to May 1, 2013, the Franklin Small Cap Growth Fund paid fees to Advisers based on the average daily net assets of the fund as follows: Annualized Fee Rate Net Assets % Up to and including $500 million % Over $500 million, up to and including $1 billion % Over $1 billion, up to and including $1.5 billion % Over $1.5 billion, up to and including $6.5 billion % Over $6.5 billion, up to and including $11.5 billion % Over $11.5 billion, up to and including $16.5 billion % Over $16.5 billion, up to and including $19 billion % Over $19 billion, up to and including $21.5 billion % In excess of $21.5 billion b. Administrative Fees Under an agreement with Advisers, FT Services provides administrative services to the Funds. The fee is paid by Advisers based on the Funds average daily net assets, and is not an additional expense of the Funds. Prior to May 1, 2013, before the combining of the investment management and administrative agreements as approved by the Board, the Franklin Focused Core Equity Fund, the Franklin Growth Opportunities Fund and the Franklin Small Cap Growth Fund paid administrative fees to FT Services of 0.20% per year of their average daily net assets. 126 | Annual Report Franklin Strategic Series Notes to Financial Statements (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) c. Distribution Fees The Board has adopted distribution plans for each share class, with the exception of Class R6 and Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Distribution fees are not charged on shares held by affiliates. Under the Funds’ Class A reimbursement distribution plans, the Funds reimburse Distributors for costs incurred in connection with the servicing, sale and distribution of each fund’s shares up to the maximum annual plan rate. Under the Class A reimbursement distribution plans, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the Funds’ Class C and R compensation distribution plans, the Funds pay Distributors for costs incurred in connection with the servicing, sale and distribution of each fund’s shares up to the maximum annual plan rate for each class. The plan year, for purposes of monitoring compliance with the maximum annual plan rates, is February 1 through January 31 for each fund. The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: Franklin Franklin Franklin Growth Franklin Franklin Flex Cap Focused Core Opportunities Small Cap Small-Mid Cap Growth Fund Equity Fund Fund Growth Fund Growth Fund Reimb u rseme n t Pla n s: Class A 0.25 % 0.35 % 0.35 % 0.35 % 0.25 % Compe n satio n Pla n s: Class C 1.00 % 1.00 % 1.00 % 1.00 % 1.00 % Class R 0.50 % 0.50 % 0.50 % 0.50 % 0.50 % The Board has set the current rate at 0.30% per year for Class A shares for the Franklin Focused Core Equity Fund, the Franklin Growth Opportunities Fund and the Franklin Small Cap Growth Fund until further notice and approval by the Board. d. Sales Charges/Underwriting Agreements Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Funds. These charges are deducted from the proceeds of sales of fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Distributors has advised the Funds of the following commission transactions related to the sales and redemptions of the Funds’ shares for the year: Franklin Franklin Franklin Growth Flex Cap Focused Core Opportunities Growth Fund Equity Fund Fund Sales charges retai n ed n et of commissio n s paid to un affiliated broker/dealers $ 1,009,441 $ 38,177 $ 344,939 CDSC retai n ed $ 19,079 $ 2,796 $ 13,100 Annual Report | Franklin Strategic Series Notes to Financial Statements (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) d. Sales Charges/Underwriting Agreements (continued) Franklin Franklin Small Cap Small-Mid Cap Growth Fund Growth Fund Sales charges retained net of commissions paid to unaffiliated broker/dealers $ 612,378 $ 455,624 CDSC retained $ 34,512 $ 17,441 e. Transfer Agent Fees Each class of shares, except for Class R6, pays transfer agent fees to Investor Services for its performance of shareholder servicing obligations and reimburses Investor Services for out of pocket expenses incurred, including shareholding servicing fees paid to third parties. These fees are allocated daily based upon their relative proportion of such classes’ aggregate net assets. Class R6 pays Investor Services transfer agent fees specific to that class. For the year ended April 30, 2014, the Funds paid transfer agent fees as noted in the Statements of Operations of which the following amounts were retained by Investor Services: Franklin Franklin Franklin Growth Franklin Franklin Flex Cap Focused Core Opportunities Small Cap Small-Mid Cap Growth Fund Equity Fund Fund Growth Fund Growth Fund Transfer agent fees $ 3,898,310 $ 32,231 $525,505 $ 727,333 $ 4,366,608 f. Investment in Institutional Fiduciary Trust Money Market Portfolio The Funds invest in the Institutional Fiduciary Trust Money Market Portfolio (Sweep Money Fund), an affiliated open-end management investment company. Management fees paid by the Funds are waived on assets invested in the Sweep Money Fund, in an amount not to exceed the management and administrative fees paid directly or indirectly by the Sweep Money Fund, as noted on the Statements of Operations. Prior to May 1, 2013, the waiver was accounted for as a reduction to management fees. g. Waiver and Expense Reimbursements Advisers and Investor Services have contractually agreed in advance to waive or limit their respective fees and to assume as their own expense certain expenses otherwise payable by the Franklin Focused Core Equity Fund so that the expenses (excluding distribution fees, and acquired fund fees and expenses) for Class A, Class C, Class R and Advisor Class of the fund do not exceed 1.00%, and Class R6 does not exceed 0.80% based on the average net assets of each class (other than certain non-routine expenses or costs, including those relating to litigation, indemnification, reorganizations, and liquidations) until August 31, 2014. Prior to August 31, 2013, expenses 128 | Annual Report Franklin Strategic Series Notes to Financial Statements (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) g. Waiver and Expense Reimbursements (continued) were limited to 0.89% for Class A, Class C, Class R and Advisor Class and 0.68% for Class R6. Prior to the combining of the investment management and administrative agreements, the fund had a contractual fee agreement with FT Services, which was eliminated effective May 1, 2013. Additionally, Investor Services has contractually agreed in advance to waive or limit its fees so that the Class R6 transfer agent fees for the Funds, except for the Franklin Focused Core Equity Fund, do not exceed 0.01% until August 31, 2014. There were no Class R6 transfer agent fees waived during the year ended April 30, 2014. h. Other Affiliated Transactions At April 30, 2014, one or more of the funds in the Franklin Allocator Series owned a percentage of the following funds’ outstanding shares: Franklin Franklin Growth Franklin Flex Cap Opportunities Small Cap Growth Fund Fund Growth Fund 10.61 % 13.85 % 2.12 % 4. E XPENSE O FFSET A RRANGEMENT The Funds have entered into an arrangement with their custodian whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Funds’ custodian expenses. During the year ended April 30, 2014, the custodian fees were reduced as noted in the Statements of Operations. 5. I NCOME T AXES For tax purposes, capital losses may be carried over to offset future capital gains. Capital loss carryforwards with no expiration, if any, must be fully utilized before those losses with expiration dates. During the year ended April 30, 2014, the Franklin Focused Core Equity Fund utilized $1,592,509 of capital loss carryforwards. For tax purposes, the Funds may elect to defer any portion of a late-year ordinary loss to the first day of the following fiscal year. At April 30, 2014, the Franklin Growth Opportunities Fund deferred late-year ordinary losses of $1,886,845. Annual Report | Franklin Strategic Series Notes to Financial Statements (continued) 5. I NCOME T AXES (continued) The tax character of distributions paid during the years ended April 30, 2014 and 2013, was as follows: Franklin Franklin Flex Cap Focused Core Growth Fund Equity Fund Distributions paid from: Ordinary income $ 30,002,450 $ 1,908,157 $ 243,749 $ 166,429 Long term capital gain 438,269,645 106,157,882 455,558 — $ 468,272,095 $ 108,066,039 $ 699,307 $ 166,429 Franklin Growth Franklin Opportunities Small Cap Fund Growth Fund Distributions paid from: Ordinary income $ — $ — $ 9,609,487 $ — Long term capital gain 19,641,459 10,354,784 32,430,474 10,580,254 $ 19,641,459 $ 10,354,784 $ 42,039,961 $ 10,580,254 Franklin Small-Mid Cap Growth Fund Distributions paid from: Ordinary income $ 48,006,745 $ — Long term capital gain 431,481,929 318,730,852 $ 479,488,674 $ 318,730,852 At April 30, 2014, the cost of investments, net unrealized appreciation (depreciation), undistributed ordinary income and undistributed long term capital gains for income tax purposes were as follows: Franklin Franklin Franklin Growth Flex Cap Focused Core Opportunities Growth Fund Equity Fund Fund Cost of investments $ 2,212,312,898 $ 42,834,275 $ 687,061,519 Unrealized appreciation $ 1,185,388,257 $ 11,890,357 $ 225,450,449 Unrealized depreciation (48,793,525 ) (57,367 ) (11,869,722 ) Net unrealized appreciation (depreciation) $ 1,136,594,732 $ 11,832,990 $ 213,580,727 Undistributed ordinary income $ 47,149,148 $ 13,720 $ — Undistributed long term capital gains 281,063,721 990,964 13,544,981 Distributable earnings $ 328,212,869 $ 1,004,684 $ 13,544,981 130 | Annual Report Franklin Strategic Series Notes to Financial Statements (continued) 5. I NCOME T AXES (continued) Franklin Franklin Small Cap Small-Mid Cap Growth Fund Growth Fund Cost of i n vestme n ts $ 1,449,560,901 $ 2,453,368,462 U n realized appreciatio n $ 262,416,959 $ 1,310,199,551 U n realized depreciatio n (58,228,039 ) (61,911,712 ) Net un realized appreciatio n (depreciatio n ) $ 204,188,920 $ 1,248,287,839 U n distrib u ted ordi n ary i n come $ 35,099,529 $ 47,465,812 U n distrib u ted lo n g term capital gai n s 41,941,846 292,674,846 Distrib u table ear n i n gs $ 77,041,375 $ 340,140,658 Differences between income and/or capital gains as determined on a book basis and a tax basis are primarily due to differing treatments of current year late-year ordinary loss deferral and wash sales. 6. I NVESTMENT T RANSACTIONS Purchases and sales of investments (excluding short term securities) for the year ended April 30, 2014, were as follows: Franklin Franklin Franklin Growth Franklin Franklin Flex Cap Focused Core Opportunities Small Cap Small-Mid Cap Growth Fund Equity Fund Fund Growth Fund Growth Fund P u rchases $ 1,366,857,157 $ 34,131,707 $ 539,925,864 $ 1,207,476,469 $ 1,517,344,422 Sales $ 1,999,036,640 $ 16,576,635 $ 247,841,168 $ 403,568,746 $ 2,207,759,329 7. R ESTRICTED S ECURITIES Certain funds invest in securities that are restricted under the Securities Act of 1933 (1933 Act) or which are subject to legal, contractual, or other agreed upon restrictions on resale. Restricted securities are often purchased in private placement transactions, and cannot be sold without prior registration unless the sale is pursuant to an exemption under the 1933 Act. Disposal of these securities may require greater effort and expense, and prompt sale at an acceptable price may be difficult. The funds may have registration rights for restricted securities. The issuer generally incurs all registration costs. Annual Report | Franklin Strategic Series Notes to Financial Statements (continued) 7. R ESTRICTED S ECURITIES (continued) At April 30, 2014, the Franklin Flex Cap Growth Fund held investments in restricted securities, excluding certain securities exempt from registration under the 1933 Act deemed to be liquid, as follows: Acquisition Shares Issuer Date Cost Value Franklin Flex Cap Growth Fund 2,227,171 FibroGe n I n c., pfd., E (Val u e is 0.38% of Net Assets) 5/19/00 $ 9,999,998 $ 12,605,788 8. H OLDINGS OF 5% V OTING S ECURITIES OF P ORTFOLIO C OMPANIES The 1940 Act defines “affiliated companies” to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. Investments in “affiliated companies” for the Franklin Small-Mid Cap Growth Fund for the year ended April 30, 2014, were as shown below. Number of Number of Shares/ Shares/ Value Realized Warrants Held Warrants Held at End Capital at Beginning Gross Gross at End of Investment Gain Name of Issuer of Year Additions Reductions of Year Year Income (Loss) Franklin Small-Mid Cap Growth Fund Non-Controlled Affiliates Stereotaxis Inc 265,000 1,031,152 1,296,152 — $ — $ — $ (15,325,330 ) Stereotaxis Inc., 144A 515,576 — 515,576 — — — (1,732,851 ) Stereotaxis Inc., wts., 144A, 5/07/18 515,576 — 515,576 — Total Affiliated Securities (Value is 0.00% of Net Assets) $ — $ — $ (17,058,181 ) 9. C REDIT F ACILITY The Funds, together with other U.S. registered and foreign investment funds (collectively, Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $1.5 billion (Global Credit Facility) which matures on February 13, 2015. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Under the terms of the Global Credit Facility, the Funds shall, in addition to interest charged on any borrowings made by the Funds and other costs incurred by the Funds, pay their share of fees and expenses incurred in connection with the implementation and maintenance of the Global 132 | Annual Report Franklin Strategic Series Notes to Financial Statements (continued) 9. C REDIT F ACILITY (continued) Credit Facility, based upon their relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.07% based upon the unused portion of the Global Credit Facility. These fees are reflected in other expenses on the Statements of Operations. During the year ended April 30, 2014, the Funds did not use the Global Credit Facility. 10. F AIR V ALUE M EASUREMENTS The Trust follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Trusts own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of April 30, 2014, in valuing the Funds assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Franklin Flex Cap Growth Fund Assets: I n vestme n ts i n Sec u rities: Eq u ity I n vestme n ts: a Pharmace u ticals, Biotech n ology & Life Scie n ces. $ $  $ $ Other Eq u ity I n vestme n ts b   Short Term I n vestme n ts  Total I n vestme n ts i n Sec u rities. $ Franklin Focused Core Equity Fund Assets: I n vestme n ts i n Sec u rities: Eq u ity I n vestme n ts b $ $  $  $ Short Term I n vestme n ts   Total I n vestme n ts i n Sec u rities. $ $  $  $ Annual Report | Franklin Strategic Series Notes to Financial Statements (continued) 10. F AIR V ALUE M EASUREMENTS (continued) Level 1 Level 2 Level 3 Total Franklin Growth Opportunities Fund Assets: I n vestme n ts i n Sec u rities: Eq u ity I n vestme n ts b $ 877,853,172 $ — $ — $ 877,853,172 Short Term I n vestme n ts 10,764,599 12,024,475 — 22,789,074 Total I n vestme n ts i n Sec u rities. $ 888,617,771 $ 12,024,475 $ — $ 900,642,246 Franklin Small Cap Growth Fund Assets: I n vestme n ts i n Sec u rities: Eq u ity I n vestme n ts b $ 1,521,139,426 $ — $ — $ 1,521,139,426 Short Term I n vestme n ts 91,895,995 40,714,400 — 132,610,395 Total I n vestme n ts i n Sec u rities. $ 1,613,035,421 $ 40,714,400 $ — $ 1,653,749,821 Franklin Small-Mid Cap Growth Fund Assets: I n vestme n ts i n Sec u rities: Eq u ity I n vestme n ts b $ 3,612,401,777 $ — $ — $ 3,612,401,777 Short Term I n vestme n ts 61,645,499 27,609,025 — 89,254,524 Total I n vestme n ts i n Sec u rities. $ 3,674,047,276 $ 27,609,025 $ — $ 3,701,656,301 a Includes common and preferred stocks as well as other equity investments. b For detailed categories, see the accompanying Statements of Investments. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 11. N EW A CCOUNTING P RONOUNCEMENTS In June 2013, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2013-08, Investment Companies (Topic 946): Amendments to the Scope, Measurement, and Disclosure Requirements. The ASU modifies the criteria used in defining an investment company under U.S. Generally Accepted Accounting Principles and also sets forth certain measurement and disclosure requirements. Under the ASU, an entity that is registered under the 1940 Act automatically qualifies as an investment company. The ASU is effective for interim and annual reporting periods beginning after December 15, 2013. Management has reviewed the requirements and believes the adoption of this ASU will not have a material impact on the financial statements. 12. S UBSEQUENT E VENTS The Funds have evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. 134 | Annual Report Franklin Strategic Series Report of Independent Registered Public Accounting Firm To the Board of Trustees and Shareholders of Franklin Strategic Series In our opinion, the accompanying statements of assets and liabilities, including the statements of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Franklin Flex Cap Growth Fund, Franklin Focused Core Equity Fund, Franklin Growth Opportunities Fund, Franklin Small Cap Growth Fund, and Franklin Small-Mid Cap Growth Fund (separate portfolios of Franklin Strategic Series, hereafter referred to as the Funds) at April 30, 2014, the results of each of their operations for the year then ended, the changes in each of their net assets for each of the two years in the period then ended and the financial highlights for each of the periods presented, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at April 30, 2014 by correspondence with the custodian, transfer agent and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP San Francisco, California June 13, 2014 Annual Report | Franklin Strategic Series Tax Information (unaudited) Under Section 852(b)(3)(C) of the Internal Revenue Code (Code), the Funds hereby report the maximum amount allowable but no less than the following amounts as long term capital gain dividends for the fiscal year ended April 30, 2014: Franklin Franklin Franklin Growth Franklin Franklin Flex Cap Focused Core Opportunities Small Cap Small-Mid Cap Growth Fund Equity Fund Fund Growth Fund Growth Fund $ Under Section 871(k)(2)(C) of the Code, the Fund hereby reports the maximum amount allowable but no less than the following amounts as a short term capital gain dividend for purposes of the tax imposed under Section 871(a)(1)(A) of the Code for the fiscal year ended April 30, 2014: Franklin Franklin Franklin Flex Cap Small Cap Small-Mid Cap Growth Fund Growth Fund Growth Fund $ $ $ Under Section 854(b)(1)(A) of the Code, the Funds hereby report the following percentage amounts of the ordinary income dividends as income qualifying for the dividends received deduction for the fiscal year ended April 30, 2014: Franklin Franklin Franklin Franklin Flex Cap Focused Core Small Cap Small-Mid Cap Growth Fund Equity Fund Growth Fund Growth Fund % Under Section 854(b)(1)(B) of the Code, the Funds hereby report the maximum amount allowable but no less than the following amounts as qualified dividends for purposes of the maximum rate under Section 1(h)(11) of the Code for the fiscal year ended April 30, 2014: Franklin Franklin Franklin Growth Franklin Franklin Flex Cap Focused Core Opportunities Small Cap Small-Mid Cap Growth Fund Equity Fund Fund Growth Fund Growth Fund $ Distributions, including qualified dividend income, paid during calendar year 2014 will be reported to shareholders on Form 1099-DIV by mid-February 2015. Shareholders are advised to check with their tax advisors for information on the treatment of these amounts on their individual income tax returns. 136 | Annual Report Franklin Strategic Series Board Members and Officers The name, year of birth and address of the officers and board members, as well as their affiliations, positions held with the Trust, principal occupations during at least the past five years and number of portfolios overseen in the Franklin Templeton Investments fund complex are shown below. Generally, each board member serves until that persons successor is elected and qualified. Independent Board Members Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Harris J. Ashton (1932) Trustee Since 1991 Bar-S Foods (meat packing company) One Franklin Parkway (1981-2010). San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Director of various companies; and formerly, Director, RBC Holdings, Inc. (bank holding company) (until 2002); and President, Chief Executive Officer and Chairman of the Board, General Host Corporation (nursery and craft centers) (until 1998). Sam Ginn (1937) Trustee Since 2007 ICO Global Communications One Franklin Parkway (Holdings) Limited (satellite company) San Mateo, CA 94403-1906 (2006-2010), Chevron Corporation (global energy company) (1989-2009), Hewlett-Packard Company (technology company) (1996-2002), Safeway, Inc. (grocery retailer) (1991-1998) and TransAmerica Corporation (insurance company) (1989-1999). Principal Occupation During at Least the Past 5 Years: Private investor; Chairman, First Responder Network Authority (FirstNet) (interoperable wireless broadband network) (2012); and formerly, Chairman of the Board, Vodafone AirTouch, PLC (wireless company) (1999-2000); Chairman of the Board and Chief Executive Officer, AirTouch Communications (cellular communications) (1993-1998) and Pacific Telesis Group (telephone holding company) (1988-1994). Edith E. Holiday (1952) Trustee Since 1998 Hess Corporation (exploration and One Franklin Parkway refining of oil and gas), H.J. Heinz San Mateo, CA 94403-1906 Company (processed foods and allied products) (1994-2013), RTI International Metals, Inc. (manu- facture and distribution of titanium), Canadian National Railway (railroad) and White Mountains Insurance Group, Ltd. (holding company). Principal Occupation During at Least the Past 5 Years: Director or Trustee of various companies and trusts; and formerly, Assistant to the President of the United States and Secretary of the Cabinet (1990-1993); General Counsel to the United States Treasury Department (1989-1990); and Counselor to the Secretary and Assistant Secretary for Public Affairs and Public Liaison  United States Treasury Department (1988-1989). J. Michael Luttig (1954) Trustee Since 2009 Boeing Capital Corporation (aircraft One Franklin Parkway financing) (2006-2013). San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Executive Vice President, General Counsel and member of the Executive Council, The Boeing Company (aerospace company); and formerly, Federal Appeals Court Judge, U.S. Court of Appeals for the Fourth Circuit (1991-2006). Annual Report | Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Frank A. Olson (1932) Trustee Since 2007 Hess Corporation (exploration and One Franklin Parkway refining of oil and gas) (1998-2013). San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Chairman Emeritus, The Hertz Corporation (car rental) (since 2000) (Chairman of the Board (1980-2000) and Chief Executive Officer (1977-1999)); and formerly, Chairman of the Board, President and Chief Executive Officer, UAL Corporation (airlines) (until 1987). Larry D. Thompson (1945) Trustee Since 2007 Cbeyond, Inc. (business commu- One Franklin Parkway nications provider) (2010-2012), San Mateo, CA 94403-1906 The Southern Company (energy company) (2010-2012) and Graham Holdings Company ( formerly, The Washington Post Company) (education and media organization). Principal Occupation During at Least the Past 5 Years: Executive Vice President  Government Affairs, General Counsel and Corporate Secretary, PepsiCo, Inc. (consumer products) (2012-present); and formerly, John A. Sibley Professor of Corporate and Business Law, University of Georgia School of Law (2011-2012); Senior Vice President  Government Affairs, General Counsel and Secretary, PepsiCo, Inc. (2004-2011); Senior Fellow of The Brookings Institution (2003-2004); Visiting Professor, University of Georgia School of Law (2004); and Deputy Attorney General, U.S. Department of Justice (2001-2003). John B. Wilson (1959) Lead Trustee since None One Franklin Parkway Independent 2006 and Lead San Mateo, CA 94403-1906 Trustee Independent Trustee since Principal Occupation During at Least the Past 5 Years: President, Staples Europe (office supplies) (2012-present); President and Founder, Hyannis Port Capital, Inc. (real estate and private equity investing); serves on private and non-profit boards; and formerly, Chief Operating Officer and Executive Vice President, Gap, Inc. (retail) (1996-2000); Chief Financial Officer and Executive Vice President  Finance and Strategy, Staples, Inc. (1992-1996); Senior Vice President  Corporate Planning, Northwest Airlines, Inc. (airlines) (1990-1992); and Vice President and Partner, Bain & Company (consulting firm) (1986-1990). Interested Board Members and Officers Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years **Gregory E. Johnson (1961) Trustee Since June 2013 None One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Chairman of the Board, Member  Office of the Chairman, Director, President and Chief Executive Officer, Franklin Resources, Inc.; officer and/or director or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 44 of the investment companies in Franklin Templeton Investments; and Chairman, Investment Company Institute. 138 | Annual Report Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years **Rupert H. Johnson, Jr. (1940) Chairman of Chairman of the None One Franklin Parkway the Board and Board since June San Mateo, CA 94403-1906 Trustee 2013 and Trustee since 1991 Principal Occupation During at Least the Past 5 Years: Vice Chairman, Member  Office of the Chairman and Director, Franklin Resources, Inc.; Director, Franklin Advisers, Inc.; Senior Vice President, Franklin Advisory Services, LLC; and officer and/or director or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 41 of the investment companies in Franklin Templeton Investments. Alison E. Baur (1964) Vice President Since 2012 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Deputy General Counsel, Franklin Templeton Investments; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 46 of the investment companies in Franklin Templeton Investments. Laura F. Fergerson (1962) Chief Since 2009 Not Applicable Not Applicable One Franklin Parkway Executive San Mateo, CA 94403-1906 Officer  Finance and Administration Principal Occupation During at Least the Past 5 Years: Senior Vice President, Franklin Templeton Services, LLC; and officer of 46 of the investment companies in Franklin Templeton Investments. Gaston Gardey (1967) Treasurer, Since 2009 Not Applicable Not Applicable One Franklin Parkway Chief Financial San Mateo, CA 94403-1906 Officer and Chief Accounting Officer Principal Occupation During at Least the Past 5 Years: Director, Fund Accounting, Franklin Templeton Investments; and officer of 27 of the investment companies in Franklin Templeton Investments. Aliya S. Gordon (1973) Vice President Since 2009 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; officer of 46 of the investment companies in Franklin Templeton Investments; and formerly, Litigation Associate, Steefel, Levitt & Weiss, LLP (2000-2004). Steven J. Gray (1955) Vice President Since 2009 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; Vice President, Franklin Templeton Distributors, Inc. and Franklin Alternative Strategies Advisers, LLC; and officer of 46 of the investment companies in Franklin Templeton Investments. Annual Report | Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Selena L. Holmes (1965) Vice President Since 2012 Not Applicable Not Applicable 100 Fountain Parkway  AML St. Petersburg, FL 33716-1205 Compliance Principal Occupation During at Least the Past 5 Years: Director, Global Compliance Monitoring; Deputy Chief Compliance Officer, Franklin Alternative Strategies Advisers, LLC; and officer of 46 of the investment companies in Franklin Templeton Investments. Edward B. Jamieson (1948) President and Since 2010 Not Applicable Not Applicable One Franklin Parkway Chief San Mateo, CA 94403-1906 Executive Officer  Investment Management Principal Occupation During at Least the Past 5 Years: President, Chief Investment Officer and Director, Franklin Advisers, Inc.; Executive Vice President, Franklin Templeton Institutional, LLC; and officer and/or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 10 of the investment companies in Franklin Templeton Investments. Christopher J. Molumphy (1962) Vice President Since 2000 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Director and Executive Vice President, Franklin Advisers, Inc.; Executive Vice President, Franklin Templeton Institutional, LLC; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 22 of the investment companies in Franklin Templeton Investments. Kimberly H. Novotny (1972) Vice President Since 2013 Not Applicable Not Applicable 300 S.E. 2nd Street Fort Lauderdale, FL 33301-1923 Principal Occupation During at Least the Past 5 Years: Associate General Counsel, Franklin Templeton Investments; Vice President and Secretary, Fiduciary Trust International of the South; Vice President, Templeton Investment Counsel, LLC; Assistant Secretary, Franklin Resources, Inc.; and officer of 46 of the investment companies in Franklin Templeton Investments. Robert C. Rosselot (1960) Chief Since 2013 Not Applicable Not Applicable 300 S.E. 2nd Street Compliance Fort Lauderdale, FL 33301-1923 Officer Principal Occupation During at Least the Past 5 Years: Director, Global Compliance, Franklin Templeton Investments; Vice President, Franklin Templeton Companies, LLC; officer of 46 of the investment companies in Franklin Templeton Investments; and formerly, Senior Associate General Counsel, Franklin Templeton Investments (2007-2013); and Secretary and Vice President, Templeton Group of Funds (2004-2013). Karen L. Skidmore (1952) Vice President Since 2006 Not Applicable Not Applicable One Franklin Parkway and Secretary San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; and officer of 46 of the investment companies in Franklin Templeton Investments. 140 | Annual Report Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Craig S. Tyle (1960) Vice President Since 2005 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: General Counsel and Executive Vice President, Franklin Resources, Inc.; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 46 of the investment companies in Franklin Templeton Investments. Lori A. Weber (1964) Vice President Since 2011 Not Applicable Not Applicable 300 S.E. 2nd Street Fort Lauderdale, FL 33301-1923 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; Assistant Secretary, Franklin Resources, Inc.; Vice President and Secretary, Templeton Investment Counsel, LLC; Vice President, Fiduciary Trust International of the South; and officer of 46 of the investment companies in Franklin Templeton Investments. *We base the number of portfolios on each separate series of the U.S. registered investment companies within the Franklin Templeton Investments fund complex. These portfolios have a common investment manager or affiliated investment managers. **Gregory E. Johnson is considered to be an interested person of the Fund under the federal securities laws due to his position as an officer and director of Franklin Resources, Inc. (Resources), which is the parent company of the Funds investment manager and distributor. Rupert H. Johnson, Jr. is considered to be an interested person of the Fund under the federal securities laws due to his position as officer and director and major shareholder of Resources. Note 1: Rupert H. Johnson, Jr. is the uncle of Gregory E. Johnson. Note 2: Officer information is current as of the date of this report. It is possible that after this date, information about officers may change. Note 3: Effective June 13, 2013, Charles B. Johnson ceased to be a trustee of the Fund. The Sarbanes-Oxley Act of 2002 and Rules adopted by the Securities and Exchange Commission require the Fund to disclose whether the Funds Audit Committee includes at least one member who is an audit committee financial expert within the meaning of such Act and Rules. The Funds Board has determined that there is at least one such financial expert on the Audit Committee and has designated John B. Wilson as its audit committee financial expert. The Board believes that Mr. Wilson qualifies as such an expert in view of his extensive business background and experience, including service as chief financial officer of Staples, Inc. from 1992 to 1996. Mr. Wilson has been a Member and Chairman of the Funds Audit Committee since 2006. As a result of such background and experience, the Board believes that Mr. Wilson has acquired an under- standing of generally accepted accounting principles and financial statements, the general application of such principles in connection with the accounting estimates, accruals and reserves, and analyzing and evaluating financial statements that present a breadth and level of complexity of accounting issues generally comparable to those of the Fund, as well as an understanding of internal controls and procedures for financial reporting and an understanding of audit committee functions. Mr. Wilson is an independent Board member as that term is defined under the relevant Securities and Exchange Commission Rules and Releases. The Statement of Additional Information (SAI) includes additional information about the board members and is available, without charge, upon request. Shareholders may call (800) DIAL BEN/342-5236 to request the SAI. Annual Report | Franklin Strategic Series Shareholder Information Board Review of Investment Management Agreement At a meeting held April 15, 2014, the Board of Trustees (Board), including a majority of non-interested or independent Trustees, approved renewal of the investment management agreement for each of the separate funds within the Trust (Fund(s)). In reaching this decision, the Board took into account information furnished throughout the year at regular Board meetings, as well as information prepared specifically in connection with the annual renewal review process. Information furnished and discussed throughout the year included investment performance reports and related financial information for each Fund, along with periodic reports on expenses, shareholder services, legal and compliance matters, pricing, brokerage commissions and execution and other services provided by the Investment Manager (Manager) and its affiliates. Information furnished specifically in connection with the renewal process included a report for each Fund prepared by Lipper, Inc. (Lipper), an independent organization, as well as additional material, including a Fund profitability analysis prepared by management. The Lipper reports compared each Funds investment performance and expenses with those of other mutual funds deemed comparable to the Fund as selected by Lipper. The Fund profitability analysis discussed the profitability to Franklin Templeton Investments from its overall U.S. fund operations, as well as on an individual fund-by-fund basis. Additional material accompanying such profitability analysis included information on a fund-by-fund basis listing portfolio managers and other accounts they manage, as well as information on management fees charged by the Manager and its affiliates to U.S. mutual funds and other accounts, including managements explanation of differences where relevant. Such material also included a memorandum prepared by management describing project initiatives and capital investments relating to the services provided to the Funds by the Franklin Templeton Investments organization, as well as a memorandum relating to economies of scale and an analysis concerning transfer agent fees charged by an affiliate of the Manager. In considering such materials, the independent Trustees received assistance and advice from and met separately with independent counsel. While the investment management agreements for all Funds were considered at the same Board meeting, the Board dealt with each Fund separately. In approving continuance of the investment management agreement for each Fund, the Board, including a majority of independent Trustees, determined that the existing management fee structure was fair and reasonable and that continuance of the investment management agreement was in the best interests of each Fund and its shareholders. While attention was given to all information furnished, the following discusses some primary factors relevant to the Boards decision. NATURE, EXTENT AND QUALITY OF SERVICE. The Board was satisfied with the nature and quality of the overall services provided by the Manager and its affiliates to the Funds and their shareholders. In addition to investment performance and expenses discussed later, the Boards opinion was based, in part, upon periodic reports furnished it showing that the investment policies and restrictions for each Fund were consistently complied with as well as other reports periodically furnished the Board covering matters such as the compliance of portfolio managers and other management personnel with the code of ethics adopted throughout the Franklin Templeton fund complex, the adherence to fair value pricing procedures established by the Board, and the accuracy 142 | Annual Report Franklin Strategic Series Shareholder Information (continued) Board Review of Investment Management Agreement (continued) of net asset value calculations. The Board also noted the extent of benefits provided Fund shareholders from being part of the Franklin Templeton family of funds, including the right to exchange investments between the same class of funds without a sales charge, the ability to reinvest Fund dividends into other funds and the right to combine holdings in other funds to obtain a reduced sales charge. Favorable consideration was given to managements continual efforts and expenditures in establishing back-up systems and recovery procedures to function in the event of a natural disaster, it being noted that such systems and procedures had functioned well during the Florida hurricanes and blackouts experienced in previous years, and that those operations in the New York/New Jersey area ran smoothly during the period of the 2012 Hurricane Sandy. Among other factors taken into account by the Board were the Managers best execution trading policies, including a favorable report by an independent portfolio trading analytical firm, which also covered FOREX transactions. Consideration was also given to the experience of each Funds portfolio management team, the number of accounts managed and general method of compensation. In this latter respect, the Board noted that a primary factor in managements determination of a portfolio managers bonus compensation was the relative investment performance of the funds he or she managed and that a portion of such bonus was required to be invested in a predesignated list of funds within such persons fund management area so as to be aligned with the interests of shareholders. The Board also took into account the quality of transfer agent and shareholder services provided Fund shareholders by an affiliate of the Manager, and the continual enhancements to the Franklin Templeton website. Particular attention was given to managements conservative approach and diligent risk management procedures, including continual monitoring of counterparty credit risk and attention given to derivatives and other complex instruments, including expanded collateralization requirements. The Board also took into account, among other things, managements efforts in establishing a global credit facility for the benefit of the Funds and other accounts managed by Franklin Templeton Investments to provide a source of cash for temporary and emergency purposes or to meet unusual redemption requests as well as the strong financial position of the Managers parent company and its commitment to the mutual fund business as evidenced by its subsidization of money market funds. INVESTMENT PERFORMANCE. The Board placed significant emphasis on the investment performance of the Funds in view of its importance to shareholders. While consideration was given to performance reports and discussions with portfolio managers at Board meetings throughout the year, particular attention in assessing performance was given to the Lipper reports furnished for the agreement renewals. The Lipper reports prepared for each such individual Fund showed the investment performance of its Class A shares in comparison to a performance universe selected by Lipper. Comparative performance for each Fund was shown for the one-year period ended January 31, 2014, and previous periods ended that date of up to 10 years depending on when a particular Fund commenced operations. The following summarizes the performance results for each of these Funds and the Boards view of such performance. Annual Report | Franklin Strategic Series Shareholder Information (continued) Board Review of Investment Management Agreement (continued) Franklin Flex Cap Growth Fund  The performance universe for this Fund consisted of the Fund and all retail and institutional multi-cap growth funds as selected by Lipper. The Lipper report showed the Funds total return to be in the second-highest performing quintile of such performance universe for the one-year period, and on an annualized basis to be in the second-lowest performing quintile of the performance universe during each of the previous three- and five-year periods, and in the middle performing quintile of such universe during the previous 10-year period. The Board acknowledged the positive impact of steps taken by management in 2012 to commit additional resources to the Fund. The Board found the Funds comparative performance as shown in the Lipper report to be acceptable, noting its one-year total return exceeded 29%, and its annualized three- and five-year total returns were within 2% of the median of the Lipper performance universe for such periods. Franklin Focused Core Equity Fund  The performance universe for this Fund consisted of all retail and institutional multi-cap core funds as selected by Lipper. The Lipper report showed the Funds total return for the one-year period to be in the second-highest performing quintile of such performance universe, and on an annualized basis to be in the second-lowest performing quintile of such performance universe for the previous three-year period and the highest performing quintile of such universe for the previous five-year period. The Board believed that steps that management had taken to improve performance, including a change in the lead portfolio manager, were producing results and that no additional changes to portfolio management were necessary at the present time. The Board found the comparative performance of the Fund as set forth in the Lipper report to be satisfactory. Franklin Growth Opportunities Fund  The performance universe for this Fund consisted of the Fund and all retail and institutional multi-cap growth funds as selected by Lipper. The Lipper report showed the Funds total return for the one-year period to be in the highest or best performing quintile of its performance universe, and on an annualized basis to be in the middle performing quintile of such universe during each of the previous three- and five-year periods, and the highest performing quintile of such universe for the previous 10-year period. The Board found the comparative performance of the Fund as set forth in the Lipper report to be satisfactory. Franklin Small Cap Growth Fund  The performance universe for this Fund consisted of the Fund and all retail and institutional small cap growth funds as selected by Lipper. The Lipper report showed the Funds total return to be in the highest or best performing quintile of such performance universe during the one-year period, and on an annualized basis to also be in the highest performing quintile of such universe for the previous three- and five-year periods, and the second-highest performing quintile of such universe for the previous 10-year period. The Board was satisfied with the Funds investment performance as set forth in the Lipper report. 144 | Annual Report Franklin Strategic Series Shareholder Information (continued) Board Review of Investment Management Agreement (continued) Franklin Small-Mid Cap Growth Fund  The performance universe for this Fund consisted of all retail and institutional mid-cap growth funds as selected by Lipper. The Lipper report comparison for the Fund showed its total return during the one-year period to be in the second-highest performing quintile of such performance universe, and on an annualized basis to be in the middle performing quintile of such universe during each of the previous three-, five- and 10-year periods. The Board found the comparative performance of the Fund as set forth in the Lipper report to be satisfactory. COMPARATIVE EXPENSES. Consideration was given to a comparative analysis of the management fees and total expense ratio of each Fund compared with those of a group of other funds selected by Lipper as its appropriate Lipper expense group. Lipper expense data is based upon information taken from each funds most recent annual report, which reflects historical asset levels that may be quite different from those currently existing, particularly in a period of market volatility. While recognizing such inherent limitation and the fact that expense ratios generally increase as assets decline and decrease as assets grow, the Board believed the independent analysis conducted by Lipper to be an appropriate measure of comparative expenses. In reviewing comparative costs, Lipper provides information on each Funds contractual investment management fee in comparison with the investment management fee that would have been charged by other funds within its Lipper expense group assuming they were similar in size to the Fund, as well as the actual total expense ratio of the Fund in comparison with those of its Lipper expense group. The Lipper contractual investment management fee analysis includes administrative charges as being part of the investment management fee, and actual total expenses, for comparative consistency, are shown by Lipper for Fund Class A shares. The results of such expense comparisons showed the contractual investment management fee rates and actual total expense ratio for each of Franklin Flex Cap Growth Fund, Franklin Small Cap Growth Fund and Franklin Small-Mid Cap Growth Fund to be in the least expensive quintiles of their respective Lipper expense groups. The contractual investment management fee rate for Franklin Growth Opportunities Fund was in the least expensive quintile of its Lipper expense group and its actual total expense ratio was below the median of such expense group. The Board was satisfied with the contractual management fee rate and total expense ratio of each of these Funds in comparison to their respective expense groups as shown in the Lipper reports. The contractual investment management fee rate for Franklin Focused Core Equity Fund was in the second-highest expense quintile of its Lipper expense group, while its actual total expense ratio was in the least expensive quintile of such expense group. The Board was satisfied with the expenses of this Fund as shown in its Lipper report, noting they were subsidized by management. MANAGEMENT PROFITABILITY. The Board also considered the level of profits realized by the Manager and its affiliates in connection with the operation of each Fund. In this respect, the Board reviewed the Fund profitability analysis that addresses the overall profitability of Franklin Templetons U.S. fund business, as well as its profits in providing management and other services to each of the individual funds during the 12-month period ended September 30, 2013, being the most recent fiscal year-end for Franklin Resources, Inc., the Managers parent. In reviewing the analysis, the Board recognized that allocation methodologies are inherently subjective and various Annual Report | Franklin Strategic Series Shareholder Information (continued) Board Review of Investment Management Agreement (continued) allocation methodologies may be reasonable while producing different results. In this respect, the Board noted that while management continually makes refinements to its methodologies in response to organizational and product related changes, the overall approach as defined by the primary drivers and activity measurements has remained consistent with that used in the Funds profitability report presentations from prior years. Additionally, the Funds independent registered public accounting firm had been engaged by the Manager to periodically review the reasonableness of the allocation methodologies to be used solely by the Funds Board in reference to the profitability analysis. In reviewing and discussing such analysis, management discussed with the Board its belief that costs incurred in establishing the infrastructure necessary for the type of mutual fund operations conducted by the Manager and its affiliates may not be fully reflected in the expenses allocated to each Fund in determining its profitability, as well as the fact that the level of profits, to a certain extent, reflected operational cost savings and efficiencies initiated by management. The Board also took into account managements expenditures in improving shareholder services provided the Funds, as well as the need to implement systems and meet additional regulatory and compliance requirements resulting from statutes such as the Sarbanes-Oxley and Dodd-Frank Acts and recent SEC and other regulatory requirements. In addition, the Board considered a third-party study comparing the profitability of the Managers parent on an overall basis to other publicly held managers broken down to show profitability from management operations exclusive of distribution expenses, as well as profitability including distribution expenses. The Board also considered the extent to which the Manager and its affiliates might derive ancillary benefits from fund operations, including revenues generated from transfer agent services and potential benefits resulting from allocation of fund brokerage and the use of commission dollars to pay for research. Based upon its consideration of all these factors, the Board determined that the level of profits realized by the Manager and its affiliates from providing services to each Fund was not excessive in view of the nature, quality and extent of services provided. ECONOMIES OF SCALE. The Board also considered whether economies of scale are realized by the Manager as the Funds grow larger and the extent to which this is reflected in the level of management fees charged. While recognizing that any precise determination is inherently subjective, the Board noted that based upon the Fund profitability analysis, it appears that as some funds get larger, at some point economies of scale do result in the Manager realizing a larger profit margin on management services provided such a fund. The Board noted that economies of scale were shared with each Fund and its shareholders through management fee breakpoints so that as a Fund grows in size, its effective management fee rate declines. The fee structure under the investment management agreements for all of the Funds contains breakpoints that continued to asset levels that exceeded their asset sizes at December 31, 2013. The assets of Franklin Focused Core Equity Fund amounted to approximately $46 million at December 31, 2013, and the Board did not believe such size afforded any economies of scale, noting expenses were subsidized by management. In view of such fee structure and the favorable expense comparisons of each of the Funds within their respective expense groups, the Board believed that to the extent economies of scale may be realized by the manager of these Funds and its affiliates, that there was a sharing of benefits with each Fund and its shareholders. 146 | Annual Report Franklin Strategic Series Shareholder Information (continued) Proxy Voting Policies and Procedures The Trusts investment manager has established Proxy Voting Policies and Procedures (Policies) that the Trust uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Trusts complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Trusts proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Trust files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. Householding of Reports and Prospectuses You will receive each Funds financial reports every six months as well as an annual updated summary prospectus (prospectus available upon request). To reduce Fund expenses, we try to identify related shareholders in a household and send only one copy of the financial reports and summary prospectus. This process, called householding, will continue indefinitely unless you instruct us otherwise. If you prefer not to have these documents householded, please call us at (800) 632-2301. At any time you may view current prospectuses/summary prospectuses and financial reports on our website. If you choose, you may receive these documents through electronic delivery. Annual Report | This page i n te n tio n ally left bla n k. Annual Report and Shareholder Letter Franklin Strategic Series Investment Manager Franklin Advisers, Inc. Distributor Franklin Templeton Distributors, Inc. (800) DIAL BEN ® /342-5236 franklintempleton.com Shareholder Services (800) 632-2301 Authorized for distribution only when accompanied or preceded by a summary prospectus and/or prospectus. Investors should carefully consider a fund’s investment goals, risks, charges and expenses before investing. A prospectus contains this and other information; please read it carefully before investing. To help ensure we provide you with quality service, all calls to and from our service areas are monitored and/or recorded. © 2014 Franklin Templeton Investments. All rights reserved. FSS1 A 06/14 Contents Shareholder Letter 1 Annual Report Financial Highlights and Report of Independent Economic and Market Overview 3 Statements of Investments 28 Registered Public Accounting Firm 62 Franklin Biotechnology Financial Statements 44 Tax Information 63 Discovery Fund 5 Notes to Franklin Natural Resources Financial Statements 48 Board Members and Officers 64 Fund 15 Shareholder Information 69 Annual Report Economic and Market Overview During the 12-month period ended April 30, 2014, and especially in the second half of 2013, the U.S. economy continued to show signs of recovery driven by consumer and business spending and rising inventories. Despite the abnormally cold weather that suppressed economic activity in the first quarter of 2014, economic indicators were still broadly supportive of recovery at period-end. Manufacturing activity expanded and retail sales for the period rose year-over-year. Home sales declined largely as a result of rising mortgage rates and lower inventories as well as the impact of extreme weather in early 2014, but home prices rose in comparison with year-ago figures. The unemployment rate declined to 6.3% in April 2014 from 7.5% in April 2013, 1 and inflation remained below the U.S. Federal Reserve Board’s (Fed’s) 2.0% target. In October 2013, the federal government temporarily shut down after Congress reached a budget impasse. However, Congress passed a spending bill in January to fund the federal government through September 2014. Congress then approved suspension of the debt ceiling until March 2015. Despite speculation that it would start tapering its quantitative easing, the Fed maintained its monthly bond purchases at $85 billion through December 2013, gradually reducing them beginning in January, based on continued positive economic and employment data. Although economic data in early 2014 were soft in part because of severe winter weather, Fed Chair Janet Yellen kept the pace of asset-purchase tapering intact while adopting a more qualitative approach to rate-hike guidance. However, the Fed remained committed to keeping interest rates low for a considerable time even after the asset purchase program ends, depending on inflation and unemployment trends. Despite volatility in U.S. equity markets toward period-end heightened by geopolitical risks from the crisis in Ukraine, markets continued to advance. Investors’ confidence grew as corporate profits rose and generally favorable economic data indicated continued recovery despite brief sell-offs when markets reacted to the Fed’s statements, U.S. budget disputes, political instability in certain emerging markets and China’s slowing economy. U.S. stocks generated strong returns for the 12-months under review as the Standard & Poor’s 500 Index and Dow Jones Industrial Average reached all-time highs. 2 Annual Report | 3 The foregoing information reflects our analysis and opinions as of April 30, 2014. The information is not a complete analysis of every aspect of any market, country, industry, security or fund. Statements of fact are from sources considered reliable. 1. Source: Bureau of Labor Statistics. 2. S&P Dow Jones Indices. Copyright © 2014, S&P Dow Jones Indices LLC. All rights reserved. Reproduction of S&P Dow Jones Indices in any form is prohibited except with the prior written permission of S&P. S&P does not guarantee the accuracy, adequacy, completeness or availability of any information and is not responsible for any errors or omis- sions, regardless of the cause or for the results obtained from the use of such information. S&P DISCLAIMS ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE. In no event shall S&P be liable for any direct, indirect, special or con- sequential damages, costs, expenses, legal fees, or losses (including lost income or lost profit and opportunity costs) in connection with subscribers or others use of S&P Dow Jones Indices. 4 | Annual Report Franklin Biotechnology Discovery Fund Your Funds Goal and Main Investments: Franklin Biotechnology Discovery Fund seeks capital appreciation by investing at least 80% of its net assets in securities of biotechnology companies and discovery research firms located in the U.S. and other countries. This annual report for Franklin Biotechnology Discovery Fund covers the fiscal year ended April 30, 2014. Performance Overview Franklin Biotechnology Discovery Fund  Class A delivered a +30.60% cumulative total return for the 12 months under review. In comparison, the NASDAQ Biotechnology Index ® , which tracks U.S. and international-based biotechnology stocks, generated a +33.59% total return. 1 Also for comparison, the Standard & Poors 500 Index (S&P 500 ® ), which is a broad measure of the U.S. stock market, generated a +20.44% total return. 1, 2 Finally, domestic and international-based stocks, as measured by the NASDAQ Composite Index ® , produced a +25.20% total return. 1 You can find the Funds long-term performance data in the Performance Summary beginning on page 9. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Investment Strategy The Fund is managed using a bottom-up approach to individual stock selection, with a focus on fundamental analysis and primary research. We look for bio-technology, biopharmaceutical and platform technology companies that possess products with favorable competitive profiles, large market opportunities and strong intellectual property, supported by thoughtful clinical and market development strategies. Our assessment of these products is based on extensive primary research and due diligence and includes, but is not limited to, a thorough review of medical literature, consultation of community and academic physicians, and attendance at scientific meetings and symposia. Additionally, we favor companies with excellent management, strong financial characteristics and attractive valuations. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 32. Annual Report | 5 Top 10 Holdings Fra n kli n Biotech n ology Discovery F un d 4/30/14 Company % of Total Sector/Industry Net Assets Gilead Sciences Inc. % Biotechnology Biogen Idec Inc. % Biotechnology Amgen Inc. % Biotechnology Regeneron Pharmaceuticals Inc. % Biotechnology Celgene Corp. % Biotechnology Medivation Inc. % Biotechnology Alexion Pharmaceuticals Inc. % Biotechnology Incyte Corp. % Biotechnology Illumina Inc. % Life Sciences Tools & Services Vertex Pharmaceuticals Inc. % Biotechnology Managers Discussion During the 12 months under review, many biotechnology stocks rallied amid clinical and regulatory successes. Within the Funds portfolio, the performance of individual stocks varied greatly, with several holdings reaching all-time highs and even delivering triple-digit gains. However, the biotechnology industry remains subject to volatility surrounding trial drug results, and a few positions declined notably following adverse outcomes. Please keep in mind that volatility is not uncommon in the biotechnology sector, and the Fund seeks to take advantage of short-term volatility by initiating or adding to securities we believe to be undervalued. Leading contributors to the Funds absolute performance included Gilead Sciences, Celgene, Incyte and Alexion Pharmaceuticals. Gilead develops therapeutics to treat life-threatening diseases, including HIV, liver disease and respiratory illnesses. During the period, Gileads shares rallied after the company announced an early end to clinical trials for its blood cancer drug idelalisib following positive clinical results. The U.S. Food and Drug Administration (FDA) and the European Commission approved the companys potential blockbuster drug Sovaldi, used to treat hepatitis C. Gilead reported strong 2013 earnings driven by increased sales of antiviral drugs. First-quarter 2014 earnings exceeded expectations because of Sovaldis strong prescription growth soon after its launch. Celgene discovers, develops and sells therapies for treating cancer and immunological diseases. Shares of Celgene rose as the company announced positive late-stage clinical trials of some of its pipeline drugs targeting cancer. Impressive sales for the companys flagship blood-cancer treatment, Revlimid, helped revenue growth during the period. Celgenes drug sales increased in part because of the companys expansion of availability to new regions. Sales also increased for a number of medicines, including Abraxane, whose application expanded from lung and breast cancer to pancreatic cancer. Incyte focuses on the discovery, development and commercialization of drugs, primarily for oncology and inflammation. The companys revenues were driven by sales of Jakafi, the companys only marketed drug, which is used to treat patients of intermediate- or high-risk myelofibrosis. During the period, the company announced positive Phase III trials of Jakafi for patients with polycythemia vera, a type of blood cancer. 6 | Annual Report Alexion Pharmaceuticals shares rallied because of a potential takeover by Roche Holding early in the period. The FDA granted an orphan drug designation to the companys sole marketed drug, Soliris, for the treatment of neuromyelitis optica, a rare neurological disorder. An orphan drug designation was also granted to Soliris for preventing delayed graft function in renal transplant patients. The company reported better-than-expected earnings results in recent quarters, driven by Soliriss strong sales. The company also provided solid 2014 revenue and earnings growth forecasts following a reimbursement deal with France on Soliris. The company has started a rolling FDA submission process for asfotase alfa for the treatment of a rare disease, hypophosphatasia, which, if approved, would be the companys second commercial product. In contrast, certain Fund holdings weighed on performance. ARIAD Pharmaceuticals share price fell after the biotechnology company suspended trials on its leukemia drug Iclusig amid reports of harmful side effects. After initially halting the drugs marketing in the U.S., the FDA allowed sales to resume with revised labeling and limited application. Shares of Sarepta Therapeutics, a biopharmaceutical company focused on developing innovative RNA-based therapeutics, fell as the FDA raised concerns over granting marketing approval for Sareptas flagship drug eteplirsen based on the existing trial design. 3 The FDA advised the company that a new, larger trial with a placebo might be warranted because of new data and the failure of a competing drugs trial. However, toward the end of the period, the FDA indicated that safety and efficacy data from studies without placebo groups could support marketing approval. Ireland-based clinical biopharmaceutical company Amarin met with regulatory delay in its effort to expand the application of its cholesterol drug Vascepa to include patients with high triglycerides who already take a statin drug. Although the companys fish-oil pill treatment is approved for patients with severely high triglycerides, an FDA panel requested that Amarin complete a study on heart benefits to decide on the wider use of Vascepa. In early 2014, the FDA turned down Amarins request to reinstate a testing process that Amarin hoped would allow approval of the drugs expanded use. Annual Report | 7 Thank you for your continued participation in Franklin Biotechnology Discovery Fund. We look forward to serving your future investment needs. CFA ® is a trademark owned by CFA Institute. The foregoing information reflects our analysis, opinions and portfolio holdings as of April 30, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. The index is unmanaged and includes reinvested dividends. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. 1. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 2. S&P 500: Copyright © 2014, S&P Dow Jones Indices LLC. All rights reserved. Reproduction of S&P U.S. Index data in any form is prohibited except with the prior written permission of S&P. S&P does not guarantee the accuracy, adequacy, completeness or availability of any information and is not responsible for any errors or omissions, regardless of the cause or for the results obtained from the use of such information. S&P DISCLAIMS ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE. In no event shall S&P be liable for any direct, indirect, special or consequential damages, costs, expenses, legal fees, or losses (including lost income or lost profit and opportunity costs) in connection with sub- scribers or others use of S&P U.S. Index data. 3. Sold by period-end. 8 | Annual Report Performance Summary as of 4/30/14 Franklin Biotechnology Discovery Fund Your dividend income will vary depending on dividends or interest paid by securities in the Fund’s portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Fund’s dividends and capital gain distributions, if any, and any unrealized gains or losses. Net Asset Value Share Class 4/30/14 4/30/13 Change A (FBDIX) $ 129.27 $ 105.95 +$ 23.32 Advisor (FTDZX) $ 130.86 $ 106.86 +$ 24.00 5/1/13 R6 (FRBRX) $ 131.09 $ 104.56 +$ 26.53 3/4/14 C ( n /a) $ 129.06 1 $ 159.15 -$ 30.09 Distributions Short-Term Long-Term Share Class Capital Gain Capital Gain Total A (5/1/13–4/30/14) $ 1.5839 $ 7.2093 $ 8.7932 R6 (5/1/13–4/30/14) $ 1.5839 $ 7.2093 $ 8.7932 Advisor (5/1/13–4/30/14) $ 1.5839 $ 7.2093 $ 8.7932 Annual Report | 9 Performance Summary (continued) Performance as of 4/30/14 2 C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s a n d val u e of $10,000 i n vestme n t i n cl u de maxim u m sales charges. Class A: 5.75% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Class R6/Advisor Class: n o sales charges. Value of Average Annual Cumulative Average Annual $ Total Return Total Annual Operating Expenses 7 Share Class Total Return 3 Total Return 4 Investment 5 (3/31/14 ) 6 (with waiver) (without waiver) A % % 1-Year + % + % $ + % 5-Year + % + % $ + % 10-Year + % + % $ + % C 8 % % Si n ce I n ceptio n (3/4/14) -18.91 % 1 -19.72 % $ -13.06 % R6 8 % % Si n ce I n ceptio n (5/1/13) + % + % $ + % Advisor 9 % % 1-Year + % + % $ + % 5-Year + % + % $ + % 10-Year + % + % $ + % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . 10 | Annual Report Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment 2 Total return represents the change in value of an investment over the periods shown. It includes any applicable, maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged indexes include reinvestment of any income or distributions. They differ from the Fund in composition and do not pay management fees or expenses. One cannot invest directly in an index. Annual Report | 11 All investments involve risks, including possible loss of principal. The Fund is a nondiversified fund that concentrates in a single sector, which involves risks such as patent considerations, product liability, government regulatory requirements, and regulatory approval for new drugs and medical products. Biotechnology companies often are small and/or relatively new. Smaller companies can be particularly sensitive to changes in economic conditions and have less certain growth prospects than larger, more established companies and can be volatile, especially over the short term. The Fund may also invest in foreign companies, which involve special risks, including currency fluctuations and political uncer- tainty. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Class R6: Shares are available to certain eligible investors as described in the prospectus. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Price and total return information is based on net asset values calculated for shareholder transactions. Certain adjustments were made to Class C shares net assets at 4/30/14 for financial reporting purposes, and as a result, Class C shares net asset values for shareholder transactions and the total returns based on those net asset values differ from the adjusted net asset values and total returns reported in the Financial Highlights. 2. The Fund has a fee waiver associated with its investments in a Franklin Templeton money fund, contractually guaranteed through at least its current fiscal year-end. Fund investment results reflect the fee waiver, to the extent applicable; without this reduction, the results would have been lower. 3. Cumulative total return represents the change in value of an investment over the periods indicated. 4. Average annual total return represents the average annual change in value of an investment over the periods indicated. 5. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 6. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 7. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Performance is not annualized. 9. Effective 9/1/09, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 9/1/09, a restated figure is used based upon the Funds Class A per- formance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 9/1/09, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 9/1/09 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +184.44% and +25.15%. 10. Source: © 2014 Morningstar. The S&P 500 is a market capitalization-weighted index of 500 stocks designed to measure total U.S. equity market performance. The NASDAQ Biotechnology Index is a modified capitalization-weighted index designed to measure performance of all NASDAQ stocks in the biotechnology sector. 11. S&P 500: Copyright © 2014, S&P Dow Jones Indices LLC. All rights reserved. Reproduction of S&P U.S. Index data in any form is prohibited except with the prior written permission of S&P. S&P does not guarantee the accuracy, adequacy, completeness or availability of any information and is not responsible for any errors or omissions, regardless of the cause or for the results obtained from the use of such information. S&P DISCLAIMS ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE. In no event shall S&P be liable for any direct, indirect, special or consequential damages, costs, expenses, legal fees, or losses (including lost income or lost profit and opportunity costs) in connection with subscribers or others use of S&P U.S. Index data. 12 | Annual Report Your Funds Expenses Franklin Biotechnology Discovery Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Annual Report | 13 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Share Class Value 11/1/13 Value 4/30/14 Period* 11/1/13 4/30/14 A Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ C Act u al (3/4/14-4/30/14) $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ R6 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, net of expense waivers, annualized for each class (A: 1.10%; C: 1.80%; R6: 0.63%; and Advisor: 0.80%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period for Class C hypothetical expenses and actual and hypothetical expenses for Classes A, R6 and Advisor. The multiplier is 58/365 for Class C actual expenses to reflect the number of days since inception. 14 | Annual Report Franklin Natural Resources Fund Your Funds Goal and Main Investments: Franklin Natural Resources Fund seeks high total return (total return consists of capital appreciation and current dividend and interest income) by investing at least 80% of its net assets in equity and debt securities of companies that own, produce, refine, process, transport or market natural resources, as well as those that provide related services for natural resources companies. We are pleased to bring you Franklin Natural Resources Funds annual report for the fiscal year ended April 30, 2014. Performance Overview Franklin Natural Resources Fund  Class A delivered a +20.74% cumulative total return for the 12 months under review. In comparison, the Standard & Poors (S&P ® ) North American Natural Resources Index, which tracks companies involved in industries such as mining, energy, timber and forestry services, and the production of pulp and paper, produced a +20.76% total return. 1, 2 Also in comparison, the S&P 500 Index, which is a broad measure of the U.S. stock market, generated a +20.44% total return. 1, 2 Please note index performance information is provided for reference and we do not attempt to track any index but rather undertake investments on the basis of fundamental research. The Funds strategy, which focuses on companies with higher long-term growth potential, differs from the natural resources indexs large weighting in income-oriented companies with more limited growth opportunities. This difference may occasionally lead to wide performance discrepancies, especially in periods when investors focus on short-term safety and yield. You can find the Funds long-term performance data in the Performance Summary beginning on page 21. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Investment Strategy We use a fundamental, research-driven approach to identify industries in the natural resources sector that we believe offer the strongest underlying attributes including, but not limited to, favorable supply and demand characteristics, barriers to entry, and pricing power. Within those industries, we seek to identify individual companies that have identifiable growth drivers and that present, in our opinion, the best trade-off between growth potential, business and financial risk, and valuation. The Funds holdings are typically concentrated in the energy sector but also can include investments in metals and mining, chemicals, paper and forest products, and other related sectors. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 40. Annual Report | 15 Sector Overview Global economic conditions generally improved during the 12-month review period, but weakness in some emerging market country economies, a partial U.S. federal government shutdown in October and geopolitical tensions in the Middle East and Eastern Europe weighed on investor sentiment and some commodities. Despite adverse weather in the U.S., the U.K. and Japan in early 2014, commodities were still primarily driven by an improved outlook for developed market economies as moderating growth in emerging markets provided limited support. Globally, inflation remained tame, as inflation rates in the eurozone and Japan remained well below their respective central banks targets. Overall, global commodity price performance strengthened, and near period-end the Thomson Reuters/CoreCommodity CRB Index of key materials reached a 12-month high as price declines for many precious and industrial metals were countered by price gains for agricultural and energy commodities. 3 Although gold stocks generally weakened, many diversified metals and mining stocks strengthened. Energy stocks displayed broad strength as oil and natural gas prices recovered to healthy levels. In this environment, oil and gas equipment and services companies and oil and gas exploration and production companies were particularly strong. World oil use reached a record level in March amid steady consumption growth in developing market countries and a modest recovery in U.S. demand. In addition, oil prices were bolstered by unrest in the Middle East and geopolitical tensions created by the conflict in Ukraine, which raised concerns about the stability of global oil supplies. Although crude oil prices rose for the 12-month review period and reached a multi-year high in early September, concerns remained over Chinas slowing economic growth, moderating appetite for oil, and growing U.S. crude oil production and inventories. However, these concerns were partially offset by general optimism about U.S. economic growth and a continued recovery in eurozone economies. After declining during the first half of the period largely as a result of robust production, natural gas prices ended the period higher as severe winter weather in many parts of the U.S. increased heating demand and drew down stockpiles. U.S. energy production has grown notably during the past few years, driven by the application of new extraction methods and technology that resulted in gains in drilling efficiency, or the ability to produce more oil and gas with fewer rigs. The U.S. crude oil import level declined to an 18-year low in February, and in early 2014 U.S. oil production reached its highest level in more than 25 years. 16 | Annual Report Prices for metals tended to decline as mining projects initiated in recent years commenced production and increased supply amid lackluster demand growth. The spot gold price fell more than 12% for the 12-month period as a combination of low inflation, stable economic growth and improved investor sentiment weighed on precious metals, although prices rebounded near period-end as a result of geopolitical tensions. 4 Industrial metals generally trailed the performance of other commodities amid renewed concerns about economic growth in emerging market countries, particularly in China, and the potential impact on demand for base metals. In addition, several large mining projects were in the commissioning phase and could loosen the supply and demand balance over the next year or more. As a result, prices for several base metals remained near multi-year lows in April. However, continuing improvement across global economies should increase demand and, along with better capital discipline from producers, may help support prices for many commodities, including precious and industrial metals, over the long term. Managers Discussion The Funds overall performance was largely driven by investor recognition of positive fundamental trends in energy-related industries with higher operating leverage and growth potential, such as oil and gas equipment and services, oil and gas drilling, and oil and gas exploration and production (E&P). In contrast, diversified metals and mining, as well as coal and consumable fuels, under-performed as these industries reflected negative fundamental trends such as lackluster demand growth and increasing supply. Relative to the benchmark S&P North American Natural Resources Index, the Fund benefited from certain sector weightings and stock selection. In particular, the Funds overweighted positions in two of the indexs best-performing industries, E&P and oil and gas equipment and services, contributed to relative performance, as these industries benefited from the U.S. onshore markets growing resource development activity. E&P was the Funds largest contributor to absolute performance as the industry featured several standout performers that appreciated strongly for the period, such as Triangle Petroleum, 5 Matador Resources and Sanchez Energy, which are not included in the index, as well as Whiting Petroleum and Cimarex Energy. Our smaller, off-benchmark investment in Synergy Resources also rose significantly for the period. The only major E&P detractor was Cobalt Annual Report | 17 International Energy, which suffered after reporting disappointing exploration results. Although a lack of ownership in several strongly performing stocks negatively impacted relative performance, this effect was more than offset by the positive contributions of our investments in outperforming companies that possessed what we considered to be more attractive valuations and stronger growth profiles. Oil and gas equipment and services was the second largest industry contributor to absolute performance, as nearly all holdings produced positive returns. Several had strong returns, including our positions in Key Energy Services and Weatherford International, as well as our off-benchmark investments in Rignet and PHI. Another strong, off-benchmark performer was Pioneer Energy Services, an oil and gas drilling company tied to the oil and gas equipment and services industry. The primary driver of industry performance was investor recognition of improving fundamental conditions in the onshore U.S. market, where many E&P companies planned to increase spending in 2014. This trend, in addition to service providers capital spending restraint, led to expectations for growing capacity utilization and the potential for stronger pricing and an acceleration in earnings growth. Conversely, shares of offshore-focused companies fared poorly as signs of a deceleration in spending growth began to emerge. Although the Fund owned some positions tied to the offshore markets, we reduced exposure over the second half of the period as we shifted our focus to companies with greater onshore development exposure. The Funds underweighting in integrated oil and gas boosted relative results. Additionally, the Funds industry holdings outperformed those of the index, as off-benchmark positions in European companies, including France-based Total, outpaced their U.S. peers, which the Fund underweighted. In particular, the Funds underweighting in Chevron, which underperformed, was a leading contributor to relative performance. European integrated oil and gas companies generally outperformed as investors embraced their restructuring efforts and greater focus on investment returns and cash generation. Discounted valuations and signs of improvement in many European economies also likely contributed to European stocks healthy performance. The benefit of our off-benchmark investments in European integrated oil and gas companies was somewhat offset by weak performance of our off-benchmark position in Brazils national oil company Petroleo Brasileiro, which continued to suffer from production delays and government policies on fuel price regulation. 18 | Annual Report Our slight underweighting and stock selection in the gold industry helped relative performance, although our overall gold holdings hurt absolute performance as the gold industry continued to struggle against a weak gold price and high production costs. Many gold companies have been making progress on cost rationalization and cash flow generation. Consequently, the stock performance of several companies improved beginning in the middle of December. Some of the Funds smaller positions recovered more strongly, however, particularly Osisko Mining, which rejected an acquisition bid in January from Goldcorp, another Fund holding, and subsequently accepted a joint acquisition bid from Agnico Eagle Mines and Yamana Gold in April. The Fund also benefited from a lack of ownership in certain large gold mining companies that performed poorly. The Funds overall holdings in oil and gas refining and marketing companies outperformed those of the index and contributed to absolute performance. However, an underweighting detracted slightly from relative performance as the industry benefited from a widening price differential between the global benchmark Brent crude oil and the U.S. benchmark West Texas Intermediate (WTI) crude oil. This dynamic was primarily felt in the fourth quarter of 2013 when WTI crude oil prices fell to $92 per barrel amid views that rising inventories on the Gulf Coast would further pressure domestic oil prices, lower feedstock costs and increase refining margins, a situation that did not come to pass. 4 Our overweighting in diversified metals and mining companies was the largest detractor from relative performance as investors continued to display aversion toward the sector. Initiatives such as cost cutting and capital spending reductions led to an improvement in corporate fundamentals that was reflected in the share prices of some companies such as Freeport McMoRan Copper & Gold and off-benchmark positions in global miners BHP Billiton and Rio Tinto. However, many companies remained out of favor with investors owing to concerns that base metal demand would wane amid signs of moderating growth in China and other emerging market countries. Investors were similarly cautious about metallurgical coal producers such as Peabody Energy, Alpha Natural Resources 5 and Canada-based Teck Resources. Smaller capitalization, foreign-based companies were some of the worst performers as they suffered from negative sentiment toward companies with emerging market exposure, in addition to the general underperformance of emerging market equities. We maintained an overweighted allocation to diversified metals and mining companies compared to the indexs small weighting, given what we considered to be these companies relatively attractive valuations and longer term cash flow growth potential. Annual Report | 19 Thank you for your continued participation in Franklin Natural Resources Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of April 30, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. The index is unmanaged and includes reinvested dividends. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. 1. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 2. S&P North American Natural Resources Index, S&P 500: Copyright © 2014, S&P Dow Jones Indices LLC. All rights reserved. Reproduction of S&P Dow Jones Indices in any form is prohibited except with the prior written permission of S&P. S&P does not guarantee the accuracy, adequacy, completeness or availability of any information and is not responsible for any errors or omissions, regardless of the cause or for the results obtained from the use of such infor- mation. S&P DISCLAIMS ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE. In no event shall S&P be liable for any direct, indirect, special or consequential damages, costs, expenses, legal fees, or losses (including lost income or lost profit and opportunity costs) in connection with subscribers or others use of S&P Dow Jones Indices. 3. © Thomson Reuters 2014. All rights reserved. 4. Source: Bloomberg, L.P. 5. No longer held by period-end. 20 | Annual Report Performance Summary as of 4/30/14 Franklin Natural Resources Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Net Asset Value Share Class 4/30/14 4/30/13 Change A (FRNRX) $ $ +$ C (FNCRX) $ $ +$ Advisor (FNRAX) $ $ +$ 9/20/13 R6 ( n /a) $ $ +$ Distributions Share Class Dividend Income A (5/1/134/30/14) $ R6 (9/20/134/30/14) $ Advisor (5/1/134/30/14) $ Annual Report | 21 Performance Summary (continued) Performance as of 4/30/14 1 C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s a n d val u e of $10,000 i n vestme n t i n cl u de maxim u m sales charges. Class A: 5.75% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Class R6/Advisor Class: n o sales charges. Value of Average Annual Total Annual Cumulative Average Annual $ Total Return Operating Share Class Total Return 2 Total Return 3 Investment 4 (3/31/14 ) 5 Expenses 6 A 1.08 % 1-Year + 20.74 % + 13.78 % $ 11,378 + 3.62 % 5-Year + 83.78 % + 11.61 % $ 17,318 + 13.23 % 10-Year + 184.85 % + 10.38 % $ 26,843 + 9.77 % C 1.77 % 1-Year + 19.89 % + 18.89 % $ 11,889 + 8.18 % 5-Year + 77.41 % + 12.15 % $ 17,741 + 13.80 % Si n ce I n ceptio n (9/1/05) + 59.62 % + 5.55 % $ 15,962 + 4.99 % R6 7 0.48 % Si n ce I n ceptio n (9/20/13) + 11.83 % + 11.83 % $ 11,183 + 6.27 % Advisor 0.78 % 1-Year + 21.07 % + 21.07 % $ 12,107 + 10.28 % 5-Year + 86.51 % + 13.28 % $ 18,651 + 14.93 % 10-Year + 193.46 % + 11.37 % $ 29,346 + 10.75 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . 22 | Annual Report Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment 1 Total return represents the change in value of an investment over the periods shown. It includes any applicable, maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged indexes include reinvestment of any income or distributions. They differ from the Fund in composition and do not pay management fees or expenses. One cannot invest directly in an index. Annual Report | 23 24 | Annual Report Performance Summary (continued) All investments involve risks, including possible loss of principal. Investing in a fund concentrating in the natural resources sector involves special risks, including increased susceptibility to adverse economic and regulatory developments affecting the sector. Smaller companies can be particularly sensitive to changes in economic conditions and have less certain growth prospects than larger, more established companies and can be volatile, especially over the short term. The Fund may also invest in foreign companies, which involve special risks, including currency fluctuations and political uncertainty. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Class R6: Shares are available to certain eligible investors as described in the prospectus. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. The Fund has a fee waiver associated with its investments in a Franklin Templeton money fund, contractually guaranteed through at least its current fiscal year-end. Fund investment results reflect the fee waiver, to the extent applicable; without this reduction, the results would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 6. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 7. Performance is not annualized. 8. Source: © 2014 Morningstar. The S&P 500 Index is a market capitalization-weighted index of 500 stocks designed to measure total U.S. equity market performance. The S&P North American Natural Resources Index is a modified capitalization-weighted index that includes companies involved in extractive industries (mining), energy and forestry services, producers of pulp and paper, and owners and operators of timber tracts or plantations. 9. Copyright © 2014, S&P Dow Jones Indices LLC. All rights reserved. Reproduction of S&P Dow Jones Indices in any form is prohibited except with the prior written permission of S&P. S&P does not guarantee the accuracy, adequacy, completeness or availability of any information and is not responsible for any errors or omissions, regardless of the cause or for the results obtained from the use of such information. S&P DISCLAIMS ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE. In no event shall S&P be liable for any direct, indirect, special or consequential damages, costs, expenses, legal fees, or losses (including lost income or lost profit and opportunity costs) in connection with subscribers or others use of S&P Dow Jones Indices. Annual Report | 25 Your Funds Expenses Franklin Natural Resources Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 26 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Share Class Value 11/1/13 Value 4/30/14 Period* 11/1/13 4/30/14 A Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ R6 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, net of expense waivers, annualized for each class (A: 1.06%; C: 1.72%; R6: 0.53% and Advisor: 0.73%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Annual Report | 27 Franklin Strategic Series Financial Highlights Franklin Biotechnology Discovery Fund Year Ended April 30, Class A Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come (loss) b ) Net realized a n d un realized gai n s (losses) Total from i n vestme n t operatio n s Less distrib u tio n s from: Net i n vestme n t i n come  ) )   Net realized gai n s )  )   Total distrib u tio n s ) ) )   Net asset val u e, e n d of year $ Total ret u r n c % Ratios to average net assets Expe n ses % d,e % % % e % e Net i n vestme n t i n come (loss) )% )% )% )% )% Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. c Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. d Benefit of waiver and payments by affiliates rounds to less than 0.01%. e Benefit of expense reduction rounds to less than 0.01%. 28 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Strategic Series Financial Highlights (continued) Franklin Biotechnology Discovery Fund Period Ended April 30, Class C a Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ 159.15 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come (loss) c (0.34 ) Net realized a n d un realized gai n s (losses) (29.70 ) Total from i n vestme n t operatio n s (30.04 ) Net asset val u e, e n d of period $ 129.11 Total ret u r n d (18.88 )% Ratios to average net assets e Expe n ses f 1.80 % Net i n vestme n t i n come (loss) (1.52 )% Supplemental data Net assets, e n d of period (000’s) $ 5,486 Portfolio t u r n over rate 48.70 % a For the period March 4, 2014 (effective date) to April 30, 2014. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of waiver and payments by affiliates and expense reduction rounds to less than 0.01%. Annual Report | The accompanying notes are an integral part of these financial statements. | 29 Franklin Strategic Series Financial Highlights (continued) Franklin Biotechnology Discovery Fund Year Ended April 30, Class R6 a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 104.56 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come (loss) c (0.49 ) Net realized a n d un realized gai n s (losses) 35.81 Total from i n vestme n t operatio n s 35.32 Less distrib u tio n s from n et realized gai n s (8.79 ) Net asset val u e, e n d of year $ 131.09 Total ret u r n 34.10 % Ratios to average net assets Expe n ses d 0.63 % Net i n vestme n t i n come (loss) (0.35 )% Supplemental data Net assets, e n d of year (000’s) $ 50,846 Portfolio t u r n over rate 48.70 % a For the year May 1, 2013 (effective date) to April 30, 2014. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. c Based on average daily shares outstanding. d Benefit of waiver and payments by affiliates and expense reduction rounds to less than 0.01%. 30 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Strategic Series Financial Highlights (continued) Franklin Biotechnology Discovery Fund Year Ended April 30, Advisor Class a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come (loss) c ) Net realized a n d un realized gai n s (losses) Total from i n vestme n t operatio n s Less distrib u tio n s from: Net i n vestme n t i n come  ) )   Net realized gai n s )  )   Total distrib u tio n s ) ) )   Net asset val u e, e n d of year $ Total ret u r n d % Ratios to average net assets e Expe n ses % f,g % % % g % g Net i n vestme n t i n come (loss) )% )% )% )% )% Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a For the period September 1, 2009 (effective date) to April 30, 2010. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. c Based on average daily shares outstanding. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of waiver and payments by affiliates rounds to less than 0.01%. g Benefit of expense reduction rounds to less than 0.01%. Annual Report | The accompanying notes are an integral part of these financial statements. | 31 Franklin Strategic Series Statement of Investments, April 30, 2014 Franklin Biotechnology Discovery Fund Country Shares/Warrants Value Common Stocks and Other Equity Interests 98.8% Biotechnology 82.5% a,b Acadia Pharmace u ticals I n c. U n ited States $ a,b Accelero n Pharma I n c. U n ited States a Acorda Therape u tics I n c. U n ited States a,b ADMA Biologics I n c. U n ited States a,b Agios Pharmace u ticals I n c. U n ited States a,b Akebia Therape u tics I n c. U n ited States a Alexio n Pharmace u ticals I n c. U n ited States a Alkermes PLC U n ited States a Al n ylam Pharmace u ticals I n c. U n ited States a,b Amari n Corp. PLC, ADR Irela n d Amge n I n c. U n ited States a A n thera Pharmace u ticals I n c. U n ited States a Aq u i n ox Pharmace u ticals I n c. Ca n ada a,b ARIAD Pharmace u ticals I n c. U n ited States a Arrowhead Research Corp. U n ited States a A u spex Pharmace u ticals I n c. U n ited States a,b BIND Therape u tics I n c. U n ited States a Bioge n Idec I n c. U n ited States a BioMari n Pharmace u tical I n c. U n ited States a Biospecifics Tech n ologies Corp. U n ited States a,b Bl u ebird Bio I n c. U n ited States a,b Cara Therape u tics I n c. U n ited States a,b Catalyst Pharmace u tical Part n ers I n c. U n ited States a Celge n e Corp. U n ited States a Celldex Therape u tics I n c. U n ited States a,b ChemoCe n tryx I n c. U n ited States a Clovis O n cology I n c. U n ited States a Co n cert Pharmace u ticals I n c. U n ited States a C u ris I n c. U n ited States a Cytoki n etics I n c. U n ited States a,b CytRx Corp. U n ited States a,b Dicer n a Pharmace u ticals I n c. U n ited States a Dyax Corp. U n ited States a Dy n avax Tech n ologies Corp. U n ited States a,b Eleve n Biotherape u tics I n c. U n ited States a Fiveprime Therape u tics I n c. U n ited States a Gilead Scie n ces I n c. U n ited States a GlycoMimetics I n c. U n ited States a Halozyme Therape u tics I n c. U n ited States a,b Heat Biologics I n c. U n ited States a Hero n Therape u tics I n c. U n ited States a,c Hero n Therape u tics I n c., wts., 144A, 7/01/16 U n ited States a Hyperio n Therape u tics I n c. U n ited States a I n cyte Corp. U n ited States a I n fi n ity Pharmace u ticals I n c. U n ited States a I n smed I n c. U n ited States a,d I n tarcia Therape u tics I n c., DD U n ited States a I n tercept Pharmace u ticals I n c. U n ited States 32 | Annual Report Franklin Strategic Series Statement of Investments, April 30, 2014 (continued) Franklin Biotechnology Discovery Fund Country Shares/Warrants Value Common Stocks and Other Equity Interests (continued) Biotechnology (continued) a,b I n trexo n Corp. U n ited States $ a Isis Pharmace u ticals I n c. U n ited States a,b Karyopharm Therape u tics I n c. U n ited States a,b Keryx Biopharmace u ticals I n c. U n ited States a,b La Jolla Pharmace u tical Co. U n ited States a,c Lor u s Therape u tics I n c., 144A Ca n ada a Lpath I n c., A U n ited States a MacroGe n ics I n c. U n ited States a,b Mast Therape u tics I n c. U n ited States a Mast Therape u tics I n c., wts., 6/14/18 U n ited States a Medivatio n I n c. U n ited States a,b MEI Pharma I n c. U n ited States a,b Mirati Therape u tics I n c. Ca n ada a Mome n ta Pharmace u tical I n c. U n ited States a Ne u rocri n e Bioscie n ces I n c. U n ited States a,b NewLi n k Ge n etics Corp. U n ited States a,b Northwest Biotherape u tics I n c. U n ited States a Northwest Biotherape u tics I n c., wts., 8/08/14 U n ited States a,e Northwest Biotherape u tics I n c., wts., 2/20/19 U n ited States a Novavax I n c. U n ited States a NPS Pharmace u ticals I n c. U n ited States a,b O n coMed Pharmace u ticals I n c. U n ited States a,b O n cothyreo n I n c. U n ited States a,b Orexige n Therape u tics I n c. U n ited States a,c OvaScie n ce I n c., 144A U n ited States a Pharmacyclics I n c. U n ited States a Portola Pharmace u ticals I n c. U n ited States a Proge n ics Pharmace u ticals I n c. U n ited States a,b Prose n sa Holdi n g NV Netherla n ds a PTC Therape u tics I n c. U n ited States a P u ma Biotech n ology I n c. U n ited States a Receptos I n c. U n ited States a Rege n ero n Pharmace u ticals I n c. U n ited States a Sa n gamo BioScie n ces I n c. U n ited States a Sophiris Bio I n c. Ca n ada a Stemli n e Therape u tics I n c. U n ited States a,b S un esis Pharmace u ticals I n c. U n ited States a Targacept I n c. U n ited States a Tekmira Pharmace u ticals Corp. Ca n ada a Tesaro I n c. U n ited States a Threshold Pharmace u ticals I n c. U n ited States a Threshold Pharmace u ticals I n c., wts., 3/16/16 U n ited States a To n ix Pharmace u ticals Holdi n g Corp. U n ited States a Ultrage n yx Pharmace u tical I n c. U n ited States a U n ited Therape u tics Corp. U n ited States a Verastem I n c. U n ited States a Vertex Pharmace u ticals I n c. U n ited States Annual Report | 33 Franklin Strategic Series Statement of Investments, April 30, 2014 (continued) Franklin Biotechnology Discovery Fund Country Shares/Warrants Value Common Stocks and Other Equity Interests (continued) Health Care Equipment & Supplies 0.2% a,b Cer u s Corp. U n ited States 512,400 $ 2,218,692 Life Sciences Tools & Services 3.6% a Fl u idigm Corp. U n ited States 269,500 10,122,420 a Ill u mi n a I n c. U n ited States 267,900 36,394,215 46,516,635 Pharmaceuticals 12.5% a,b AcelRx Pharmace u ticals I n c. U n ited States 284,900 3,082,618 Allerga n I n c. U n ited States 157,900 26,186,136 a Arata n a Therape u tics I n c. U n ited States 367,400 5,062,772 a A u xili u m Pharmace u ticals I n c. U n ited States 320,000 7,203,200 a,f Cels u s Therape u tics PLC, ADR U n ited Ki n gdom 289,817 1,773,680 a,b GW Pharmace u ticals PLC, ADR U n ited Ki n gdom 142,497 10,416,531 a,b Horizo n Pharma I n c. U n ited States 288,000 4,083,840 a I n tra-Cell u lar Therapies I n c. U n ited States 305,600 5,103,520 a Jazz Pharmace u ticals PLC U n ited States 93,700 12,640,130 a Nektar Therape u tics U n ited States 930,600 10,953,162 a N u vo Research I n c. Ca n ada 112,036 341,408 a,c N u vo Research I n c., 144A Ca n ada 52,941 161,327 a Pacira Pharmace u ticals I n c. U n ited States 56,800 3,890,232 a,b Repros Therape u tics I n c. U n ited States 742,125 12,519,649 a Sage n t Pharmace u ticals I n c. U n ited States 776,600 16,067,854 a Salix Pharmace u ticals Ltd. U n ited States 36,400 4,004,000 a SciClo n e Pharmace u ticals I n c. U n ited States 1,576,460 7,535,479 Shire PLC, ADR Irela n d 143,000 24,560,250 a,b Therape u ticsMD I n c. U n ited States 1,285,600 5,399,520 a Tra n scept Pharmace u ticals I n c. U n ited States 163,581 482,564 161,467,872 Total Common Stocks and Other Equity Interests (Cost $939,326,036) 1,274,031,247 Preferred Stocks (Cost $5,065,937) 0.5% Biotechnology 0.5% a,d FibroGe n I n c., pfd., E U n ited States 1,128,271 6,386,014 Total Investments before Short Term Investments (Cost $944,391,973) 1,280,417,261 Short Term Investments 8.8% Money Market Funds (Cost $9,738,828) 0.8% a,g I n stit u tio n al Fid u ciary Tr u st Mo n ey Market Portfolio U n ited States 9,738,828 9,738,828 h Investments from Cash Collateral Received for Loaned Securities (Cost $103,270,161) 8.0% Money Market Funds 8.0% i BNY Mello n Over n ight Gover n me n t F un d, 0.05% U n ited States 103,270,161 103,270,161 Total Investments (Cost $1,057,400,962) 108.1% 1,393,426,250 Other Assets, less Liabilities (8.1)% (104,192,333 ) Net Assets 100.0% $ 1,289,233,917 34 | Annual Report Franklin Strategic Series Statement of Investments, April 30, 2014 (continued) Franklin Biotechnology Discovery Fund See Abbreviations on page 61. a Non-income producing. b A portion or all of the security is on loan at April 30, 2014. See Note 1(c). c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trusts Board of Trustees. At April 30, 2014, the aggregate value of these securities was $6,919,598, representing 0.54% of net assets. d See Note 7 regarding restricted securities. e Security has been deemed illiquid because it may not be able to be sold within seven days. At April 30, 2014, the value of this security was $1,114,434, representing 0.09% of net assets. f See Note 8 regarding holdings of 5% voting securities. g See Note 3(f) regarding investments in the Institutional Fiduciary Trust Money Market Portfolio. h See Note 1(c) regarding securities on loan. i The rate shown is the annualized seven-day yield at period end. Annual Report | The accompanying notes are an integral part of these financial statements. | 35 Franklin Strategic Series Financial Highlights Franklin Natural Resources Fund Year Ended April 30, Class A Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 33.03 $ 35.81 $ 44.75 $ 33.15 $ 22.55 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b 0.19 0.08 0.04 0.03 0.01 Net realized a n d un realized gai n s (losses) 6.65 (2.86 ) (8.72 ) 12.21 11.02 Total from i n vestme n t operatio n s 6.84 (2.78 ) (8.68 ) 12.24 11.03 Less distrib u tio n s from n et i n vestme n t i n come (0.08 ) — (0.26 ) (0.64 ) (0.43 ) Net asset val u e, e n d of year $ 39.79 $ 33.03 $ 35.81 $ 44.75 $ 33.15 Total ret u r n c 20.74 % (7.76 )% (19.36 )% 37.31 % 49.04 % Ratios to average net assets Expe n ses 1.07 % d,e 1.08 % 1.03 % 1.00 % 1.04 % e Net i n vestme n t i n come 0.53 % 0.26 % 0.11 % 0.07 % 0.02 % Supplemental data Net assets, e n d of year (000’s) $ 624,250 $ 628,722 $ 827,693 $1,153,098 $ 673,662 Portfolio t u r n over rate 21.03 % 20.40 % 26.75 % 23.60 % 31.18 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. c Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. d Benefit of waiver and payments by affiliates rounds to less than 0.01%. e Benefit of expense reduction rounds to less than 0.01%. 36 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Strategic Series Financial Highlights (continued) Franklin Natural Resources Fund Year Ended April 30, Class C Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 32.02 $ 34.96 $ 43.87 $ 32.57 $ 22.15 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come (loss) b (0.06 ) (0.14 ) (0.22 ) (0.23 ) (0.20 ) Net realized a n d un realized gai n s (losses) 6.43 (2.80 ) (8.53 ) 11.98 10.81 Total from i n vestme n t operatio n s 6.37 (2.94 ) (8.75 ) 11.75 10.61 Less distrib u tio n s from n et i n vestme n t i n come — — (0.16 ) (0.45 ) (0.19 ) Net asset val u e, e n d of year $ 38.39 $ 32.02 $ 34.96 $ 43.87 $ 32.57 Total ret u r n c 19.89 % (8.41 )% (19.91 )% 36.30 % 48.00 % Ratios to average net assets Expe n ses 1.76 % d,e 1.77 % 1.73 % 1.70 % 1.74 % e Net i n vestme n t i n come (loss) (0.16 )% (0.43 )% (0.59 )% (0.63 )% (0.68 )% Supplemental data Net assets, e n d of year (000’s) $ 126,651 $ 130,424 $ 176,036 $ 241,746 $ 123,939 Portfolio t u r n over rate 21.03 % 20.40 % 26.75 % 23.60 % 31.18 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. c Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. d Benefit of waiver and payments by affiliates rounds to less than 0.01%. e Benefit of expense reduction rounds to less than 0.01%. Annual Report | The accompanying notes are an integral part of these financial statements. | 37 Franklin Strategic Series Financial Highlights (continued) Franklin Natural Resources Fund Period Ended April 30, Class R6 a Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ 38.28 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.19 Net realized a n d un realized gai n s (losses) 4.31 Total from i n vestme n t operatio n s 4.50 Less distrib u tio n s from n et i n vestme n t i n come (0.20 ) Net asset val u e, e n d of period $ 42.58 Total ret u r n d 11.83 % Ratios to average net assets e Expe n ses before waiver a n d payme n ts by affiliates 0.55 % Expe n ses n et of waiver a n d payme n ts by affiliates f 0.53 % Net i n vestme n t i n come 1.07 % Supplemental data Net assets, e n d of period (000's) $ 939 Portfolio t u r n over rate 21.03 % a For the period September 20, 2013 (effective date) to April 30, 2014. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. c Based on average daily shares outstanding. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of expense reduction rounds to less than 0.01%. 38 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Strategic Series Financial Highlights (continued) Franklin Natural Resources Fund Year Ended April 30, Advisor Class Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 35.31 $ 38.17 $ 47.58 $ 35.19 $ 23.94 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b 0.31 0.21 0.16 0.14 0.10 Net realized a n d un realized gai n s (losses) 7.10 (3.07 ) (9.27 ) 12.98 11.71 Total from i n vestme n t operatio n s 7.41 (2.86 ) (9.11 ) 13.12 11.81 Less distrib u tio n s from n et i n vestme n t i n come (0.20 ) — (0.30 ) (0.73 ) (0.56 ) Net asset val u e, e n d of year $ 42.52 $ 35.31 $ 38.17 $ 47.58 $ 35.19 Total ret u r n 21.07 % (7.49 )% (19.10 )% 37.70 % 49.48 % Ratios to average net assets Expe n ses 0.77 % c,d 0.78 % 0.73 % 0.70 % 0.74 % d Net i n vestme n t i n come 0.83 % 0.56 % 0.41 % 0.37 % 0.32 % Supplemental data Net assets, e n d of year (000’s) $ 94,651 $ 117,087 $ 235,810 $ 243,180 $ 106,773 Portfolio t u r n over rate 21.03 % 20.40 % 26.75 % 23.60 % 31.18 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. c Benefit of waiver and payments by affiliates rounds to less than 0.01%. d Benefit of expense reduction rounds to less than 0.01%. Annual Report | The accompanying notes are an integral part of these financial statements. | 39 Franklin Strategic Series Statement of Investments, April 30, 2014 Franklin Natural Resources Fund Country Shares Value Common Stocks 92.5% Coal & Consumable Fuels 1.3% a,b E n ergy Coal Reso u rces, 144A U n ited States 199,375 $ — Peabody E n ergy Corp. U n ited States 556,250 10,574,312 10,574,312 Commodity Chemicals 0.7% Lyo n dellBasell I n d u stries NV, A U n ited States 67,500 6,243,750 Construction Materials 0.3% Marti n Marietta Materials I n c. U n ited States 19,000 2,362,270 Diversified Metals & Mining 10.6% BHP Billito n PLC, ADR U n ited Ki n gdom 295,000 19,086,500 Freeport-McMoRa n Copper & Gold I n c., B U n ited States 458,000 15,741,460 Gle n core Xstrata PLC Switzerla n d 2,092,700 11,255,140 a Imperial Metals Corp. Ca n ada 306,000 3,894,622 a MMG Ltd. A u stralia 12,788,000 2,969,024 a,c Molycorp I n c. U n ited States 723,850 3,438,287 a Na u til u s Mi n erals I n c. Ca n ada 746,000 401,569 Pa n
